Exhibit 10.1
[Execution Form]
     
 
Westmoreland Mining LLC
$125,000,000 8.02% Senior Guaranteed Secured Notes
due March 31, 2018
 
Note Purchase Agreement
 
Dated as of June 26, 2008
     
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
SECTION 1. AUTHORIZATION OF NOTES
    1  
 
       
SECTION 2. Sale and Purchase of Notes
    1  
 
       
SECTION 3. Closing
    1  
 
       
SECTION 4. Conditions to Closing
    2  
Section 4.1 Representations and Warranties
    2  
Section 4.2 Performance; No Default
    2  
Section 4.3 Compliance Certificates
    2  
Section 4.4 Opinions of Counsel
    3  
Section 4.5 Purchase Permitted By Applicable Law, Etc.
    4  
Section 4.6 Sale of Other Notes
    4  
Section 4.7 Payment of Special Counsel Fees
    4  
Section 4.8 Private Placement Number
    4  
Section 4.9 Changes in Corporate Structure
    5  
Section 4.10 Bankruptcy Remote Entities; Separateness
    5  
Section 4.11 Subordination Agreements
    5  
Section 4.12 Security Documents; Recording
    5  
Section 4.13 Delivery of Pledged Collateral
    5  
Section 4.14 Mortgage Support Documents
    5  
Section 4.15 Bank Financing Documents
    6  
Section 4.16 Intercreditor Agreement
    6  
Section 4.17 Insurance; Certificates of Insurance; Endorsements
    6  
Section 4.18 Solvency Certificate
    6  
Section 4.19 Proceedings and Documents
    6  
Section 4.20 Management Agreement
    6  
Section 4.21 Consents
    7  
Section 4.22 Retirement of Certain Debt
    7  
Section 4.23 Funding Instructions
    7  
Section 4.24 No Material Adverse Change
    7  
Section 4.25 No Material Litigation
    7  
Section 4.26 Disclosure of Contingent Liabilities
    8  
Section 4.27 Projected Consolidated Financials
    8  
Section 4.28 NRGT Documents
    8  
 
       
SECTION 5. Representations and Warranties of the Company and the Guarantors
    8  
Section 5.1 Organization and Qualification
    8  
Section 5.2 Capitalization and Ownership
    9  
Section 5.3 Subsidiaries
    9  
Section 5.4 Power and Authority
    9  
Section 5.5 Validity and Binding Effect
    9  
Section 5.6 No Conflict
    10  

- i -



--------------------------------------------------------------------------------



 



              Page  
Section 5.7 Litigation
    10  
Section 5.8 Title to Properties
    10  
Section 5.9 Financial Statements
    11  
Section 5.10 Use of Proceeds; Margin Stock
    12  
Section 5.11 Disclosure
    12  
Section 5.12 Taxes
    13  
Section 5.13 Consents and Approvals
    13  
Section 5.14 No Event of Default; Compliance with Instruments
    13  
Section 5.15 Patents, Trademarks, Copyrights, Licenses, Etc.
    14  
Section 5.16 Security Interests
    14  
Section 5.17 Mortgage Liens
    14  
Section 5.18 Status of the Pledged Collateral
    15  
Section 5.19 Insurance
    15  
Section 5.20 Compliance with Laws
    15  
Section 5.21 Material Contracts; Burdensome Restrictions
    15  
Section 5.22 Status Under Certain Statutes
    16  
Section 5.23 Plans and Benefit Arrangements
    16  
Section 5.24 Employment Matters
    17  
Section 5.25 Environmental Matters
    18  
Section 5.26 Senior Debt Status
    19  
Section 5.27 Coal Leases
    20  
Section 5.28 Transactions with Affiliates
    20  
Section 5.29 Permit Blocks
    20  
Section 5.30 Qualifications as Lessee; Coal Acreage Limitations
    20  
Section 5.31 Private Offering by the Company
    20  
Section 5.32 Foreign Assets Control Regulations, Etc.
    21  
Section 5.33 Additional Representations and Warranties
    21  
Section 5.34 Pari Passu Collateral
    21  
Section 5.35 Single Purpose Entities
    21  
Section 5.36 Surface Mine Reclamation Bonds
    24  
 
       
SECTION 6. Representations of Purchasers
    24  
Section 6.1 Purchase For Investment
    24  
Section 6.2 Source of Funds
    25  
Section 6.3 Exemption from Withholding
    26  
 
       
SECTION 7. Information as to the Obligors
    27  
Section 7.1 Reporting
    27  
Section 7.2 Visitation
    32  
 
       
SECTION 8. Payment and Prepayment of the Notes
    32  
Section 8.1 Regularly Scheduled Prepayments; Payment at Final Maturity
    32  
Section 8.2 Optional Prepayments with Make-Whole Amount
    33  
Section 8.3 Required Prepayment of Notes Upon Prepayment Event
    33  
Section 8.4 Allocation of Certain Partial Prepayments
    34  
Section 8.5 Maturity; Surrender, etc.
    34  
Section 8.6 Purchase of Notes
    35  

- ii -



--------------------------------------------------------------------------------



 



              Page  
Section 8.7 Make-Whole Amount
    35  
 
       
SECTION 9. Affirmative Covenants
    36  
Section 9.1 Miscellaneous Affirmative Covenants
    36  
Section 9.2 Subsidiaries; Additional Security Arrangements
    46  
 
       
SECTION 10. Negative and Financial Covenants
    48  
Section 10.1 Indebtedness
    48  
Section 10.2 Liens
    49  
Section 10.3 Guaranties
    49  
Section 10.4 Loans and Investments
    49  
Section 10.5 Dividends and Related Distributions
    50  
Section 10.6 Liquidations, Mergers, Consolidations, Acquisitions
    52  
Section 10.7 Dispositions of Assets or Subsidiaries
    53  
Section 10.8 Affiliate Transactions
    53  
Section 10.9 Subsidiaries, Partnerships and Joint Ventures
    54  
Section 10.10 Continuation of or Change in Business
    54  
Section 10.11 Plans and Benefit Arrangements
    54  
Section 10.12 Fiscal Year
    55  
Section 10.13 Issuance of Stock
    55  
Section 10.14 Changes in Organizational Documents
    55  
Section 10.15 Changes in Material Contracts, Performance under Coal Supply
Contracts
    55  
Section 10.16 Capital Expenditures and Leases
    56  
Section 10.17 Minimum Debt Service Coverage Ratio
    56  
Section 10.18 Maximum Leverage Ratio
    56  
 
       
SECTION 11. Events of Default
    56  
 
       
SECTION 12. Remedies on Default, etc.
    59  
Section 12.1 Acceleration
    59  
Section 12.2 Other Remedies
    60  
Section 12.3 Rescission
    60  
Section 12.4 No Waivers or Election of Remedies, Expenses, etc.
    61  
 
       
SECTION 13. Registration; Exchange; Substitution of Notes
    61  
Section 13.1 Registration of Notes
    61  
Section 13.2 Transfer and Exchange of Notes
    61  
Section 13.3 Replacement of Notes
    62  
 
       
SECTION 14. Payments on Notes
    62  
Section 14.1 Place of Payment
    62  
Section 14.2 Home Office Payment
    62  
 
       
SECTION 15. Expenses, Etc.
    63  
Section 15.1 Transaction Expenses
    63  
Section 15.2 Survival
    63  

- iii -



--------------------------------------------------------------------------------



 



              Page  
SECTION 16. Survival of Representations and Warranties; Entire Agreement
    64  
 
       
SECTION 17. Amendment and Waiver
    64  
Section 17.1 Requirements
    64  
Section 17.2 Solicitation of Holders of Notes
    64  
Section 17.3 Binding Effect, etc.
    65  
Section 17.4 Notes Held by an Obligor, etc.
    65  
 
       
SECTION 18. Notices
    65  
 
       
SECTION 19. Reproduction of Documents
    66  
 
       
SECTION 20. Confidential Information
    66  
 
       
SECTION 21. Substitution of a Purchaser
    67  
 
       
SECTION 22. Miscellaneous
    68  
Section 22.1 Successors and Assigns
    68  
Section 22.2 Set Off
    68  
Section 22.3 Payments Due on Non-Business Days
    68  
Section 22.4 Severability
    68  
Section 22.5 Construction
    69  
Section 22.6 Counterparts
    69  
Section 22.7 Governing Law
    69  
Section 22.8 Withholding
    69  
Section 22.9 Environmental Indemnity
    70  
Section 22.10 Jurisdiction And Process
    71  
Section 22.11 Waiver Of Jury Trial
    72  

- iv -



--------------------------------------------------------------------------------



 



         
Schedule A
  —   Information Relating to Purchasers
Schedule B
  —   Definitions
Schedule 1.1(L)
  —   Coal Leases
Schedule 5.1
  —   Organization and Qualification
Schedule 5.2
  —   Capitalization and Ownership
Schedule 5.3
  —   Subsidiaries
Schedule 5.7
  —   Litigation
Schedule 5.8
  —   Owned and Leased Property
Schedule 5.9
  —   Financial Statements
Schedule 5.12
  —   Tax Matters
Schedule 5.13
  —   Consents and Approvals
Schedule 5.15
  —   Patents, Trademarks, Copyrights, Licenses, Etc.
Schedule 5.18
  —   Status of the Pledged Collateral
Schedule 5.19
  —   Insurance Policies
Schedule 5.21
  —   Material Leases, Contracts, Etc.
Schedule 5.23
  —   Employee Benefit Plan Disclosures
Schedule 5.25
  —   Environmental Matters
Schedule 5.27
  —   Coal Lease Royalties
Schedule 5.28
  —   Transactions with Affiliates
Schedule 5.30
  —   Qualifications as Lessee
Schedule 8.1
  —   Regularly Scheduled Prepayments
Schedule 10.1
  —   Existing Indebtedness
Schedule 10.3
  —   Guaranteed TWCC Lease Obligations
Schedule 10.16
  —   Capital Expenditures and Leases
 
       
Exhibit 1
  —   Form of Note
Exhibit 4.4
  —   Matters for Opinion of Counsel
Exhibit 7.1(d)
  —   Form of Compliance Certificate
Exhibit 7.1(l)
  —   Fiscal Year Reports
Exhibit (C)(1)
  —   Form of Collateral Assignment
Exhibit (G)(1)
  —   Form of Guarantor Joinder Agreement
Exhibit (G)(2)
  —   Form of Guaranty Agreement
Exhibit (I)(1)
  —   Form of Intercompany Subordination Agreement
Exhibit (I)(2)
  —   Form of Intercreditor Agreement
Exhibit (M)(1)
  —   Form Management Fee Subordination Agreement
Exhibit (M)(2)
  —   Form of Mortgage
Exhibit (P)(1)
  —   Form of Patent, Trademark and Copyright Security Agreement
Exhibit (P)(2)
  —   Form of Pledge Agreement
Exhibit (S)(1)
  —   Form of Security Agreement

- v -



--------------------------------------------------------------------------------



 



WESTMORELAND MINING LLC
2 North Cascade Avenue
Colorado Springs, Colorado 80903
$125,000,000 8.02% Senior Guaranteed Secured Notes Due March 31, 2018
As of June 26, 2008
To Each of the Purchasers Named in
Schedule A Attached Hereto
Ladies and Gentlemen:
     WESTMORELAND MINING LLC, a Delaware limited liability company (the
“Company”), and the Guarantors party hereto, jointly and severally, in
consideration of the mutual representations, warranties, covenants and
agreements set forth herein and for other good and valuable consideration, agree
with each of the undersigned purchasers (each, a “Purchaser”), for their benefit
and the benefit of each holder from time to time of any of the Notes referred to
below, as follows:
SECTION 1. AUTHORIZATION OF NOTES.
     The Company will authorize the issue and sale of $125,000,000 aggregate
principal amount of its 8.02% Senior Guaranteed Secured Notes, due March 31,
2018 (the “Notes”, such term to include any such Notes issued in substitution
therefor pursuant to Section 13 of this Agreement). The Notes shall be
substantially in the form set out in Exhibit 1, with such changes therefrom, if
any, as may be approved by each Purchaser and the Company. Certain terms used in
this Agreement are defined in Schedule B; references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement. The Notes shall be unconditionally guaranteed by each
Guarantor pursuant to the Guaranty Agreement and shall be secured pursuant to
the provisions of the Security Documents.
SECTION 2. SALE AND PURCHASE OF NOTES.
     Subject to the terms and conditions of this Agreement, the Company will
issue and sell to each Purchaser and each Purchaser will purchase from the
Company, at the Closing provided for in Section 3, Notes in the principal amount
specified opposite such Purchaser’s name in Schedule A at the purchase price of
100% of the principal amount thereof, with an aggregate principal amount of
Notes being sold at the Closing of $125,000,000. The Purchasers’ obligations
hereunder are several and not joint obligations, and no Purchaser shall have any
liability to any Person for the performance or nonperformance by any other
Purchaser hereunder.
SECTION 3. CLOSING.
     The sale and purchase of the Notes to be purchased by each Purchaser shall
occur at a closing (the “Closing”) to be held at the offices of Greenberg
Traurig, LLP, 200 Park Avenue, New York, New York 10166, commencing at
10:00 a.m., New York City time on June 26, 2008 or on such subsequent Business
Day on or prior to June 30, 2008 as may be agreed upon by the

 



--------------------------------------------------------------------------------



 



Company and the Purchasers (such specified or subsequent Business Day, the
“Closing Date”). At the Closing, the Company will deliver to each Purchaser the
Notes to be purchased by such Purchaser in the form of a single Note (or such
greater number of Notes in denominations of at least $100,000 as such Purchaser
may request) dated the Closing Date and registered in such Purchaser’s name (or
in the name of such Purchaser’s nominee), against delivery by such Purchaser to
the Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to account number 0850817867 at Wells Fargo Bank, N.A.,
ABA number 121000248, account name: Westmoreland Mining, Contact: Westmoreland
Mining, Treasurer. If at the Closing the Company shall fail to tender such Notes
to any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at such Purchaser’s election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.
SECTION 4. CONDITIONS TO CLOSING.
     The Company’s obligation to issue and sell the Notes are conditioned upon
each Purchaser being in compliance with each of its representations and
warranties set forth herein and the tender by each Purchaser of the applicable
purchase price. Each Purchaser’s obligation to purchase and pay for the Notes to
be sold to such Purchaser at the Closing is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at the Closing, of the following
conditions:
          Section 4.1 Representations and Warranties.
     The representations and warranties of each of the Obligors in this
Agreement and in the other Financing Documents shall be correct when made and on
and as of the Closing Date.
          Section 4.2 Performance; No Default.
     Each Obligor shall have performed and complied with all agreements and
conditions contained in this Agreement and each other Financing Document
required to be performed or complied with by it prior to or at the Closing, and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.10) no Potential Default or
Event of Default shall have occurred and be continuing. Neither the Company nor
any Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Sections 10.1 through 10.8 had
such Sections applied since such date, other than as permitted pursuant to the
2001 Note Agreement.
          Section 4.3 Compliance Certificates.
     (i) Officer’s Certificate. Each Obligor shall have delivered to such
Purchaser an Officer’s Certificate, dated the Closing Date, certifying that the
conditions specified in Sections 4.1, 4.2, 4.9 and 4.24 have been fulfilled.
     (ii) Secretary’s Certificate. Each Obligor shall have delivered to each
Purchaser a certificate of an appropriate Authorized Officer of such Obligor

- 2 -



--------------------------------------------------------------------------------



 



certifying as to the resolutions attached thereto and other corporate or limited
liability company proceedings relating to the authorization, execution and
delivery of the Financing Documents to which such Obligor is a party including:
          (1) all action taken by such Obligor in connection with such Financing
Documents;
          (2) the names of the officer or officers authorized to sign such
Financing Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of such Obligor
for purposes thereof and the true signatures of such officers, on which each
Purchaser may conclusively rely; and
          (3) copies of such Obligor’s Organizational Documents, as in effect on
the Closing Date, certified by the appropriate state official where such
documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
such Obligor in each state where organized or qualified to do business and (if
and to the extent reasonably available from such respective state offices)
bring-down certificates by facsimile dated the Closing Date.
          Section 4.4 Opinions of Counsel.
     There shall be delivered to the Purchasers written opinions of Wilmer
Cutler Pickering Hale and Dorr LLP, as counsel for the Obligors, and other
counsel acceptable to the Purchasers (who may rely on the opinions of such other
counsel as may be acceptable to the Purchasers), dated the Closing Date and in
form and substance satisfactory to the Purchasers and their special counsel
referred to below in this Section 4.4:
          (1) as to the matters set forth in Exhibit 4.4;
          (2) as to substantive non-consolidation of the Company and each other
Obligor with any member of the Parent Group;
          (3) as to the enforceability and application by a bankruptcy court of
the provisions of the Organizational Documents of the Company and its
Subsidiaries requiring the vote of an Independent Manager or Director, as the
case may be, to file a voluntary bankruptcy petition;
          (4) as to the enforceability of the provision of the Organizational
Documents of the Company that if the economic member of the Company ceases to be
a member, the Independent Manager becomes a member without further active vote
or approval;
          (5) as to the fact that the bankruptcy or insolvency of a member of
the Company will not, by itself, cause a dissolution or winding up of the
Company; and

- 3 -



--------------------------------------------------------------------------------



 



          (6) as to such other matters incident to the transactions contemplated
herein as the Purchasers may reasonably request.
There shall also be delivered to such Purchaser a written opinion (a) of Crowell
& Moring LLP, Parent’s Coal Act counsel, dated the Closing Date and in form and
substance satisfactory to such Purchaser and its special counsel, that any Coal
Act liability of Parent will not be attributed to the Company or any Subsidiary
of the Company and (b) from Greenberg Traurig LLP, the Purchasers’ special
counsel in connection with such transactions, covering such matters incident to
such transactions as such Purchaser may reasonably request. In addition to and
not in limitation of the foregoing, such Purchaser shall have received such
opinions from local counsel as such Purchaser may reasonably request,
satisfactory in form and substance to such Purchaser, covering such matters in
respect of the Security Documents as such Purchaser may reasonably request.
          Section 4.5 Purchase Permitted By Applicable Law, Etc.
     On the Closing Date such Purchaser’s purchase of Notes shall (i) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as Section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies, without restriction as to the character of the particular investment,
(ii) not violate any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and (iii) not subject such Purchaser to any tax, penalty or
liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof. If requested by any Purchaser,
such Purchaser shall have received an Officer’s Certificate certifying as to
such matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.
          Section 4.6 Sale of Other Notes.
     Contemporaneously with the Closing, the Company shall sell to each other
Purchaser and each other Purchaser shall purchase, the Notes to be purchased by
it at the Closing as specified in Schedule A.
          Section 4.7 Payment of Special Counsel Fees.
     Without limiting the provisions of Section 15.1, the Company and the
Guarantors shall have paid on or before the Closing Date the reasonable fees,
charges and disbursements of the Purchasers’ special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to the Closing Date.
          Section 4.8 Private Placement Number.
     A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau
(in cooperation with the SVO) shall have been obtained for the Notes.

- 4 -



--------------------------------------------------------------------------------



 



          Section 4.9 Changes in Corporate Structure.
     None of the Obligors shall have changed its jurisdiction of organization or
been a party to any merger or consolidation or shall have succeeded to all or
any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Section 5.9.
          Section 4.10 Bankruptcy Remote Entities; Separateness.
     The terms and conditions of the Company’s formation documents, as well as
the terms and conditions of each other Obligor’s formation documents, shall be
effective to provide for appropriate protections from the commencement of a
bankruptcy based upon the bankruptcy of any member of the Parent Group. Each of
the Obligors shall satisfy the Purchasers that such entities are not reasonably
subject to substantive consolidation with any member of the Parent Group. The
Purchasers shall be satisfied with the Independent Manager and Director selected
by each of the Obligors.
          Section 4.11 Subordination Agreements.
     The Management Fee Subordination Agreement and the Intercompany
Subordination Agreement shall have been executed and delivered by Parent, the
Company and the other Obligors, as applicable, and shall be in full force and
effect.
          Section 4.12 Security Documents; Recording.
     The Security Documents and all such mortgages, financing statements and
other instruments shall have been delivered for recording or filing in all such
public offices as may be necessary or desirable in order to perfect the Liens
granted thereby as against creditors of and purchasers from the Obligors. All
taxes, fees and other charges in connection with the execution, delivery,
filing, recording, registration and publication of the Security Documents and
such financing statements and instruments, and the issue, sale and delivery of
the Notes, shall have been paid in full by the Obligors.
          Section 4.13 Delivery of Pledged Collateral.
     Parent, the Company, each of the Guarantors and the Collateral Agent shall
have executed and delivered the Pledge Agreement (Noteholders), the Pledge
Agreement (Noteholders) shall be in full force and effect, and the Pledged
Collateral shall have been pledged to and, if certificated, deposited with the
Collateral Agent duly endorsed in blank in a manner sufficient in the reasonable
opinion of the such Purchaser to enable the Collateral Agent to transfer, upon
the exercise of remedies, the Pledged Collateral.
          Section 4.14 Mortgage Support Documents.
     The Collateral Agent and each Purchaser shall have received, with respect
to the Real Property covered by each Mortgage (Noteholders), (i) mortgagee title
insurance policies (in amounts, on a form and with such endorsements, and
written by title companies, reasonably acceptable to the Purchasers), and
(ii) such environmental assessment reports, surveys, title

- 5 -



--------------------------------------------------------------------------------



 



reports, flood hazard certifications, evidence of flood insurance (if required),
and other mortgage-related documents as the Purchasers may reasonably request,
all of which shall be reasonably satisfactory to the Purchasers.
          Section 4.15 Bank Financing Documents.
     The Obligors shall have executed and delivered the Bank Financing
Documents, which shall be in full force and effect, and pursuant to which the
Company may borrow up to $25,000,000. Each Purchaser shall have received
executed counterparts, or copies, certified by the Company as true and correct,
of the Bank Financing Documents and the same shall be reasonably satisfactory to
the Purchasers.
          Section 4.16 Intercreditor Agreement.
     The Bank Lenders and the Purchasers shall have executed and delivered the
Intercreditor Agreement in a form acceptable to the Purchasers.
          Section 4.17 Insurance; Certificates of Insurance; Endorsements.
     The Obligors shall have delivered evidence acceptable to the Purchasers
that adequate insurance in compliance with Section 9.1(c) is in full force and
effect and that all premiums then due thereon have been paid, together with one
or more certificates of insurance evidencing coverage satisfactory to the
Purchasers, with additional insured, mortgagee and lender loss payable special
endorsements attached thereto, in form and substance satisfactory to the
Purchasers and their special counsel, naming the Collateral Agent as additional
insured, mortgagee and lender loss payee.
          Section 4.18 Solvency Certificate.
     An Authorized Officer of each Obligor shall have delivered a certificate in
form and substance satisfactory to the Purchasers as to the capital adequacy and
solvency of the Company and its Subsidiaries after giving effect to the
transactions contemplated hereby.
          Section 4.19 Proceedings and Documents.
     All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be reasonably satisfactory to the Purchasers and the
Purchasers’ special counsel, and the Purchasers and the Purchasers’ special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as the Purchasers or such special counsel may
reasonably request.
          Section 4.20 Management Agreement.
     The Company and Parent shall have entered into an amended and restated
management agreement, in form and substance satisfactory to the Purchasers,
providing for (i) the provision by Parent to the Company of advice regarding,
among other things, corporate and strategic

- 6 -



--------------------------------------------------------------------------------



 



planning, development, evaluation and marketing of the Company’s products and
services, potential acquisition candidates and business opportunities and
(ii) an increase in the periodic fee payable by the Company to Parent for such
services; such management agreement shall be in full force and effect; and each
Purchaser shall have received an original executed counterpart or certified copy
thereof.
          Section 4.21 Consents.
     All material consents and governmental approvals to effectuate the
transactions contemplated hereby shall have been obtained in form and substance
satisfactory to the Purchasers and shall be in full force and effect.
          Section 4.22 Retirement of Certain Debt.
     On the Closing Date, the Company shall have applied, or made arrangements
for the application substantially simultaneously with the Closing of, proceeds
from the sale of the Notes and borrowings under the Bank Credit Agreement, to
the retirement of Indebtedness, with the result that, after giving effect to
such application, all items of Indebtedness of the Company which are described
on Schedule 10.1 as being repaid on the Closing Date shall have been so repaid;
all instruments evidencing such repaid Indebtedness shall have been discharged
and cancelled and all Liens securing any such Indebtedness shall have been
released; and each Purchaser shall have received confirmation from the Company,
and, to the extent available, other appropriate evidence, of such application,
repayment, cancellation and release.
          Section 4.23 Funding Instructions.
     At least three Business Days prior to the Closing Date, each Purchaser
shall have received written instructions signed by a Responsible Officer on
letterhead of the Company confirming the information specified in Section 3,
including (i) the name and address of the transferee bank, (ii) such transferee
bank’s ABA number and (iii) the account name and number into which the purchase
price for the Notes is to be deposited.
          Section 4.24 No Material Adverse Change.
     Since December 31, 2007, no Material Adverse Change shall have occurred.
          Section 4.25 No Material Litigation.
     No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Financing Documents or the consummation of
the transactions contemplated hereby or thereby or which, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.

- 7 -



--------------------------------------------------------------------------------



 



          Section 4.26 Disclosure of Contingent Liabilities.
     Each Purchaser shall have received all such information as such Purchaser
may reasonably request regarding all tax, ERISA, employee retirement benefit,
mine reclamation, environmental and other contingent liabilities to which the
Company, Parent and their respective Subsidiaries may be subject, and the amount
and nature of such liabilities shall be consistent in all material respects with
the Financial Projections and otherwise satisfactory to such Purchaser.
          Section 4.27 Projected Consolidated Financials.
     Each Purchaser shall have received projected consolidated financial
statements (including projected balance sheets and statements of operations and
cash flows) for the Company and its Subsidiaries for the period 2008 through
2017, together with a summary of the material assumptions of the Company’s
management and its advisors, including Norwest Corporation (the “Financial
Projections”); and the Financial Projections shall be in form and substance
satisfactory to such Purchaser.
          Section 4.28 NRGT Documents.
     The NRGT Supplemental Agreement, and the pledge agreement, the security
agreement and the deed of trust, in substantially the respective forms attached
as exhibits thereto (collectively, together with the NRGT Supplemental
Agreement, the “NRGT Documents”) shall be in form and substance satisfactory to
the Purchasers and their special counsel, shall have been executed and delivered
by NRGT and each other party thereto and shall be in full force and effect.

SECTION 5.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE GUARANTORS.

     The Company and each Guarantor, jointly and severally, represent and
warrant to the Purchasers that:
          Section 5.1 Organization and Qualification.
     The Company is a limited liability company, and each other Obligor is a
corporation, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization. Each Obligor has the lawful power to
own or lease its properties and to engage in the business it presently conducts
or proposes to conduct. Each Obligor is duly licensed or qualified and in good
standing in each jurisdiction listed with respect to it on Schedule 5.1 and in
all other jurisdictions where the property owned or leased by it or the nature
of the business transacted by it, or both, makes such licensing or qualification
necessary; provided, however, no Obligor shall be in breach of this Section in
the event that an Obligor inadvertently failed to obtain or maintain a
qualification or license so long as such failure (i) either alone or when
considered together with all other such failures, has not resulted and could not
reasonably be expected to result in a Material Adverse Change, (ii) is promptly
remedied upon an Obligor becoming aware of such failure and (iii) does not
adversely affect any material portion of the Collateral.

- 8 -



--------------------------------------------------------------------------------



 



          Section 5.2 Capitalization and Ownership.
     All of the member interests in the Company (the “Member Interests”) are
owned as indicated on Schedule 5.2. All of the Member Interests have been
validly issued and are fully paid and are nonassessable. There are no options,
warrants or other rights outstanding to purchase any such Member Interests
except as indicated on Schedule 5.2.
          Section 5.3 Subsidiaries.
     Schedule 5.3 states (i) the name of each of the Company’s Subsidiaries,
(ii) each such Subsidiary’s jurisdiction of incorporation or formation,
(iii) its authorized capital stock and the issued and outstanding shares
(referred to herein as “Subsidiary Shares”), if it is a corporation, its
outstanding partnership interests (referred to herein as “Partnership
Interests”), if it is a partnership, and its outstanding limited liability
company interests, interest assigned to managers thereof and the voting rights
associated therewith (referred to herein as “LLC Interests” and together with
the Subsidiary Shares and the Partnership Interests, the “Subsidiary Ownership
Interests”), if it is a limited liability company, and (iv) the owner of all
such Subsidiary Ownership Interests. The Company and each Subsidiary of the
Company has good and marketable title to all of the Subsidiary Ownership
Interests it purports to own, free and clear in each case of any Lien other than
Permitted Liens. All Subsidiary Ownership Interests have been validly issued,
and all Subsidiary Ownership Interests are fully paid and nonassessable. There
are no options, warrants or other rights outstanding to purchase any such
Subsidiary Ownership Interests. No Subsidiary is a party to, or otherwise
subject to any legal, regulatory, contractual or other restriction (other than
(i) this Agreement, (ii) customary limitations imposed by corporate law statutes
and (iii) in the case of TWCC, the NRGT Documents) restricting the ability of
such Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns any
Subsidiary Ownership Interests of such Subsidiary.
          Section 5.4 Power and Authority.
     Each Obligor has full power to enter into, execute, deliver and carry out
this Agreement and the Security Documents to which it is a party, to incur the
Indebtedness contemplated by the Financing Documents and to perform its
Obligations under the Financing Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part
(including all necessary action, if any, on the part of the owners of its
Subsidiary Ownership Interests).
          Section 5.5 Validity and Binding Effect.
     This Agreement has been duly authorized and validly executed and delivered
by the Company and each Guarantor, and each other Financing Document which any
Obligor is required to execute and deliver on or after the date hereof will have
been duly authorized, executed and delivered by such Obligor on or prior to the
Closing Date. This Agreement and each other Financing Document constitutes, or
will constitute, a legal, valid and binding obligation of each Obligor which is
or will be a party thereto on and after the date of delivery thereof,
enforceable against such Obligor in accordance with its terms, except to the
extent that

- 9 -



--------------------------------------------------------------------------------



 



enforceability of this Agreement or any such other Financing Document may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforceability of creditors’ rights generally or by general
equitable principles limiting the availability of the right of specific
performance or other equitable remedies.
          Section 5.6 No Conflict.
     Neither the execution and delivery of this Agreement or the other Financing
Documents by any Obligor nor the consummation of the transactions herein or
therein contemplated, nor compliance with the terms and provisions hereof or
thereof by any Obligor, will conflict with, constitute a default under or result
in any breach of (i) the terms and conditions of the Organizational Documents of
any Obligor or (ii) any Law or any material Coal Supply Contract, Coal Lease, or
other agreement or instrument, or any order, writ, judgment, injunction or
decree to which any Obligor or any of its Subsidiaries is a party or by which it
or any of its Subsidiaries is bound or to which it is subject, or result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of any Obligor or any of its Subsidiaries
(other than Liens granted under the Security Documents and Liens granted under
the Bank Financing Documents).
          Section 5.7 Litigation.
     There are no actions, suits, proceedings or investigations pending or, to
the knowledge of the Company and the Guarantors, threatened against any Obligor
or any Subsidiary of any Obligor at law or equity before any Official Body,
except those described on Schedule 5.7, none of which individually or in the
aggregate could reasonably be expected to result in a Material Adverse Change.
None of the Obligors or any Subsidiaries of any Obligor is in violation of any
order, writ, injunction or decree of any Official Body (including without
limitation Environmental Laws or the USA Patriot Act) which either individually
or in the aggregate could reasonably be expected to result in a Material Adverse
Change.
          Section 5.8 Title to Properties.
     Schedule 5.8 identifies all of the real property interests, both owned and
leased, of the Company and the Guarantors and sets forth, with respect to each
such real property interest, the name of the entity which is the owner or lessee
thereof, as the case be, and, if leased, the name of the owner and lessor
thereof. Each Obligor and each Subsidiary of each Obligor has good and
marketable title to all real estate owned by it and a valid leasehold interest
in all properties, assets and other rights which it purports to lease or which
are reflected as owned or leased on its books and records or Schedule 5.8, free
and clear of all Liens and encumbrances except Permitted Liens, and subject to
the terms and conditions of the applicable leases; provided, however, that it
shall not be a breach of the foregoing representation in the event that (i) an
Obligor fails to own a valid leasehold interest which, either considered alone
or together with all other such valid leaseholds which the Obligors fail to own,
is not material to the continued operations of any Obligor as contemplated by
the Financial Projections or its mining plan as in effect on the Closing Date or
(ii) the Obligor’s interest in a leasehold is less than fully marketable because
the consent of the lessor to future assignments has not been obtained. All
leases of property which are material to the continued operations of each
Obligor as contemplated by the Financial

- 10 -



--------------------------------------------------------------------------------



 



Projections and its mining plan as in effect on the Closing Date are in full
force and effect without the necessity for any consent which has not previously
been obtained.
          Section 5.9 Financial Statements.
               (a) Historical Statements. The Company has delivered to each
Purchaser copies of (i) the audited consolidated year-end financial statements
of the Company and its Subsidiaries described in item 1 of Schedule 5.9 (the
“Annual Statements”), and (ii) the unaudited consolidated interim financial
statements of the Company and its Subsidiaries described in item 2 of
Schedule 5.9 (the “Interim Statements” and, together with the Annual Statements,
the “Historical Statements”). The Historical Statements (including in each case
the related schedules and notes) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in Schedule 5.9 and the consolidated results of their
operations and cash flows for the respective periods so specified, and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved, except as specified in the notes thereto (subject, in the case of the
Interim Statements, to normal year-end adjustments and the absence of
footnotes). Neither the restatement by Parent of its consolidated financial
statements as at the end of and for the fiscal year ended December 31, 2006, as
set forth in Parent’s report on Form 10-K/A, Amendment No. 2 to Form 10-K, for
such fiscal year, or as at the end of and for the respective fiscal quarters
ended March 31, 2007 and June 30, 2007, as set forth in Parent’s reports on Form
10-Q/A, Amendment No. 1 to Form 10-Q, for such respective fiscal quarters, nor
the restatement by the Company of its consolidated financial statements as at
the end of and for the fiscal year of the Company ended December 31, 2006, nor
the events and circumstances necessitating any of such restatements, have
resulted or could reasonably be expected to result in a Material Adverse Change.
               (b) Financial Projections. The Company has delivered to each
Purchaser copies of the Financial Projections. The Financial Projections
represent a reasonable range of possible results in light of the history of the
business, present and foreseeable conditions and the intentions of the Company’s
management. The Financial Projections represent the Company’s good faith
estimate of future performance based upon historical financial information and
upon assumptions which were reasonable at the time of the preparation thereof
and which remain reasonable as of the date hereof.
               (c) Accuracy of Financial Statements; Material Liabilities.
Except for liabilities arising in the ordinary course of business, the
Indebtedness evidenced by the Notes and Indebtedness incurred under the Bank
Financing Documents, since the date of the most recent Historical Statement,
neither the Company nor any Subsidiary of the Company has incurred any
liabilities, contingent or otherwise, or forward or long-term commitments, that
are not disclosed in the Historical Statements or in the notes thereto or on
Schedule 5.9, and except as so disclosed there are no unrealized or anticipated
losses from any commitments of the Company or any Subsidiary of the Company
which either individually or in the aggregate could reasonably be expected to
result in a Material Adverse Change. Since December 31, 2007, no Material
Adverse Change has occurred. As of the Closing Date, the Company and its
Subsidiaries do not have any material liabilities that are not disclosed on the
Historical Statements or in the other Disclosure Documents.

- 11 -



--------------------------------------------------------------------------------



 



          Section 5.10 Use of Proceeds; Margin Stock.
               (a) General. The Company will apply the proceeds of the sale of
the Notes to (i) the retirement of all items of Indebtedness of the Company and
its Subsidiaries which are described on Schedule 10.1 as being repaid on the
Closing Date, (ii) make the distribution to Parent described in clause (a)(iii)
of Section 10.5 and (iii) for working capital purposes.
               (b) Margin Stock. No Obligor and no Subsidiary of an Obligor
engages or intends to engage principally, or as one of its important activities,
in the business of extending credit for the purpose, immediately, incidentally
or ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U). No part of the proceeds of any sale of Notes or of any loan under
the Bank Credit Agreement has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or to refund
Indebtedness originally incurred for such purpose, or for any purpose which
entails a violation of or which is inconsistent with the provisions of the
regulations of the Board of Governors of the Federal Reserve System. No Obligor
and no Subsidiary of an Obligor holds or intends to hold margin stock in such
amounts that more than 10% of the reasonable value of the assets of any Obligor
or Subsidiary of any Obligor is or will be represented by margin stock.
          Section 5.11 Disclosure.
     The Company, through its agent, PNC Capital Markets LLC, has delivered to
the Purchasers a copy of a Confidential Offering Memorandum, dated February,
2008 (the “Memorandum”), relating to the transactions contemplated hereby. The
Memorandum fairly describes, in all material respects, the general nature of the
business and principal properties of the Company and its Subsidiaries. This
Agreement (including the schedules hereto), the Memorandum, and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
any Obligor in connection with the transactions contemplated hereby (including,
without limitation, a report entitled “Westmoreland Mining LLC Business Plan
Reasonableness Review”, dated February 14, 2008, prepared by Norwest
Corporation) and the financial statements referred to in Section 5.9
(collectively, the “Disclosure Documents”), taken as a whole, do not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein not misleading in light of the circumstances
under which they were made. Except as disclosed in the Disclosure Documents,
since December 31, 2007, there has been no change in the financial condition,
operations, business, properties or prospects of the Company or any Subsidiary
except changes which, neither individually nor in the aggregate, constitute or
could reasonably be expected to constitute or give rise to a Material Adverse
Change. There is no fact known to any Obligor that could reasonably be expected
to constitute or give rise to a Material Adverse Change that has not been set
forth in the Disclosure Documents. As of the Closing Date, the Company and its
Subsidiaries do not have any material liabilities that are not disclosed in this
Agreement or in the Disclosure Documents.

- 12 -



--------------------------------------------------------------------------------



 



          Section 5.12 Taxes.
     Except as described on Schedule 5.12, all federal, state, local and other
tax returns required to have been filed with respect to each Obligor and each
Subsidiary of each Obligor have been filed, and payment or adequate provision
for the payment of all taxes, fees, assessments and other governmental charges
which have or may become due pursuant to said returns or to assessments received
has been made, except to the extent that such taxes, fees, assessments and other
charges are being contested in good faith by appropriate proceedings diligently
conducted and for which such reserves or other appropriate provision, if any, as
shall be required by GAAP shall have been made. As of the date hereof, there are
no agreements or waivers extending the statutory period of limitations
applicable to any federal income tax return of any Obligor or any Subsidiary of
an Obligor for any period.
          Section 5.13 Consents and Approvals.
     Except for the filing of financing statements and the Mortgages
(Noteholders) in the appropriate state and county filing offices, and filings
with the U.S. Patent and Trademark Office and the U.S. Copyright Office, no
consent, approval, exemption, order or authorization of, or registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and performance by any
Obligor of this Agreement and the other Financing Documents, other than those
which shall have been obtained or made on or prior to the Closing Date, except
as listed on Schedule 5.13. Except for consents, approvals, exemptions, orders
or authorizations, and registrations or filings that are obtainable or may be
made in the ordinary course of business of the Obligors without significant
expense or delay, no consent, approval, exemption, order or authorization of, or
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement which is material to the business of any Obligor, in
connection with the conduct by each Obligor of its business.
          Section 5.14 No Event of Default; Compliance with Instruments.
     No event has occurred and is continuing and no condition exists or will
exist after giving effect to the issue and sale of the Notes and the incurrence
of the Indebtedness evidenced thereby, and to the borrowings or other extensions
of credit to be made on the Closing Date under or pursuant to the Financing
Documents and the Bank Financing Documents, which constitutes an Event of
Default or Potential Default. No Obligor and no Subsidiary of an Obligor is in
violation of (i) any term of its Organizational Documents or (ii) any material
agreement or instrument to which it is a party or by which it or any of its
properties may be subject or bound where such violation would, either alone or
together with all other such violations, constitute or be reasonably likely to
constitute a Material Adverse Change. No default or event of default or basis
for acceleration exists or, after giving effect to the issuance and sale of the
Notes pursuant hereto, will exist under any instrument or agreement evidencing,
providing for the issuance or securing of or otherwise relating to any
Indebtedness of the Company or of any other Obligor.

- 13 -



--------------------------------------------------------------------------------



 



          Section 5.15 Patents, Trademarks, Copyrights, Licenses, Etc.
     Each Obligor and each Subsidiary of an Obligor owns or possesses all
material patents, trademarks, service marks, trade names, copyrights,
proprietary software, licenses, registrations, franchises and permits,
authorizations of Official Bodies, and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Obligor or Subsidiary, without known possible, alleged or
actual conflict with the rights of others. All material patents, trademarks,
service marks, trade names, copyrights, proprietary software, licenses,
registrations and franchises of each Obligor and each Subsidiary of an Obligor
are listed and described on Schedule 5.15.
     To the best knowledge of the Company and the Guarantors, there is no
material violation by any Person of any right of any Obligor with respect to any
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned or used by any Obligor.
          Section 5.16 Security Interests.
     Upon (i) the due and proper filing of financing statements relating to the
security interests referred to below in each office and in each jurisdiction
where required in order to perfect such security interests, (ii) the taking of
possession by the Collateral Agent of any stock certificates or other
certificates evidencing the Pledged Collateral and (iii) recordation of the
Patent, Trademark and Copyright Security Agreement in the United States Patent
and Trademark Office and United States Copyright Office, as applicable, the
Liens and security interests granted to the Collateral Agent for the benefit of
the holders from time to time of the Notes pursuant to the Security Documents
will constitute Prior Security Interests under the Uniform Commercial Code as in
effect in each applicable jurisdiction (the “Uniform Commercial Code”) to the
extent such Liens and security interests can be perfected by such filings or
possession, entitled to all the rights, benefits and priorities provided by the
Uniform Commercial Code. There will be, upon execution and delivery of the
Security Documents, such filings and such taking of possession, no necessity for
any further action in order to preserve, protect and continue such rights,
except the filing of continuation statements with respect to such financing
statements within six months prior to each five-year anniversary of the filing
of such financing statements. All filing fees and other expenses in connection
with each such action have been or will be paid by the Company.
          Section 5.17 Mortgage Liens.
     The Liens granted to the Collateral Agent for the benefit of the Purchasers
pursuant to each Mortgage (Noteholders) will constitute, upon due and proper
recordation of such Mortgage (Noteholders), a valid first priority Lien (subject
only to Permitted Liens of the types described in clauses (i), (ii), (iii), (v),
(vi) and (ix) of the definition of that term set forth in Schedule B) under
applicable law, to the extent that applicable law permits a mortgage lien to
attach thereto, upon the right, title and interest of the Obligor party to such
Mortgage (Noteholders) in and to the real property described therein. All such
action as will be necessary or advisable to establish such Liens of the
Collateral Agent and the priority thereof as described in the preceding sentence
will be taken at or prior to the time required for such purpose, and there will
be as of the date of execution and delivery of the Mortgages (Noteholders), no
necessity for any further action in order to protect, preserve and continue such
Liens and such priority.

- 14 -



--------------------------------------------------------------------------------



 



          Section 5.18 Status of the Pledged Collateral.
     All Subsidiary Ownership Interests and Member Interests included in the
Pledged Collateral to be pledged pursuant to the Pledge Agreement (Noteholders)
are validly issued and nonassessable and owned beneficially and of record by the
pledgor thereof, free and clear of any Lien or restriction on transfer, except
for Permitted Liens of the types described in clauses (i) and (vi) of the
definition of that term set forth in Schedule B or as otherwise provided in the
Pledge Agreement (Noteholders) and except as the right of the Collateral Agent
to dispose of such Subsidiary Ownership Interests and Member Interests may be
limited by the Securities Act and the regulations promulgated by the Securities
and Exchange Commission thereunder and by applicable state securities laws.
There are no shareholder, partnership, limited liability company or other
agreements or understandings with respect to the Subsidiary Ownership Interests
or the Member Interests included in the Pledged Collateral except for the
partnership agreements and limited liability company agreements described on
Schedule 5.18. Parent and the Obligors have delivered true and correct copies of
such partnership agreements and limited liability company agreements to the
Collateral Agent and each Purchaser.
          Section 5.19 Insurance.
     Schedule 5.19 lists all insurance policies and other bonds to which any
Obligor or any Subsidiary of an Obligor is a party, all of which are valid and
in full force and effect. No notice has been given or claim made and no grounds
exist to cancel or avoid any of such policies or bonds or to reduce the coverage
provided thereby. Such policies and bonds provide adequate coverage from
reputable and financially sound insurers in amounts sufficient to insure the
assets and risks of each Obligor and each Subsidiary of each Obligor in
accordance with prudent business practice in the industry of the Obligors and
their Subsidiaries.
          Section 5.20 Compliance with Laws.
     The Obligors and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 5.25) in all jurisdictions in which any
Obligor or any Subsidiary of an Obligor is presently or will be doing business,
except where the failure to do so would not, either alone or together with all
other such failures, constitute or be reasonably likely to result in a Material
Adverse Change.
          Section 5.21 Material Contracts; Burdensome Restrictions.
     Schedule 5.21 lists all material contracts relating to the business
operations of each Obligor and each Subsidiary of an Obligor, including, without
limitation, all Coal Supply Contracts, and all employee benefit plans and Labor
Contracts. Except as set forth on Schedule 5.21, all such material contracts are
valid, binding and enforceable upon such Obligor or Subsidiary, as the case may
be, and each of the other parties thereto in accordance with their respective
terms, and there is no default thereunder on the part of any Obligor or
Subsidiary of an Obligor party thereto, or to the Obligors’ knowledge, on the
part of any other party thereto. No Obligor and no Subsidiary of an Obligor is
bound by any contractual obligation, or subject to any restriction in any
organization document, or any requirement of Law, which, either alone or

- 15 -



--------------------------------------------------------------------------------



 



together with all other such obligations, restrictions and requirements, could
reasonably be expected to result in a Material Adverse Change.
          Section 5.22 Status Under Certain Statutes.
     No Obligor and no Subsidiary of an Obligor is subject to regulation under
the Investment Company Act of 1940, as amended, the Public Utility Holding
Company Act of 2005, the ICC Termination Act of 1995, as amended, or the Federal
Power Act, as amended.
          Section 5.23 Plans and Benefit Arrangements.
               (a) The Company and each other member of the ERISA Group are in
compliance in all material respects with all applicable provisions of ERISA with
respect to all Benefit Arrangements, Plans and Multiemployer Plans, except as
set forth in subparagraph (a) of Schedule 5.23. There has been no Prohibited
Transaction with respect to any Benefit Arrangement or any Plan or, to the
Company’s knowledge, with respect to any Multiemployer Plan or Multiple Employer
Plan, which could reasonably be expected to result in any substantial obligation
on the part of the Company or any other member of the ERISA Group, except as set
forth in subparagraph (a) of Schedule 5.23. The matters set forth in
subparagraph (a) of Schedule 5.23 relate to members of the ERISA Group other
than the Company and the Obligors and will not result in a Material Adverse
Change. The Company and all other members of the ERISA Group have made when due
any and all payments required to be made under any agreement relating to a
Multiemployer Plan or a Multiple Employer Plan or any Law pertaining thereto,
except where the failure to make any such payment could not reasonably be
expected to result in any substantial obligation to the Company or any member of
the ERISA Group or otherwise result in a Material Adverse Change. With respect
to each Plan and Multiemployer Plan, the Company and each other member of the
ERISA Group (i) have fulfilled in all material respects their obligations under
the minimum funding standards of ERISA, (ii) have not incurred any liability to
the PBGC, and (iii) have not had asserted against them any penalty for failure
to fulfill the minimum funding requirements of ERISA.
               (b) To the Company’s knowledge, each Multiemployer Plan and
Multiple Employer Plan is able to pay benefits thereunder when due.
               (c) Neither the Company nor any other member of the ERISA Group
has instituted or intends to institute proceedings to terminate any Plan where
such termination would result in any substantial obligation to the Company or
any member of the ERISA Group or otherwise result in a Material Adverse Change.
               (d) No event requiring notice to the PBGC under
Section 302(f)(4)(A) of ERISA has occurred or is reasonably expected to occur
with respect to any Plan, except as set forth in subparagraph (d) of
Schedule 5.23, and no amendment with respect to which security is required under
Section 307 of ERISA has been made or is reasonably expected to be made to any
Plan.
               (e) Each Plan is Adequately Funded.

- 16 -



--------------------------------------------------------------------------------



 



               (f) Neither the Company nor any other member of the ERISA Group
has incurred or reasonably expects to incur any substantial withdrawal
obligation under ERISA to any Multiemployer Plan or Multiple Employer Plan
(other than the obligations of Parent, if any, described in subparagraph (f) of
Schedule 5.23, for which neither the Company nor any other Obligor is liable, or
not liable in a manner or to an extent that has resulted or will result in a
Material Adverse Change). Neither the Company nor any other member of the ERISA
Group has been notified by any Multiemployer Plan or Multiple Employer Plan that
such Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA and, to the Company’s knowledge, no Multiemployer
Plan or Multiple Employer Plan is reasonably expected to be reorganized or
terminated, within the meaning of Title IV of ERISA.
               (g) To the extent that any Benefit Arrangement is insured, the
Company and all other members of the ERISA Group have paid when due all premiums
required to be paid for all periods through the Closing Date, except where the
failure to do so could not reasonably be expected to result in any substantial
obligation on the part of the Company or any member of the ERISA Group or
otherwise result in a Material Adverse Change. To the extent that any Benefit
Arrangement is funded other than with insurance, the Company and all other
members of the ERISA Group have made when due all contributions required to be
paid for all periods through the Closing Date, except where the failure to do so
could not reasonably be expected to result in any substantial obligation on the
part of the Company or any member of the ERISA Group or otherwise result in a
Material Adverse Change.
               (h) All Plans and Benefit Arrangements have been administered, in
all material respects, in accordance with their terms and applicable Law, except
as set forth in subparagraph (h) of Schedule 5.23. The matters set forth in
subparagraph (h) of Schedule 5.23 relate to members of the ERISA Group other
than the Company and the Obligors and will not result in a Material Adverse
Change.
               (i) The execution and delivery of this Agreement and the issuance
and sale of the Notes hereunder will not involve any transaction that is subject
to the prohibitions of Section 406 of ERISA or in connection with which a tax
could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Internal Revenue
Code. The representation by the Company in the immediately preceding sentence is
made in reliance upon and subject to the accuracy of the representations of the
respective Purchasers in Section 6.2 as to the source of the funds used to pay
the purchase price of the Notes to be purchased by such Purchasers.
          Section 5.24 Employment Matters.
     Each of the Obligors and each of their Subsidiaries is in compliance with
the Labor Contracts and all applicable federal, state and local labor and
employment Laws including those relating to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, where the failure
to comply would constitute or result in a Material Adverse Change. There are no
outstanding grievances, arbitration awards or appeals therefrom arising out of
the Labor Contracts or current or threatened strikes, picketing, handbilling or
other work stoppages or slowdowns at facilities of

- 17 -



--------------------------------------------------------------------------------



 



any of the Obligors or any of their Subsidiaries which in any case would
constitute a Material Adverse Change. The Company has made available to the
Purchasers true and correct copies of each of the Labor Contracts.
          Section 5.25 Environmental Matters.
     Except for the matters disclosed on Schedule 5.25:
               (a) Except for matters that, considered either individually or in
the aggregate, have no reasonable likelihood of (i) materially disrupting the
current or projected mining operations of the Obligors or (ii) resulting in any
substantial obligation on the part of the Obligors or (iii) otherwise resulting
in a Material Adverse Change, none of the Obligors has received any
Environmental Complaint, whether directed or issued to any Obligor or relating
or pertaining to any prior owner, operator or occupant of the Property, or has
any reason to believe that it might receive an Environmental Complaint.
               (b) No activity of any Obligor at the Property is being or has
been conducted in violation of any Environmental Law or Required Environmental
Permit and to the knowledge of each Obligor no activity of any prior owner,
operator or occupant of the Property was conducted in violation of any
Environmental Law, except for activities that, considered either individually or
in the aggregate, have no reasonable likelihood of (i) materially disrupting the
current or projected mining operations of the Obligors or (ii) resulting in any
substantial obligation on the part of the Obligors or (iii) otherwise resulting
in a Material Adverse Change.
               (c) There are no Regulated Substances present on, in, under, or
emanating from, or to any Obligor’s knowledge emanating to, the Property or any
portion thereof which result in Contamination except for such Regulated
Substances that have no reasonable likelihood of (i) materially disrupting the
current or projected mining operations of the Obligors or (ii) resulting in any
substantial obligation on the part of the Obligors or (iii) otherwise resulting
in a Material Adverse Change.
               (d) Each Obligor has all Required Environmental Permits and all
such Required Environmental Permits are in full force and effect, except where
the failure to have any Required Environmental Permits, either in any one case
or considered together with other such failures, has no reasonable likelihood of
(i) materially disrupting the current or projected mining operations of the
Obligors or (ii) resulting in any substantial obligation on the part of the
Obligors or (iii) otherwise resulting in a Material Adverse Change.
               (e) Each Obligor has submitted to an Official Body and/or
maintains, as appropriate, all Required Environmental Notices, except for
instances of failure to so submit and/or maintain Required Environmental Notices
which have no reasonable likelihood of (i) materially disrupting the current or
projected mining operations of the Obligors or (ii) resulting in any substantial
obligation on the part of the Obligors or (iii) otherwise resulting in a
Material Adverse Change.
               (f) No structures, improvements, equipment, fixtures,
impoundments, pits, lagoons or aboveground or underground storage tanks located
on the Property contain or use Regulated Substances except (1) in compliance
with Environmental Laws and Required

- 18 -



--------------------------------------------------------------------------------



 



Environmental Permits or (2) where the improper presence or use of Regulated
Substances has no reasonable likelihood of (i) materially disrupting the current
or projected mining operations of the Obligors or (ii) resulting in any
substantial obligation on the part of the Obligors or (iii) otherwise resulting
in a Material Adverse Change. To the knowledge of each Obligor, no structures,
improvements, equipment, fixtures, impoundments, pits, lagoons or aboveground or
underground storage tanks of prior owners, operators or occupants of the
Property contained or used, except in material compliance with Environmental
Laws, Regulated Substances or otherwise were operated or maintained by any such
prior owner, operator or occupant except in compliance in all material respects
with Environmental Laws.
               (g) To the knowledge of each Obligor, no facility or site to
which any Obligor, either directly or indirectly by a third party, has sent
Regulated Substances for storage, treatment, disposal or other management has
been or is being operated in violation of Environmental Laws or pursuant to
Environmental Laws is identified or proposed to be identified on any list of
contaminated properties or other properties which pursuant to Environmental Laws
are the subject of an investigation, cleanup, removal, remediation or other
response action by an Official Body except where such violation, either alone or
considered together with all other such violations, has no reasonable likelihood
of (i) materially disrupting the current or projected mining operations of the
Obligors or (ii) resulting in any substantial obligation on the part of the
Obligors or (iii) otherwise resulting in a Material Adverse Change.
               (h) No portion of the Property is identified or to the knowledge
of any Obligor proposed to be identified on any list of contaminated properties
or other properties which pursuant to Environmental Laws are the subject of an
investigation or remediation action by an Official Body, nor to the knowledge of
any Obligor is any property adjoining or in the proximity of the Property
identified or proposed to be identified on any such list.
               (i) No portion of the Property constitutes an Environmentally
Sensitive Area, except for portions of the Property that have no reasonable
likelihood, by reason of the use or occupancy thereof by any Obligors or
otherwise, of (i) materially disrupting the current or projected mining
operations of the Obligors or (ii) resulting in any substantial obligation on
the part of the Obligors or (iii) otherwise resulting in a Material Adverse
Change.
               (j) No Lien or other encumbrance authorized by Environmental Laws
exists against the Property and none of the Obligors has any reason to believe
that such a Lien or encumbrance may be imposed.
               (k) None of the matters disclosed on Schedule 5.25, considered
either alone or together with any or all other such matters, has resulted or
would be reasonably expected to result in a Material Adverse Change.
          Section 5.26 Senior Debt Status.
     The Obligations of each Obligor under this Agreement, the Notes, the
Guaranty Agreement and each of the other Financing Documents to which it is a
party do rank and will rank at least pari passu in priority of payment with all
other Indebtedness of such Obligor except Indebtedness of such Obligor to the
extent secured by Permitted Liens. There is no Lien upon or

- 19 -



--------------------------------------------------------------------------------



 



with respect to any of the properties or income of any Obligor or Subsidiary of
any Obligor which secures Indebtedness or other obligations of any Person except
for Permitted Liens.
          Section 5.27 Coal Leases.
     The Coal Leases constitute all of the leases owned by the Obligors
pertaining to the extraction, mining or removal of coal. The Obligors have made
available to the Purchasers a true, correct and complete copy of each of the
Coal Leases, except for those to which TWCC is a party. Each Coal Lease is in
full force and effect, and has not been amended or modified from the copy of
such Coal Lease provided to the Purchasers (if so provided), except for
Permitted Modifications. None of the Obligors is in default of any of its
obligations under any of the material Coal Leases, and, to the best of each
Obligor’s knowledge and belief, the lessors thereunder are not in default under
any such lessor’s obligations under the Coal Leases. Except as set forth on
Schedule 5.27, to the Obligors’ knowledge, no material amount of royalties are
currently past due under any of the Coal Leases.
          Section 5.28 Transactions with Affiliates.
     As of the Closing Date, except as set forth in Schedule 5.28, there are no
loans, leases, royalty agreements or other agreements, arrangements or other
transactions between any of the Obligors and any Affiliate.
          Section 5.29 Permit Blocks.
     No Obligor has been barred for a period in excess of 14 consecutive days
from receiving surface mining or underground mining permits pursuant to the
permit block provisions of the Surface Mining Control and Reclamation Act, 30
U.S.C. § § 1201 et seq., and the regulations promulgated with respect thereto,
or any corresponding state laws or regulations.
          Section 5.30 Qualifications as Lessee; Coal Acreage Limitations.
     Except as disclosed on Schedule 5.30, each of the Obligors is qualified in
every material respect, including limitations and parameters imposed in 43
C.F.R. Part 3400, to take, hold, own and control federal coal and mineral
leases, and is not in violation of any material limitations or parameters
imposed in 43 C.F.R. Part 3400.
          Section 5.31 Private Offering by the Company.
     Neither any Obligor nor PNC Capital Markets, LLC (the only Person
authorized or employed by the Company or the other Obligors in connection with
the offer and sale of the Notes or any similar securities) has offered the Notes
or any similar securities for sale to, or solicited any offer to buy any of the
same from, or otherwise approached or negotiated in respect thereof with, any
Person other than the Purchasers and not more than 25 other Institutional
Investors, each of which has been offered the Notes and the Guaranty Agreement
at a private sale for investment. Neither any Obligor nor anyone acting on
behalf of an Obligor has taken, or will take, any action that would subject the
issuance or sale of the Notes or the Guaranty

- 20 -



--------------------------------------------------------------------------------



 



Agreement to the registration requirements of Section 5 of the Securities Act or
to the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.
          Section 5.32 Foreign Assets Control Regulations, Etc.
               (a) Neither the sale of the Notes by the Company hereunder nor
its use of the proceeds thereof will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
               (b) None of the Obligors (i) is a Person whose property or
interests in property are blocked pursuant to Section 1 of the Anti-Terrorism
Order or (ii) engages in any dealings or transactions, or is otherwise knowingly
associated, with any such Person. None of the Obligors is or will be in
violation of the USA Patriot Act, except for any such violation which would not,
either alone or taken together with all other such violations, constitute or be
reasonably likely to result in a Material Adverse Change
               (c) No part of the proceeds from the sale of the Notes hereunder
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
          Section 5.33 Additional Representations and Warranties.
     Each of the representations and warranties of the Obligors (or any of them)
contained in the Bank Financing Documents is true and correct in all material
respects as of the date given.
          Section 5.34 Pari Passu Collateral.
     Excluding the exercise of rights of set-off, no Guaranty, collateral,
security or other credit enhancement has been given, directly or indirectly, for
the benefit of Bank Lenders or any agent therefor under the Bank Financing
Documents or otherwise except for (i) Guarantees from the Guarantors, (ii) the
security agreement included in the Bank Financing Documents, which provides the
Bank Lenders with a prior security interest in the Obligors’ Accounts and
Inventory, and (iii) a subordinated security interest in and Lien on the other
Collateral described in the Security Documents. Complete and correct copies of
the Bank Financing Documents have been delivered to each of the Purchasers.
          Section 5.35 Single Purpose Entities.
               (a) The Company has been, at all times since its formation, and
currently is, a duly formed and existing limited liability company.
               (b) The Company has been, at all times from and after April 27,
2001, and currently is, either (i) a Single Purpose Entity or (ii) a “Single
Purpose Entity” as defined in Schedule B to the 2001 Note Agreement.

- 21 -



--------------------------------------------------------------------------------



 



               (c) The Company at all times since its formation has been duly
qualified as a limited liability company in each jurisdiction in which such
qualification was necessary for the conduct of its business.
               (d) Each Subsidiary of the Company is duly qualified as a
corporation in each jurisdiction in which such qualification is necessary for
the conduct of its business.
               (e) The Company at all times since its formation has complied
with the provisions of its Organizational Documents and the laws of its
jurisdiction of formation relating to limited liability companies.
               (f) Each Subsidiary of the Company is in compliance with the
provisions of its Organizational Documents and the laws of its jurisdiction of
formation relating to corporations or other business entities. All formalities
regarding the existence of the Company have been observed since its formation.
               (g) The Company did not engage in any business until April 27,
2001 except insofar as the acquisition of permits and other matters related to
the preparation for the acquisition of the Company’s Subsidiaries and obtaining
financing with respect thereto may be construed as engaging in business.
               (h) The Company did not incur any Indebtedness until April 27,
2001.
               (i) The Company has at all times since its formation maintained
its financial statements, accounting records and limited liability company
documents, separate from those of any other Person, and has maintained such
financial statements, records and documents accurately except as reflected in
the audited financial statements of the Company and its Subsidiaries as at the
end of and for the fiscal year ended December 31, 2007 (which include restated
financial statements of the Company and its Subsidiaries as at the end of and
for the fiscal year ended December 31, 2006). The Company has maintained
separate books, records, resolutions and agreements. The Company has not at any
time since its formation commingled its assets with those of any other Person.
The Company has at all times since its formation accurately maintained its own
bank accounts, payroll and separate books of account. The Company has not
commingled its funds or assets with those of any other entity, and has held and
will hold its funds and assets in its own name.
               (j) The Company is currently organized solely for the purpose
described in the definition of Single Purpose Entity and has not engaged in any
business unrelated to acting as the Company hereunder or under (and as the term
“Company” is defined in) the 2001 Note Agreement which is inconsistent with or
in violation of this Agreement or, from and after April 27, 2001 until the
Closing hereunder, the 2001 Note Agreement.
               (k) No Subsidiary of the Company has any assets other than those
related to coal mining operations. The Company has not had any assets other than
those related to coal mining operations and its interests in the Subsidiaries.
               (l) The Company has not engaged in, sought or consented to any
dissolution, winding up, liquidation, consolidation, merger, transfer of
partnership interest,

- 22 -



--------------------------------------------------------------------------------



 



membership interest or stock of a Subsidiary, or amendment of the operating
agreement of the Company (except for the Amended and Restated Limited Liability
Company Agreement dated April 27, 2001, the amendment thereto dated as of
March 8, 2004, and the Second Amended and Restated Limited Liability Company
Agreement dated as of June 26, 2008).
               (m) Parent is the sole economic member of the Company.
               (n) The Company has at all times since its formation identified
itself in all dealings with the public, under the Company’s own name and as a
separate and distinct entity. The Company has not at any time since its
formation identified itself as being a division of any other entity. The Company
has not at any time since its formation identified any other Person as being a
division or part of the Company. The Company has not failed to correct any known
misunderstanding regarding the separate identity of the Company or any other
such entity. The Company has at all times conducted its business in its own
name.
               (o) The Company has at all times since its formation been
adequately capitalized in light of the nature of its business. The Subsidiaries
of the Company and the Company, taken as a whole, are presently adequately
capitalized in light of the nature of their business.
               (p) The Company has not at any time since its formation assumed
or guaranteed the liabilities of any other Person, except pursuant to Guaranties
of Indebtedness entered into by the Company as permitted by and in compliance
with the terms of this Agreement or, during the period from and after April 27,
2001 until the Closing, the terms of the 2001 Note Agreement. The Company has
not at any time since its formation acquired obligations or securities of any
other Person except obligations and securities (including, without limitation,
obligations and securities of any Subsidiary) acquired by the Company as
permitted by and in compliance with the terms of this Agreement or, during the
period from and after April 27, 2001 until the Closing, the terms of the 2001
Note Agreement. The Company has not at any time since its formation made loans
or advances to any Person except loans and advances made by the Company as
permitted by and in compliance with the terms of this Agreement or, during the
period from and after April 27, 2001 until the Closing, the terms of the 2001
Note Agreement. The Company has not granted a Lien on any of its assets for the
benefit of any other Person other than (i) Liens granted by it in connection
with the incurrence of, and in order to secure, the Indebtedness of the Company
identified in Schedule 10.1 as being repaid with the proceeds of the Notes and
of loans made under the Bank Credit Agreement, (ii) Liens granted by it as
permitted by and in compliance with the terms of this Agreement, and (iii) Liens
granted by it during the period from and after April 27, 2001 until the Closing
as permitted by and in compliance with the terms of the 2001 Note Agreement and
which, unless terminated on or prior to the Closing, are permitted to exist
under the terms of this Agreement.
               (q) Neither the Company nor any Subsidiary of the Company has at
any time since April 27, 2001 entered into or been a party to any transaction
with any member of the Parent Group, except (i) as contemplated by the
Management Agreement (as defined in the 2001 Note Agreement), (ii) transactions
in the ordinary course of business of the Company and each Subsidiary of the
Company on terms which are no less favorable to the Company and each Subsidiary
of the Company than would be obtained in a comparable arm’s length transaction

- 23 -



--------------------------------------------------------------------------------



 



with an unrelated third party and (iii) other transactions entered into as
permitted by and in compliance with the terms of this Agreement or, during the
period from and after April 27, 2001 until the Closing, the terms of the 2001
Note Agreement.
               (r) The Company has no Indebtedness other than the Indebtedness
to the Bank Lenders under the Bank Financing Documents, to the Purchasers under
this Agreement, and as described in Schedule 10.1. Schedule 10.1 sets forth a
complete and correct list of all outstanding Indebtedness of the Company and its
Subsidiaries as of the date hereof (including a description of the obligors and
obligees, principal amount outstanding and collateral therefor, if any, and
Guaranty thereof, if any), since which date there has been no Material change in
the amounts, interest rates, sinking funds, installment payments or maturities
of the Indebtedness of the Company or its Subsidiaries. Neither the Company nor
any Subsidiary is in default in the payment of any principal or interest on any
Indebtedness of the Company or such Subsidiary (and no waiver of any such
default is currently in effect) and no event or condition exists with respect to
any Indebtedness of the Company or any Subsidiary (other than as described in
(i) that certain Waiver No. 5 dated as of January 30, 2008, as amended by
(x) that certain Amendment to Waiver No. 5 dated March 31, 2008 and (y) that
certain Amendment No. 2 to Waiver No. 5 dated as of May 14, 2008, each by and
among the Obligors and the holders of notes of the Company outstanding under the
2001 Note Agreement and (ii) that certain Waiver, dated January 30, 2008, as
amended by (x) that certain Amendment to Waiver dated as of March 31, 2008 and
(y) that certain Amendment No. 2 to Waiver dated as of May 14, 2008, each by and
among the Obligors and the bank lenders under that certain Revolving Credit
Facility Agreement dated as of April 27, 2001) that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.
               (s) The Company represents and warrants that the “assumptions of
fact” contained in the non-consolidation opinion of Wilmer Cutler Pickering Hale
and Dorr LLP of even date herewith are true and correct in all material respects
as of the date hereof.
          Section 5.36 Surface Mine Reclamation Bonds.
     Each of the Obligors has a sufficient surface mining bonding capacity to be
able to maintain bonds for all the Required Mining Permits.
SECTION 6. REPRESENTATIONS OF PURCHASERS.
          Section 6.1 Purchase For Investment.
     Each Purchaser severally represents that such Purchaser is purchasing the
Notes to be purchased by it hereunder for such Purchaser’s own account or for
one or more separate accounts maintained by such Purchaser or for the account of
one or more pension or trust funds and not with a view to the distribution
thereof, provided that the disposition of such Purchaser’s or their property
shall at all times be within such Purchaser’s or their control. Each Purchaser
understands that the sales of securities contemplated hereunder (the
“Securities”) are exempt from registration under the Securities Act and that the
Obligors’ reliance upon such exemption is predicated, in part, upon such
Purchaser’s representations set forth in this Section 6.1. Each

- 24 -



--------------------------------------------------------------------------------



 



Purchaser further understands that the Notes and the Guaranty Agreement have not
been registered under the Securities Act or any state securities laws and may be
resold only if registered pursuant to the provisions of the Securities Act and
any applicable state securities laws or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Obligors are not required to
register the Notes or the Guaranty Agreement under the Securities Act or any
state securities laws. Each Purchaser represents that it is an accredited
investor within the meaning of Rule 501(a) of Regulation D promulgated under the
Securities Act.
          Section 6.2 Source of Funds.
     Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:
               (a) the Source is an “insurance company general account” (as that
term is defined in the United States Department of Labor’s Prohibited
Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the “NAIC
Annual Statement”)) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
               (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
               (c) the Source is either (i) an “insurance company pooled
separate account,” within the meaning of PTE 90-1, or (ii) a “bank collective
investment fund,” within the meaning of the PTE 91-38 and, except as such
Purchaser has disclosed to the Company in writing pursuant to this clause (c) at
least three Business Days before the Closing, no employee benefit plan or group
of plans maintained by the same employer or employee organization beneficially
owns more than 10% of all assets in such pooled separate account or collective
investment fund; or
               (d) the Source constitutes assets of an “investment fund” (within
the meaning of Part V of the QPAM Exemption) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an

- 25 -



--------------------------------------------------------------------------------



 



affiliate (within the meaning of Section V(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization and managed by such QPAM, exceed
20% of the total client assets managed by such QPAM, the conditions of
Part l(c), (e), (f), and (g) of the QPAM Exemption are satisfied, neither the
QPAM nor a person controlling or controlled by the QPAM (applying the definition
of “control” in Section V(e) of the QPAM Exemption) owns a 5% or more interest
in the Company and (i) the identity of such QPAM and (ii) the names of all
employee benefit plans whose assets are included in such investment fund have
been disclosed to the Company in writing pursuant to this clause (d) at least
three Business Days before the Closing; or
               (e) the Source constitutes assets of a “plan(s)” (within the
meaning of Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an
“in-house asset manager” or “INHAM” (within the meaning of Part IV of the INHAM
Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(d) of the INHAM Exemption)
owns a 5% or more interest in the Company and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(e); or
               (f) the Source is a governmental plan; or
               (g) the Source is one or more employee benefit plans, or a
separate account or trust fund comprised of one or more employee benefit plans,
each of which has been identified to the Company in writing pursuant to this
clause (g) at least three Business Days before the Closing; or
               (h) the Source does not include assets of any employee benefit
plan, other than a plan exempt from the coverage of ERISA.
     As used in this Section 6.2, the terms “employee benefit plan”,
“governmental plan”, “party in interest” and “separate account” shall have the
respective meanings assigned to such terms in Section 3 of ERISA.
          Section 6.3 Exemption from Withholding.
     Each Purchaser or assignee of a Purchaser that is not incorporated under
the Laws of the United States of America or a state thereof represents that it
is exempt from deduction or withholding of any United States federal income
taxes and is entitled to receive payments under this Agreement and the other
Financing Documents without deduction or withholding of any United States
federal income taxes, or is subject to such tax at a reduced rate under an
applicable tax treaty or is subject to no such exemption or reduced rate with
respect to such payments and is in compliance with Section 22.8.

- 26 -



--------------------------------------------------------------------------------



 



SECTION 7. INFORMATION AS TO THE OBLIGORS.
          Section 7.1 Reporting.
     The Company and the Guarantors, jointly and severally, covenant and agree
that until payment in full of the Notes and interest thereon, and satisfaction
of all of the Obligors’ other Obligations hereunder and under the other
Financing Documents, the Obligors will furnish or cause to be furnished to each
holder of Notes that is an Institutional Investor:
               (a) Collateral Agent Report.
     As soon as available and in any event within 15 Business Days after the end
of each fiscal quarter, a report of the Collateral Agent in a form reasonably
acceptable to the Required Holders, stating the value of the investments
maintained in the Debt Service Reserve Account as of the end of such fiscal
quarter.
               (b) Quarterly Financial Statements.
     As soon as available and in any event within 50 calendar days after the end
of each of the first three fiscal quarters in each fiscal year of the Company,
financial statements of the Company, consisting of a consolidated and a
consolidating balance sheet as at the end of such fiscal quarter and related
consolidated and consolidating statements of income, members’ equity and cash
flows for such fiscal quarter and the portion of the fiscal year ending with
such quarter, setting forth in each case in comparative form the figures for the
corresponding date and period in the previous fiscal year, all in reasonable
detail, prepared in accordance with GAAP applicable to quarterly financial
statements generally (provided that the failure to include footnotes will not be
violative of this Section), and certified by the Chief Executive Officer,
President or Chief Financial Officer of the Company as fairly presenting, in all
material respects, the financial position of the Company and its consolidated
Subsidiaries and their results of operations and cash flows, subject to changes
resulting from year-end adjustments.
               (c) Annual Financial Statements.
     As soon as available and in any event within 135 days after the end of each
fiscal year of the Company, financial statements of the Company, consisting of a
consolidated and a consolidating balance sheet as at the end of such fiscal
year, and related consolidated and consolidating statements of income, members’
equity and cash flows for such fiscal year, setting forth in comparative form
the figures for the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP, and accompanied by: (i) in the case of such consolidated
financial statements, an opinion thereon of independent certified public
accountants of nationally recognized standing stating that such financial
statements present fairly, in all material respects, the financial position of
the Company and its consolidated Subsidiaries and their results of operations
and cash flows and have been prepared in accordance with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances
(such report to be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements, as to which such accountants concur) and not indicate the
occurrence or

- 27 -



--------------------------------------------------------------------------------



 



existence of any event, condition or contingency which would materially impair
the prospect of payment or performance of any covenant, agreement or duty of any
Obligor under any of the Financing Documents); (ii) a certificate of such
accountants stating that they have reviewed this Agreement and the other
Financing Documents and stating further (A) whether, in making their audit, they
have become aware of any condition or event that then constitutes a Potential
Default or an Event of Default, and, if they are aware that any such condition
or event then exists, specifying the nature and period of existence thereof (it
being understood that such accountants shall not be liable, directly or
indirectly, for any failure to obtain knowledge of any Potential Default or
Event of Default unless such accountants should have obtained actual knowledge
thereof in making an audit in accordance with generally accepted auditing
standards or did not make such an audit), (B) that they have reviewed the
certificate of the Company required to be delivered with respect to such
financial statements pursuant to Section 7.1(d) and, based upon their audit
examination, nothing has come to their attention which causes them to believe
that the Company’s calculations set forth in such certificate are not correct or
not properly made in accordance with the terms of this Agreement, and (C) that
the holders of the Notes are permitted to rely upon such accountants’
certificate and report on such annual financial statements and that such
accountants authorize the Obligors to deliver such certificate and report to the
holders of the Notes on such accountants’ behalf; and (iii) in the case of such
consolidating financial statements, a certificate of the Chief Executive
Officer, President or Chief Financial Officer of the Company to the effect that
such financial statements are complete and correct in all material respects.
               (d) Certificate of the Company.
     Concurrently with the financial statements of the Company furnished to the
holders of the Notes pursuant to Sections 7.1(b) and 7.1(c), a certificate (each
a “Compliance Certificate”) of the Company signed by the Chief Executive
Officer, President, Chief Financial Officer or other Responsible Officer of the
Company, in the form of Exhibit 7.1(d), (i) to the effect that, except as shall
have been disclosed pursuant to Section 7.1(e), (x) the representations and
warranties of the Company contained in Section 5 and in the other Financing
Documents are true in all material respects on and as of the date of such
certificate with the same effect as though such representations and warranties
had been made on and as of such date (except representations and warranties
which expressly relate solely to an earlier date or time) and the Obligors have
performed and complied with all covenants and conditions hereof, and (y) no
Event of Default or Potential Default exists and is continuing on the date of
such certificate, and (ii) containing (w) calculations in sufficient detail to
demonstrate compliance as of the date of such financial statements with all
financial covenants contained in Section 10, (x) a brief summary of applications
made during the period covered by such financial statements of Retained Cash as
of the Payment Date most recently preceding such period and, in the case of the
Officer’s Certificate accompanying any financial statements furnished pursuant
to Section 7.1(c), Retained Cash as of each other Payment Date occurring during
such period, (y) a statement of the aggregate amount paid by the Company and the
Guarantors to WRI, and the aggregate amount received by them from WRI, pursuant
to the Shared Services Arrangements during each month included in the period
covered by such financial statements, and (z) a written discussion of management
comparing the financial performance of the Obligors during the period covered by
such financial statements against both the annual budget and the results of
operations from the corresponding fiscal period in the immediately preceding
fiscal year. Each such certificate

- 28 -



--------------------------------------------------------------------------------



 



delivered with the financial statements pursuant to Sections 7.1(b) and 7.1(c)
shall include a determination in reasonable detail of Available Cash and
Retained Cash.
               (e) Notice of Default.
     Promptly after any officer of any Obligor has learned of the occurrence of
an Event of Default or Potential Default or that any Person has given any notice
or taken any action with respect to a claimed default hereunder or under any
other Financing Document or that any Person has given any notice or taken any
action with respect to a claimed default of the type referred to in Section
11(f), a certificate signed by the Chief Executive Officer, President or Chief
Financial Officer of such Obligor setting forth the details of such Event of
Default or Potential Default or other event and the action which the Obligors
have taken and propose to take with respect thereto.
               (f) Notice of Litigation and Changes in Law.
     Promptly after any Obligor having notice of the commencement thereof,
notice of all actions, suits, proceedings or investigations before or by any
Official Body or any other Person against any Obligor which relate to any
material portion of the Collateral, involve a claim or series of claims in
excess of $1,000,000 or which if adversely determined could reasonably be
expected to result in a Material Adverse Change; and promptly after any Obligor
becoming aware thereof, notice of the enactment, promulgation adoption or
existence of any Law, or any construction or application of any Law by any
Official Body, which could reasonably be expected to result in a Material
Adverse Change.
               (g) Notices of Change in Location or Formation.
     Written notice to the holders of Notes at least 30 calendar days prior
thereto, with respect to any change in any Obligor’s state of formation or the
location of its assets or principal office from the states and locations set
forth in Schedule A to the Security Agreement (Noteholders).
               (h) Budgets; Other Reports and Information.
     Promptly upon their becoming available to the Company:
                    (i) for each fiscal year of the Company, the annual
forecasts or projections, and the budget, of the Company and its Subsidiaries
for such fiscal year, to be supplied not later than January 1 of such fiscal
year,
                    (ii) all reports, notices or proxy statements generally
distributed by the Company to its members, to be supplied not later than the
date supplied to such members,
                    (iii) all regular, periodic and other reports, including
Forms 10-K, 10-Q and 8-K, registration statements and prospectuses, filed by the
Company with the Securities and Exchange Commission, and
                    (iv) a copy of any order in any proceeding to which the
Company or any of its Subsidiaries is a party issued by any Official Body,
except for orders of

- 29 -



--------------------------------------------------------------------------------



 



the type that are typically received by mining companies with respect to
violations of Law occurring in connection with mining activities which have no
reasonable likelihood of materially disrupting the projected mining operations
of the Obligors and their Subsidiaries or resulting in any substantial
obligation to the Obligors or their Subsidiaries or of otherwise constituting or
giving rise to a Material Adverse Change.
               (i) Notices Regarding Plans and Benefit Arrangements.
     Promptly after a Responsible Officer becoming aware of any of the
following, a written notice setting forth the nature of the event, when known,
any action taken or threatened by an Official Body or other adverse party, and
the action, if any, that the Company or an ERISA Affiliate proposes to take with
respect thereto:
               (i) with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
               (ii) the taking by the PBGC of steps to institute, or the
threatening by the PBGC of the institution of, proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
               (iii) any event, transaction or condition that could result in
the incurrence of any liability by the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the
Internal Revenue Code relating to employee benefit plans, or in the imposition
of any Lien on any of the rights, properties or assets of the Company or any
member of the ERISA Group pursuant to Title I or IV of ERISA or such penalty or
excise tax provisions, if such liability or Lien, taken together with any other
such liabilities or Liens then existing, could reasonably be expected to
constitute or result in a Material Adverse Change.
               (j) Notices from Official Body
     Promptly, and in any event within 30 days of receipt thereof, copies of any
notice to the Company or any Subsidiary from any Official Body relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to constitute or result in a Material Adverse Change.
               (k) Information as to certain Price Adjustments.
     If any Price Determination Event shall arise under any material Coal Supply
Contract, the Company or the relevant Obligor shall provide (i) notice thereof
at least 30 days prior to the effectiveness of any adjustment or potential
adjustment under such contract to each holder of Notes, identifying such
contract and setting forth the price currently payable thereunder and the basis
on which such adjustment is or may be made, (ii) such pertinent information as
any such holder may reasonably request as to the computation of such price
adjustment or potential price adjustment and the impact thereof on the business
and cash flows of the Company and the other

- 30 -



--------------------------------------------------------------------------------



 



Obligors, and (iii) not later than the third Business Day following the
effectiveness of any such adjustment, confirmation of the amount thereof and the
manner in which it was determined; provided, however, that nominal price
adjustments in the ordinary course of business based on cost and inflation
indices or the quality of the coal furnished pursuant to such contracts need not
be disclosed under this Section 7.1(k). The term “Price Determination Event”
shall mean, with respect to any Coal Supply Contract, (i) any scheduled
“re-opener” of the price payable under such contract (other than the quarterly
price adjustment under the Coyote Plant Coal Supply Contract identified on
Schedule 5.21 hereto), (ii) any amendment to or interpretation of such contract
that could reasonably be expected to alter negatively, from the relevant
Obligor’s or Subsidiary’s perspective, and materially, the price payable to the
Obligor thereunder, and (iii) any arbitration or judicial proceeding involving
the price payable under such contract.
               (l) Single Purpose Entity Status.
     Concurrently with the annual financial statements required to be furnished
pursuant to Section 7.1(c) in respect of each fiscal year, a written report
substantially in the format of Exhibit 7.1(l) hereto, signed by the Secretary
and a Senior Financial Officer of the Company, discussing the actions taken by
the Company and its Subsidiaries during such fiscal year in order to assure
compliance with Section 9.1(p), setting forth, with respect to each of
subdivisions (i) through (xvii) of such Section, that its and their businesses,
affairs, books and records have been conducted and maintained during such fiscal
year in compliance with the separate covenants, agreements, terms and conditions
set forth in each such subdivision, and, in the event of any failure to have
complied with any such covenant, agreement, term or condition, specifying in
reasonable detail the controls imposed or other actions taken or to be taken by
the Company with respect thereto.
               (m) Monthly Production Report.
     Within ten Business Days of the end of each calendar month, a report signed
by an Authorized Officer which discloses for each Obligor for such calendar
month (i) the volume of coal produced (in tons) by such Obligor, (ii) the volume
of coal sold by such Obligor, and (iii) the price per ton obtained for such coal
sold.
               (n) Prepayment Events.
     Promptly (and in any event within three Business Days) after any officer of
the Company obtains knowledge of any Prepayment Event or any action of the
Company or any other Person that may be reasonably likely to result in a
Prepayment Event, notice thereof in the form of an Officer’s Certificate
describing in reasonable detail the facts and circumstances giving rise to such
Prepayment Event or potential Prepayment Event, specifying the date such
Prepayment Event occurred or is expected to occur, and making reference to
Section 8.3 of this Agreement and the right of the holders of Notes to require
the prepayment of the Notes on the terms and conditions provided for in said
Section.
               (o) Requested Information.
     With reasonable promptness, such other data and information relating to the
business, operations, affairs, financial condition, assets or properties of the
Company or any of its

- 31 -



--------------------------------------------------------------------------------



 



Subsidiaries or relating to the ability of any Obligor to perform its
obligations under the Financing Documents as from time to time may be reasonably
requested by any such holder of Notes.
          Section 7.2 Visitation.
     The Company shall permit the representatives of each holder of Notes that
is an Institutional Investor:
               (a) No Default — if no Potential Default or Event of Default then
exists, at the expense of such holder and upon reasonable prior notice to the
Company, to visit and inspect any of the offices or properties of the Company or
any Subsidiaries, to discuss the affairs, finances and accounts of the Company
and its Subsidiaries with the Company’s officers, and (with the consent of the
Company, which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of the Company, which consent will not be
unreasonably withheld) to visit the other offices and properties of the Company
and each Subsidiary, all at such reasonable times (which shall be normal
business hours) and as often as may be reasonably requested; and
               (b) Default — if a Potential Default or Event of Default then
exists, at the expense of the Company, to visit and inspect any of the offices
or properties of the Company or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.
SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.
          Section 8.1 Regularly Scheduled Prepayments; Payment at Final
Maturity.
     The Notes are subject to regularly scheduled prepayments of principal in
accordance with Schedule 8.1. On each Payment Date, the Company shall prepay the
principal amount of Notes specified opposite such Payment Date on Schedule 8.1
(or such lesser principal amount of Notes as shall then be outstanding), each
such prepayment to be at 100% of the principal amount thereof and without
payment of the Make-Whole Amount or any premium; provided that, upon any partial
prepayment of the Notes pursuant to Section 8.2 or Section 8.3, the principal
amount of each required prepayment of the Notes becoming due under this
Section 8.1 on and after the date of such partial prepayment shall be reduced in
the same proportion as the aggregate unpaid principal amount of the Notes is
reduced as a result of such partial prepayment.
     As provided therein, the entire unpaid principal balance of the Notes shall
be due and payable on the stated maturity date thereof.

- 32 -



--------------------------------------------------------------------------------



 



          Section 8.2 Optional Prepayments with Make-Whole Amount.
     The Company may, at its option, upon notice as provided below, prepay at
any time all, or from time to time any part of, the Notes, in a principal amount
not less than $2,000,000, at 100% of the principal amount so prepaid, plus the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with
Section 8.4), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
Business Days prior to any such prepayment of Notes, the Company shall deliver
to each holder of Notes a certificate of a Senior Financial Officer specifying
the calculation of such applicable Make-Whole Amount as of the specified
prepayment date. Each determination by the Company set forth in any such notice
of the Make-Whole Amount applicable in respect of a prepayment of Notes held by
any such holder shall be subject to verification by such holder.
          Section 8.3 Required Prepayment of Notes Upon Prepayment Event.
     At any time following the occurrence of a Prepayment Event (subject to the
penultimate sentence of this Section 8.3), each holder of a Note shall have the
right at its option, exercisable by the giving of notice to the Company (a
“Prepayment Election Notice”), to elect to require the prepayment by the Company
of all Notes then held by such holder on the prepayment date specified by such
holder in such Prepayment Election Notice (which shall not in any event be less
than 30 days nor more than 60 days after the date on which such holder shall
have given such Prepayment Election Notice to the Company), such prepayment to
be at a price equal to 100% of the principal amount of such Notes so prepaid
plus the Make-Whole Amount determined for the prepayment date with respect to
such principal amount. On the prepayment date specified in any Prepayment
Election Notice given by any holder of a Note, the Company will prepay all Notes
held by such holder for the prepayment price provided for in the first sentence
of this Section 8.3. The right of the holder of a Note to give a Prepayment
Election Notice for the prepayment of such Note pursuant to this Section 8.3
following a Prepayment Event shall expire at the close of business in New York
City on the one hundred-twentieth day following the later of (x) the date of
such Prepayment Event and (y) actual receipt by such holder of notice of such
Prepayment Event pursuant to Section 7.1(n). Notwithstanding any provision
hereof to the contrary, no failure on the part of the holder of any Note to
exercise such holder’s right to require the prepayment thereof by the Company
pursuant to this Section 8.3 following a Prepayment Event shall be deemed a
waiver of or otherwise impair the rights of such holder pursuant to this
Section 8.3 in respect of any other events or circumstances constituting a
Prepayment Event. For purposes hereof, the following terms shall have the
following meanings:

- 33 -



--------------------------------------------------------------------------------



 



     “Prepayment Event” shall mean (i) any Obligors’ Change in Control, or
(ii) any Control Event with respect to the Company or any of the other Obligors
or (iii) any Parent Change in Control.
     “Obligors’ Change in Control” shall be deemed to have occurred if there is
any change in the persons (as such term is used in Section 13(d) and
Section 14(d)(2) of the Exchange Act as in effect on the Closing Date) who are
direct owners of an equity interest in the Company or any of the other Obligors
subsequent to the Closing Date.
     “Control Event” means:
          (i) the execution by Parent or any of its Subsidiaries or Affiliates,
or the Company or any of its Subsidiaries or Affiliates, of any agreement with
respect to any proposed transaction or event or series of transactions or events
which, individually or in the aggregate, may reasonably be expected to result in
a Parent Change in Control or an Obligors’ Change in Control, or
          (ii) the execution of any written agreement which, when fully
performed by the parties thereto, would result in a Parent Change in Control or
an Obligors’ Change in Control.
     “Parent Change in Control” shall be deemed to have occurred if (i) any
person or group of persons (within the meaning of Sections 13(d) or 14(d)(2) of
the Exchange Act as in effect on the Closing Date) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) of capital stock or other
securities of Parent which are entitled to cast more than 40% of the total votes
which may be cast in an election of directors of Parent; or (ii) at any time, a
majority of the board of directors of Parent shall be comprised of persons other
than individuals who were directors of Parent one year prior to such time
together with any individuals who were nominated for election as directors of
Parent by individuals who were directors of Parent who, at the time of such
individuals’ nominations, had been directors of Parent for at least one year.
          Section 8.4 Allocation of Certain Partial Prepayments.
     In the case of each partial prepayment of Notes pursuant to Section 8.2,
the principal amount of Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.
          Section 8.5 Maturity; Surrender, etc.
     In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any

- 34 -



--------------------------------------------------------------------------------



 



Note paid or prepaid in full shall be surrendered to the Company and cancelled
and shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.
          Section 8.6 Purchase of Notes.
     The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes. The Company will promptly cancel all
Notes acquired by it or any Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement and no Notes may
be issued in substitution or exchange for any such Notes.
          Section 8.7 Make-Whole Amount.
     “Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
     “Called Principal” means, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to Section 8.2 or Section 8.3 or has become
or is declared to be immediately due and payable pursuant to Section 12.1, as
the context requires.
     “Discounted Value” means, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
     “Reinvestment Yield” means, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by (i) the yields reported, as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace PX1 on Bloomberg Financial
Markets) for the most recently issued actively traded on-the-run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity
Series Yields reported, for the latest day for which such yields have been so
reported as of the second Business Day preceding the Settlement Date with
respect to such Called Principal, in Federal Reserve Statistical Release H.15
(or any comparable successor publication) for U.S. Treasury securities having a
constant maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date. In the case of each determination under clause
(i) or clause (ii), as the case may be, of the preceding sentence, such implied
yield will be determined, if necessary, by (a) converting U.S.

- 35 -



--------------------------------------------------------------------------------



 



Treasury bill quotations to bond-equivalent yields in accordance with accepted
financial practice and (b) interpolating linearly between (1) the applicable
actively traded on-the-run U.S. Treasury security with the maturity closest to
and greater than such Remaining Average Life and (2) the applicable actively
traded on-the-run U.S. Treasury security with the maturity closest to and less
than such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.
     “Remaining Average Life” means, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
     “Remaining Scheduled Payments” means, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.5 (as applicable to any prepayment of Notes pursuant to
Section 8.2 or Section 8.3) or Section 12.1.
     “Settlement Date” means, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to Section 8.2
or Section 8.3, or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
SECTION 9. AFFIRMATIVE COVENANTS.
          Section 9.1 Miscellaneous Affirmative Covenants
          The Company and the Guarantors covenant that so long as any of the
Notes are outstanding:
               (a) Preservation of Existence, Etc.
          Each Obligor shall, and shall cause each of its Subsidiaries to,
maintain its legal existence as a corporation, limited partnership or limited
liability company, as the case may be, and its license or qualification and good
standing in each jurisdiction in which its ownership or lease of property or the
nature of its business makes such license or qualification necessary, except as
otherwise expressly permitted in Section 10.6 or where an Obligor shall be in
breach of this Section inadvertently because it failed to obtain or maintain a
qualification or license provided that such failure is promptly remedied upon
the Obligor becoming aware of such failure and the failure does not adversely
affect the rights of the Obligors or, either alone or together

- 36 -



--------------------------------------------------------------------------------



 



with all other such failures, constitute or be reasonably likely to result in a
Material Adverse Change.
               (b) Payment of Liabilities, Taxes, Etc.
          Each Obligor shall, and shall cause each of its Subsidiaries to, duly
pay and discharge all liabilities to which it is subject or which are asserted
against it, promptly as and when the same shall become due and payable,
including all taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that such liabilities, including taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made, but only to the extent that failure to discharge any such liabilities
shall not result in any additional liability which would adversely affect to a
material extent the financial condition of any Obligor or Subsidiary of any
Obligor or affect a material portion of the Collateral, provided that the
Obligors and their Subsidiaries will pay all such liabilities forthwith upon the
commencement of proceedings to foreclose any Lien which may have attached as
security therefor.
               (c) Maintenance of Insurance.
          Each Obligor shall, and shall cause each of its Subsidiaries to,
insure its properties and assets against loss or damage by fire and such other
insurable hazards against which such assets are commonly insured (including
fire, extended coverage, property damage, workers’ compensation, public
liability and business interruption insurance) and against other risks, and in
such amounts, as similar properties and assets are insured by prudent companies
in similar circumstances carrying on similar businesses, and with reputable and
financially sound insurers, including self-insurance to the extent customary,
all as shall be reasonably satisfactory to the Required Holders. For policies
which cover insured entities in addition to the Company and the other Obligors,
the policies shall provide that the required limits per occurrence will continue
to be in effect for the Company and the other Obligors notwithstanding losses
which may occur with respect to such other Persons. The Obligors shall deliver
to the Collateral Agent (x) on the Closing Date and annually thereafter an
original certificate of insurance signed by the Obligors’ independent insurance
broker describing and certifying as to the existence of all insurance on the
Collateral required to be maintained by this Agreement and the other Financing
Documents, including business interruption insurance in an amount of $50,000,000
or more in the aggregate among all Obligors, together with a copy of the
endorsements described in the next sentence attached to such certificate and
(y) at the request of the Required Holders, from time to time a summary schedule
indicating all insurance then in force with respect to each of the Obligors.
Such policies of insurance shall contain special endorsements, in form and
substance reasonably acceptable to the Collateral Agent, which shall (i) specify
the Collateral Agent as an additional insured, mortgagee and lender loss payee
as its interests may appear, with the understanding that any obligation imposed
upon the insured (including the liability to pay premiums) shall be the sole
obligation of the applicable Obligors and not that of the insured, (ii) provide
that the interest of the holders of the Notes shall be insured regardless of any
breach or violation by the applicable Obligors of any warranties, declarations
or conditions contained in such policies or any action or inaction of the
applicable Obligors or others insured under such policies,

- 37 -



--------------------------------------------------------------------------------



 



(iii) provide a waiver of any right of the insurers to set off or counterclaim
or any other deduction, whether by attachment or otherwise, (iv) provide that
any and all rights of subrogation which the insurers may have or acquire shall
be, at all times and in all respects, junior and subordinate to the prior
payment in full of the Indebtedness hereunder, including the Indebtedness
evidenced by the Notes, and that no insurer shall exercise or assert any right
of subrogation until such time as the Indebtedness hereunder has been paid in
full, (v) include effective waivers by the insurer of all claims for insurance
premiums against the Collateral Agent, (vi) provide that no cancellation of such
policies for any reason (other than non-payment of premium) nor any change
therein shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice of such cancellation or change, and that no
cancellation of such policies for non-payment of premium shall be effective
until at least ten (10) days after receipt by the Collateral Agent of written
notice of such cancellation, (vii) be primary without right of contribution of
any other insurance carried by or on behalf of any additional insureds with
respect to their respective interests in the Collateral, and (viii) provide that
inasmuch as the policy covers more than one insured, all terms, conditions,
insuring agreements and endorsements (except limits of liability) shall operate
as if there were a separate policy covering each insured. The contingent
business interruption insurance required hereunder shall include without
limitation coverage in respect of outages at power plants serviced under any
material Coal Supply Contract, so long as such outage is the result of an
insured event. The applicable Obligors shall notify the Collateral Agent and
each holder of Notes promptly of any occurrence causing a material loss or
decline in value of the Collateral and the estimated (or actual, if available)
amount of such loss or decline. With respect to any casualty or property
insurance for damage or destruction of any Collateral, such losses may be
adjusted by and be payable to the Obligors if no Event of Default shall have
occurred and be continuing and either (i) the Obligors promptly certify in
writing to the Collateral Agent and each holder of Notes that the proceeds shall
be used for the repair, restoration and/or replacement of property in respect of
which such proceeds were received and continue such course of action or (ii) the
amount of the proceeds from the losses is $500,000 or less. Any and all proceeds
for losses not addressed in the preceding sentence shall be, at the option of
the Required Holders, and upon notice thereof to the Company, adjusted by and
payable to the Collateral Agent. Any monies received by the Collateral Agent in
accordance with the preceding sentence constituting insurance proceeds or
condemnation proceeds (pursuant to any of the Mortgages (Noteholders)) may, at
the option of the Required Holders, (i) be applied by the Collateral Agent to
the pro rata payment of the Notes, or (ii) be disbursed to the applicable
Obligors on such terms as are deemed appropriate by the Required Holders for the
repair, restoration and/or replacement of property in respect of which such
proceeds were received.
               (d) Maintenance of Properties and Leases.
          Each Obligor shall, and shall cause each of its Subsidiaries to,
maintain in good repair, working order and condition (ordinary wear and tear
excepted) in accordance with the general practice of other businesses of similar
character and size, all of those properties useful or necessary to its business,
and from time to time such Obligor will make or cause to be made all appropriate
repairs, renewals or replacements thereof.

- 38 -



--------------------------------------------------------------------------------



 



               (e) Maintenance of Patents, Trademarks, Etc.
          Each Obligor shall, and shall cause each of its Subsidiaries to,
maintain in full force and effect all patents, trademarks, service marks, trade
names, copyrights, licenses, franchises, permits and other authorizations
necessary for the ownership and operation of its properties and business if the
failure so to maintain the same would constitute or be reasonably likely to
result in a Material Adverse Change.
               (f) Operation of Mines.
          Each Obligor shall, and shall cause each of its Subsidiaries engaged
in mining operations on any of the Real Property or any other property to,
obtain and at all times maintain in effect all Required Mining Permits, surface
mining reclamation bonds, and such other consents and approvals as are necessary
for conducting uninterrupted coal mining and related operations on, in or under
the Real Property or such other property, sufficient to discharge in all
material respects the obligations of the Obligors under the Coal Supply
Contracts, substantially in the manner as such operations have heretofore been
authorized and conducted on those portions of the Real Property or such other
property on which any of the Obligors or any of their Subsidiaries have
previously engaged in mining.
               (g) Keeping of Records and Books of Account.
          Each Obligor shall, and shall cause each of its Subsidiaries to,
maintain and keep proper books of record and account which enable the Company
and its Subsidiaries to issue financial statements in accordance with GAAP and
as otherwise required by applicable Laws of any Official Body having
jurisdiction over the Company or any Subsidiary of the Company, and in which
full, true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.
               (h) Plans and Benefit Arrangements.
          The Company shall, and shall cause each other member of the ERISA
Group to, comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where the failure to comply
therewith, alone or together with all other such failures, would not result in
any substantial obligation to the Company or any of its Subsidiaries or
otherwise result in a Material Adverse Change. Without limiting the generality
of the foregoing, the Company shall cause all of its Plans and all Plans
maintained by any member of the ERISA Group to be funded in accordance with at
least the minimum funding requirements of ERISA and shall make, and cause each
member of the ERISA Group to make, in a timely manner, all contributions due to
Plans, Benefit Arrangements and Multiemployer Plans, except where any failure to
do so, alone or together with all other such failures, would not result in any
substantial obligation to the Company or any of its Subsidiaries or otherwise
result in a Material Adverse Change.

- 39 -



--------------------------------------------------------------------------------



 



               (i) Compliance with Laws.
          Each Obligor shall, and shall cause each of its Subsidiaries to,
comply with all applicable Laws, including all Environmental Laws, in all
respects, provided that it shall not be deemed to be a violation of this
Section 9.1(i) if there occurs a failure to comply with any Law which would not,
either alone or together with all other such failures, constitute or be
reasonably likely to result in a Material Adverse Change (including, without
limitation, if such failure to comply would result in fines, penalties,
remediation costs, other similar liabilities or injunctive relief which in the
aggregate would not constitute a Material Adverse Change).
               (j) Further Assurances.
          Each Obligor shall, from time to time, at its expense, faithfully
preserve and protect the Collateral Agent’s Lien on, and Prior Security Interest
in, the Collateral, and any additional collateral granted to the Collateral
Agent as contemplated by Section 9.2 (“Additional Collateral”), as a continuing
(i) first priority perfected Lien with respect to the Collateral and the
Additional Collateral (other than the Accounts and Inventory), if any, and
(ii) junior priority perfected Lien with respect to the Obligors’ Accounts and
Inventory pledged to the Bank Lenders pursuant to the Bank Financing Documents
(in each case subject only to Permitted Liens of the types described in clauses
(i), (ii), (iii), (v), (vi), (ix) and (x) of the definition of that term set
forth in Schedule B), and shall do such other acts and things as the Required
Holders, in their sole discretion, may deem necessary or advisable from time to
time in order to preserve, perfect and protect the Liens granted under the
Financing Documents and the rights and remedies of the Collateral Agent and the
holders of the Notes thereunder with respect to the Collateral and the
Additional Collateral, if any.
               (k) Subordination of Intercompany Loans.
          Except as otherwise provided in the Intercompany Subordination
Agreement, each Obligor agrees that any and all Indebtedness, loans or advances
now owed or hereafter incurred by any Obligor to any other Obligor is
subordinated to the prior payment in full of the Notes and that all rights to
receive any payments on such Indebtedness in bankruptcy or otherwise shall
constitute collateral security for the Notes and the holders of the Notes shall
be entitled to vote any and all rights associated with such Indebtedness.
               (l) Debt Service Reserve Account.
          In order to provide additional collateral security for the payment and
performance of the Obligations, the Company shall (i) establish with the
Collateral Agent, not later than the Closing Date, and at all times thereafter
cause the Collateral Agent to maintain, the Debt Service Reserve Account for the
benefit of the holders from time to time of the Notes and (ii) from time to time
deposit or cause to be deposited to the credit of the Debt Service Reserve
Account, in accordance with this Section 9.1(l), cash and investments of the
type described in paragraphs (i) through (v) of the definition of the term
“Permitted Investments” set forth in Schedule B, (valued as provided in the
Collateral Agency Agreement) in amounts sufficient to assure that the aggregate
amount credited thereto (inclusive of the undrawn face amount of any Debt
Service Letter of Credit then held by the Collateral Agent for credit to the
Debt Service Reserve

- 40 -



--------------------------------------------------------------------------------



 



Account) shall at all times be at least equal to the Debt Service Reserve
Requirement as the same may change from time to time. For purposes hereof, the
“Debt Service Reserve Requirement” shall mean, as of any Payment Date, the sum
of:
     (A) scheduled payments and prepayments on the Notes to become due during
the period of six months next following such Payment Date;
     (B) scheduled payments of interest on the Notes to become due during such
period of six months; and
     (C) fees and expenses of the Collateral Agent then payable or anticipated
to be payable during such period of six months.
     So long as no Event of Default shall have occurred and be continuing, the
Company shall be entitled to deliver or cause to be delivered to the Collateral
Agent, in full or partial satisfaction of the Company’s obligation to fund the
Debt Service Reserve Account, an irrevocable, transferable, unconditional
standby letter of credit which shall be reasonably satisfactory in form and
substance to the Required Holders, name the Collateral Agent as beneficiary, and
satisfy the further conditions with respect thereto set forth in the next
following sentence (each such letter of credit, a “Debt Service Letter of
Credit”). Each Debt Service Letter of Credit shall (w) be issued by a financial
institution reasonably satisfactory to the Required Holders and having combined
capital and surplus of not less than $500,000,000 and a long-term debt rating of
‘A2’ or better from Moody’s or ‘A’ or better from S&P (an “Eligible Issuer”) for
the account of a Person (which may be Parent or another member of the Parent
Group) other than the Company or any of its Subsidiaries (it being understood
that neither the Company nor any of its Subsidiaries shall be an account party
or be or become directly or indirectly liable to the issuer thereof for any
reimbursement obligation in respect of any Debt Service Letter of Credit);
(x) be in a face amount equal to that portion of the amount of cash and
Permitted Investments required to be maintained in the Debt Service Reserve
Account for which it is to be substituted; (y) have a term of at least 364 days;
and (z) be subject to a drawing in full by the Collateral Agent (1) if, at least
ninety days prior to its stated expiration, it is not replaced with a further
Debt Service Letter of Credit delivered to the Collateral Agent in a face
amount, or by cash or Permitted Investments deposited to the credit of the Debt
Service Reserve Account in an aggregate amount, sufficient to assure that the
aggregate amount deposited in or credited to the Debt Service Reserve Account
shall be at least equal to the Debt Service Reserve Requirement as at the time
of such replacement, (2) upon the occurrence of an Event of Default, and (3) if
on any date the Collateral Agent receives notice from the Company or any holder
of Notes that the issuer of such Debt Service Letter of Credit is not or has
ceased to be an Eligible Issuer.
     The proceeds from any drawing under a Debt Service Letter of Credit shall
be deposited into the Debt Service Reserve Account and be held and applied by
the Collateral Agent in accordance with the applicable provisions of this
Agreement and the Collateral Agency Agreement. Upon the written request of the
Company furnished to the Collateral Agent (with a copy to each holder of Notes),
the Collateral Agent shall return any Debt Service Letter of Credit to the named
account party thereof if, after giving effect to such return, (x) the cash and
Permitted Investments remaining on deposit to the credit of the Debt Service
Reserve Account would be at least equal to the Debt Service Reserve Requirement
and (y) no Event of Default

- 41 -



--------------------------------------------------------------------------------



 



shall have occurred and be continuing, and (z) such request shall be accompanied
by an Officer’s Certificate to the effects set forth in clauses (x) and (y) of
this sentence (upon which Officer’s Certificate the Collateral Agent shall be
conclusively entitled to rely). Amounts, if any, credited to the Debt Service
Reserve Account in excess of the Debt Service Reserve Requirement applicable
from time to time may be withdrawn therefrom upon the request of the Company in
the manner and subject to the conditions specified in Section 3.5 of the
Collateral Agency Agreement.
               (m) Retained Cash.
          The Company will use and apply Retained Cash only in connection with
the ordinary conduct of the business of the Company, as such business is
permitted to be conducted in accordance with the terms of this Agreement,
including for use as working capital, the payment of budgeted Capital
Expenditures, and other purposes incident to the conduct of such business;
provided, however, that Retained Cash shall not in any event be applied to the
making of distributions or dividends to Parent or any other member of the Parent
Group or to pay Management Fees to the Parent.
               (n) Payments of Indebtedness.
          The Company will (i) pay or cause to be paid the principal of and
interest on all Indebtedness at any time incurred or assumed by it when and as
the same shall become due and payable (subject to any subordination provisions
governing such Indebtedness), and (ii) in all material respects perform, observe
and comply with (to the extent necessary to assure that no event described in
clause (ii), (iii) or (iv) of Section 11(f) shall occur with respect to such
Indebtedness) all covenants, conditions and obligations imposed on it pursuant
to all agreements and instruments securing or evidencing such Indebtedness or
pursuant to which such Indebtedness is issued; provided, however, that the
Company shall not be required by reason of this Section 9.1(n) to make any
payment or take any other action with respect to any Indebtedness (other than
the Indebtedness evidenced by the Notes or otherwise included in the
Obligations) at any time it shall be contesting in good faith by appropriate
proceedings its obligation to do so, if it shall have set aside on its books
reserves deemed by it to be adequate with respect thereto.
               (o) Maintenance of Prior Security Interest.
          The Obligors shall cause the Collateral Agent to have a first priority
security interest in all of the Collateral of the Obligors, subject only to
Permitted Liens and cooperate with and perform all acts reasonably requested by
the Required Holders to maintain and perfect such first priority security
interest subject only to Permitted Liens.
               (p) Single Purpose Entities.
               (i) The Company will continue to be a duly formed and existing
limited liability company and a Single Purpose Entity. The Company will continue
to be duly qualified as a limited liability company in each jurisdiction in
which such qualification was or may be necessary for the conduct of its
business. Each Subsidiary of the Company at all times will continue to be duly
qualified as a limited

- 42 -



--------------------------------------------------------------------------------



 



liability company, partnership or corporation in each jurisdiction in which such
qualification is necessary for the conduct of its business.
               (ii) The Company will continue to comply and each other Obligor
will comply with the provisions of its Organizational Documents and the laws of
its jurisdiction of formation relating to limited liability companies (or other
business entities).
               (iii) All formalities regarding the existence of the Company as a
Single Purpose Entity will be observed and all formalities regarding the
existence of each other Obligor will be observed.
               (iv) The Company will accurately maintain, and each other Obligor
will accurately maintain, its financial statements, accounting records and
limited liability company documents, separate from those of any other Person,
except that the Company and the Obligors may also maintain consolidated
financial statements with the Parent and with their respective consolidated
Subsidiaries. The Company and the other Obligors, taken as a whole, will
maintain separate books, records, resolutions and agreements. The Company will,
and each other Obligor will, continue to accurately maintain its own bank
accounts, payroll and separate books of account. Neither the Company nor any
other Obligor will commingle its funds or assets with those of any other Person;
provided, however, that the Company and its Subsidiaries may maintain a
centralized cash management system pursuant to which the funds and financial
assets of the Company and its Subsidiaries are collected and aggregated to the
extent (i) incident to the conduct of the business of the Company and its
Subsidiaries in the ordinary course of business, as such business has been
conducted prior to the date hereof and (ii) not in contravention of the
covenants and agreements of the Company and the other Obligors set forth
elsewhere in this Agreement and the other Financing Documents. Each Obligor will
in any event continue to at all times hold its assets in its own name.
               (v) The Company and the other Obligors, taken as a whole, will
continue to pay their own liabilities from their own separate assets.
               (vi) The Company will not engage in any business unrelated to
acting as the Company hereunder which is inconsistent with or in violation of
this Agreement.
               (vii) No Obligor other than the Company will have any assets
other than those related to coal mining operations. The Company will not have
any assets other than those related to coal mining operations and its interests
in the Subsidiaries. Neither the Company nor any other Obligor will engage in,
seek or consent to any dissolution, winding up, liquidation, consolidation,
merger (other than as contemplated in this Agreement), asset sale (other than as
contemplated in this Agreement), transfer of membership interest of the Company
or transfer of partnership interest, membership interest or stock of an Obligor,
or amendment of the Organizational Documents of the Company or any other Obligor
(other than as expressly permitted by this Agreement).

- 43 -



--------------------------------------------------------------------------------



 



               (viii) Parent shall remain the sole economic member of the
Company.
               (ix) The Company, without the unanimous consent of all holders of
all limited liability company membership interests in the Company and all
members of the board of managers of the Company, including the Independent
Manager, shall not file a bankruptcy or insolvency petition or otherwise
institute insolvency proceedings with respect to itself or to any other entity
in which it has a direct or indirect legal or beneficial ownership interest,
dissolve, liquidate, consolidate, merge, or sell all or substantially all of its
assets or any other entity in which it has a direct or indirect legal or
beneficial ownership interest, engage in any other business activity, or amend
its Organizational Documents.
               (x) No Obligor other than the Company, without the unanimous
consent of all directors (including at least one Independent Director) of such
Obligor, shall file a bankruptcy or insolvency petition or otherwise institute
insolvency proceedings with respect to itself or to any other entity in which it
has a direct or indirect legal or beneficial ownership interest, dissolve,
liquidate, consolidate, merge, or sell all or substantially all of its assets or
any other entity in which it has a direct or indirect legal or beneficial
ownership interest, engage in any business activity other than its
mining-related business, or amend its Organizational Documents.
               (xi) The Company and each other Obligor will identify itself, in
all dealings with the public, under the Company’s or such other Obligor’s own
name and as a separate and distinct entity other than in connection with any
other Obligor. Neither the Company nor any other Obligor will identify itself as
being a division or part of any member of the Parent Group. Neither the Company
nor any other Obligor will identify any member of the Parent Group as being a
division or part of the Company or such other Obligor. Neither the Company nor
any other Obligor will fail to correct any known misunderstanding regarding the
separate identity of such entity. The Company and each other Obligor will
conduct its business in its own name.
               (xii) The Company and the Obligors, taken as a whole, will
continue to be adequately capitalized in light of the nature of their business.
               (xiii) Except as expressly permitted by Sections 10.1 and 10.3,
neither the Company nor any other Obligor will assume or guarantee the
liabilities of any other Person except Guaranties of the Indebtedness hereunder
and under the Bank Financing Documents. Neither the Company nor any other
Obligor will acquire obligations or securities of any other Person except the
obligations and/or securities of (A) any Subsidiary of the Company or (B) any
entity merged with the Company or any Subsidiary of the Company as permitted by
Section 10.6. Except as expressly permitted by Section 10.4, neither the Company
nor any other Obligor will make loans or advances to any Person. The Company
will not pledge its assets for the benefit of any other Person or entity, except
(i) in favor of the Collateral Agent for the benefit of the holders of the Notes
and the Bank Lenders and (ii) Permitted Liens.

- 44 -



--------------------------------------------------------------------------------



 



               (xiv) Except as contemplated by the Management Agreement and as
expressly permitted by Section 10.8, neither the Company nor any other Obligor
will enter into or be a party to any transaction with any member of the Parent
Group.
               (xv) Except as expressly permitted by Sections 10.1 and 10.3, the
Company will not incur any Indebtedness other than the Indebtedness to the
holders of the Notes and the Bank Lenders under the Bank Financing Documents.
               (xvi) The Company will and each other Obligor will allocate
fairly and reasonably any overhead for shared office space and use separate
stationery, invoices and checks.
               (xvii) The Company and each other Obligor will act and refrain
from acting in such a way that each of the “assumptions of fact” made in the
non-consolidation opinion of Wilmer Cutler Pickering Hale and Dorr LLP dated the
Closing Date will continue to be true and correct in all material respects.
               (xviii) The Company and each Subsidiary will continue to have
their day-to-day operations managed principally by a President or a comparable
officer who is not employed by, does not hold any position with, and does not
provide any services to the Parent Group, and the Company’s and each
Subsidiary’s day-to-day human resources decisions will continue to be made by an
officer or employee who is not employed by, does not hold any position with, and
does not provide any services to the Parent Group.
               (q) Maintenance of Permits.
          The Obligors shall maintain all Required Mining Permits in full force
and effect in accordance with their terms.
               (r) Subordination of Management Fees; Payment of Management Fees.
          The Company shall cause any fees or charges, of whatever nature,
payable by the Obligors to any member of the Parent Group, including without
limitation, the Non-Cash Income Tax Expense and all fees and charges in
connection with the management of the operations of the Company, to be
subordinated to the payment of the Notes and other Obligations, with the
subordination in the case of payments to Parent to be pursuant to the Management
Fee Subordination Agreement, and the subordination in the case of payments to
any other Affiliate of the Company to be on terms satisfactory to, and set forth
in a writing approved by, the Required Holders. The Obligors agree that the
payment of any fees or charges to Parent or any other member of the Parent
Group, all of which are subordinated in accordance with the preceding sentence,
may be made by the Obligors only if such payments are in accordance with the
following: (i) prior to and after giving effect to the payment thereof, no Event
of Default or Potential Default is in existence; (ii) the payments consist
solely of the Management Fee, plus Third Party Services Payments; and (iii) such
payments shall be otherwise permitted by and in accordance with the Management
Fee Subordination Agreement; provided that, notwithstanding anything contained
in this Section or the Management Fee Subordination Agreement to the

- 45 -



--------------------------------------------------------------------------------



 



contrary, in the event that the Company is permitted to make a dividend or
distribution in accordance with Section 10.5, the Company shall be permitted, in
lieu of making such permitted distribution or dividend, to apply the amount
available for such permitted dividend or distribution to reduce the payable
arising from the Non-Cash Income Tax Expense.
               (s) Maintenance of Coal Supply Contracts, Coal Leases.
          Except for Permitted Modifications, each Obligor shall maintain and be
in compliance at all times with the Coal Supply Contracts and the Coal Leases
which are in effect from time to time and shall (i) perform all of its
obligations under the Coal Supply Contracts and the Coal Leases and enforce the
performance by the other parties thereto of all of their obligations under the
Coal Supply Contracts and Coal Leases and under any other document or agreement
related thereto and (ii) not terminate, amend, or modify, or waive compliance
with the terms and conditions of, any of the Coal Supply Contracts or Coal
Leases. All Permitted Modifications shall be disclosed in writing to the holders
of the Notes promptly upon the occurrence thereof.
               (t) Updates to Schedules.
          Should any of the information or disclosures provided on any of the
Schedules attached hereto become outdated or incorrect in any material respect,
the Company shall promptly provide in writing to each holder of Notes such
revisions or updates to such Schedule as may be necessary or appropriate to
update or correct the same; provided, however, that no Schedule shall be deemed
to have been amended, modified or superseded by any such correction or update,
nor shall any breach of warranty or representation resulting from the inaccuracy
or incompleteness of any such Schedule be deemed to have been cured thereby,
unless and until the Required Holders, in their sole and absolute discretion,
shall have accepted in writing such revisions or updates to such Schedule.
          Section 9.2 Subsidiaries; Additional Security Arrangements.
               (a) In the event that any Person shall become a Subsidiary
subsequent to the date hereof (whether upon the formation of such Person, as a
result of its acquisition by the Company or another Subsidiary or otherwise), in
each such event, the Company shall, within 60 days after the date of the
transaction or event by virtue of which such Person shall have become a
Subsidiary:
          (i) cause such Person to (A) execute and deliver to the holders of the
Notes and the Collateral Agent a Guarantor Joinder Agreement and, if reasonably
requested by the Required Holders, additional security documents, all reasonably
satisfactory in form and substance to the Required Holders, pursuant to which
such Person shall become a party to this Agreement, the Guaranty Agreement, the
Security Documents, the Intercompany Subordination Agreement, the Management Fee
Subordination Agreement, and (if the Bank Credit Agreement shall at the time
remain in effect) the Intercreditor Agreement, in each case to the same extent
as if it were an original signatory thereto as an Obligor or Guarantor (as
appropriate), and grant to the Collateral Agent, for the benefit of the holders
of the Notes, Liens on its properties and

- 46 -



--------------------------------------------------------------------------------



 



assets, real or personal, consistent with the Liens granted to the Collateral
Agent by the Company and the Guarantors pursuant to the Security Documents; and
          (ii) execute and deliver, or cause its appropriate Subsidiary or
Subsidiaries to execute and deliver, a joinder to the Pledge Agreement
(Noteholders), or an additional pledge agreement, reasonably satisfactory in
form and substance to the Required Holders, pursuant to which all shares of
capital stock or other equity interests in such Person shall become subject to
the Lien of the Pledge Agreement (Noteholders).
               (b) In the event that the Company, any Guarantor or any
Subsidiary referred to Section 9.2(a), shall at time have or acquire any
interest in real property not subject to the Lien of a Mortgage (Noteholders) or
an additional security document entered into as contemplated by Section 9.2(a),
the Company shall, or shall cause the appropriate Guarantor or Subsidiary to,
(i) enter into a mortgage or deed of trust, satisfactory in form and substance
to the Required Holders and effective to subject such interest to a valid
mortgage or deed of trust Lien in favor of the Collateral Agent in order to
further secure the Obligations for the benefit of the holders of the Notes, (ii)
furnish to each holder of Notes and the Collateral Agent documents with respect
to such real property of the character required to be delivered to the
Purchasers with respect to the Real Property covered by each Mortgage
(Noteholders) pursuant to Section 4.14, together with such other information and
documentation with respect thereto as the Required Holders may reasonably
request, and (iii) cause such mortgage or deed of trust to be filed and
recorded, and all such other action to be taken, in all such places, as shall be
necessary to constitute the Lien of such mortgage or deed of trust a valid first
priority mortgage or deed of trust Lien on such interest in real property
(subject only to Permitted Liens of the types described in clauses (i), (ii),
(iii), (v), (vi) and (ix) of the definition of that term set forth in Schedule B
and such other exceptions as shall be approved by the Required Holders).
               (c) Neither the Company nor any other Obligor will deliver or
permit to be delivered to or for the benefit of any of the Bank Lenders, or any
agent for the Bank Lenders, any form of Guaranty, collateral security or other
credit enhancement in respect of the obligations under the Bank Financing
Documents (excluding (x) the exercise of any right of set-off and (y) Bank
Primary Collateral) unless, concurrently therewith, effective provision,
satisfactory to the Required Holders, shall be made to extend the benefit of
such Guaranty, collateral security or other credit enhancement to the holders of
the Notes to secure the Obligations on an equal and ratable, pari passu basis
with the obligations owed to the Bank Lenders under the Bank Financing Documents
(subject to the Intercreditor Agreement).
               (d) Nothing contained in this Section 9.2 is intended, or shall
be construed, as authorizing the Company, any Guarantor, or any Subsidiary to
take any action, including, without limitation, the creation of any Subsidiary,
the acquisition of any property or assets, or the making of any investment of
any character, that the Company, such Guarantor or such Subsidiary would not be
permitted to take by virtue of the application of any other provision of this
Agreement, including any other provision of this Section 9 and any provision of
Section 10, or as an acquiescence in or consent on the part of any Purchaser or
any holder of Notes to the taking of any such action by the Company, any
Guarantor or any Subsidiary in contravention of any such other provision hereof
.

- 47 -



--------------------------------------------------------------------------------



 



SECTION 10. NEGATIVE AND FINANCIAL COVENANTS.
     The Company and the Guarantors covenant that so long as any of the Notes
are outstanding:
          Section 10.1 Indebtedness.
     Each of the Obligors shall not, and shall not permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:
          (a) Indebtedness under the Financing Documents;
          (b) Indebtedness under the Bank Financing Documents (including,
without limitation, Indebtedness of the character described in Section 10.1(i))
not exceeding $25,000,000 in aggregate principal amount of loans and extensions
of credit at any one time outstanding thereunder; provided, however, that the
Company may increase such amount to $35,000,000 so long as (i) no Potential
Default or Event of Default shall have occurred and be continuing and (ii) the
Company has satisfied the conditions precedent to such increase contained in the
Bank Credit Agreement;
          (c) Existing Indebtedness as set forth on Schedule 10.1 (including any
extensions or renewals thereof but excluding items of Indebtedness which are
described on such Schedule as being repaid on the Closing Date), provided there
is no increase in the amount thereof or other significant change in the terms
thereof unless otherwise specified on Schedule 10.1;
          (d) Indebtedness of the Company and the other Obligors (i) secured by
Purchase Money Security Interests or (ii) consisting of capital leases, provided
that the maximum amount of Indebtedness permitted under this subclause (d) shall
not exceed in aggregate principal amount at any one time outstanding $25,000,000
through the period ending December 31, 2012, $30,000,000 through the period
ending December 31, 2014, and $35,000,000 thereafter.
          (e) Indebtedness of any Subsidiary wholly-owned by the Company to the
Company or to any other Subsidiary (other than TWCC) which is wholly owned by
the Company, and Indebtedness of the Company to any Subsidiary (other than TWCC)
of the Company; provided, however, that TWCC shall not at any time be permitted
pursuant to this Section 10.1(e) to incur or permit to remain outstanding any
Indebtedness of TWCC to the Company or any Subsidiary of the Company unless, at
the time of the incurrence of such Indebtedness, the Company or TWCC, as the
case may be, shall be permitted pursuant to Section 10.4 to make the loan,
advance or other investment in TWCC represented by such Indebtedness;
          (f) Guaranties by the Company or any Guarantor of the Company
permitted pursuant to Section 10.3;
          (g) Indebtedness secured by Permitted Liens;

- 48 -



--------------------------------------------------------------------------------



 



          (h) Indebtedness with respect to deposits or reclamation or other
bonds incurred in the ordinary course; and
          (i) Indebtedness of any Obligor consisting of Swap Obligations
requiring payments by such Obligor contingent upon interest rates, commodity
rates or indices, incurred by such Obligor in the ordinary course of business
for the purpose of mitigating risks associated with liabilities of such Obligor
and not in any event for purposes of speculation or taking a “market view”;
provided, that the Indebtedness permitted by this Section 10.1(i) shall not
exceed $1,500,000 at any one time outstanding.
          Section 10.2 Liens.
     Each of the Obligors shall not, and shall not permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any Lien
on any of its property or assets, tangible or intangible, now owned or hereafter
acquired, or agree or become liable to do so, except Permitted Liens.
          Section 10.3 Guaranties.
     Each of the Obligors shall not, and shall not permit any of its
Subsidiaries to, at any time, directly or indirectly, become or be liable in
respect of any Guaranty, or assume, guarantee, become surety for, endorse or
otherwise be or agree to become or remain directly or contingently liable upon
or with respect to, any obligation or liability of any other Person, except for
(a) Guaranties of Indebtedness of the Obligors permitted hereunder, including
Guaranties by the Guarantors of Indebtedness arising under the Bank Financing
Documents and (b) Guaranties by the Company existing on the Closing Date of
operating lease obligations of TWCC described on Schedule 10.3; provided, that,
except for the Guaranties by the Company referred to in clause (b) of this
Section 10.3, neither the Company nor any other Obligor (other than TWCC) shall
guaranty, assume or otherwise be or become liable for any Indebtedness or other
obligations of TWCC; but provided further, that nothing in this Section 10.3
shall prevent the Company from making the pledge by it of the Subsidiary Shares
of TWCC included in the NRGT Liens.
          Section 10.4 Loans and Investments.
     Each of the Obligors shall not, and shall not permit any of its
Subsidiaries to, at any time make or suffer to remain outstanding any loan or
advance to, or purchase, acquire or own any stock, bonds, notes or securities
of, or any partnership interest (whether general or limited) or limited
liability company interest in, or any other investment or interest in, or make
any capital contribution to, any other Person, or become or remain liable to do
any of the foregoing, except:
          (a) trade credit extended on usual and customary terms in the ordinary
course of such Obligor’s or such Subsidiary’s business;
          (b) advances to employees to meet expenses incurred by such employees
in the ordinary course of business;
          (c) Permitted Investments;

- 49 -



--------------------------------------------------------------------------------



 



          (d) loans, advances and investments in or to other Obligors (other
than TWCC);
          (e) an advance of $1,500,000 to TWCC on the Closing Date, provided
that NRGT shall be obligated to reimburse such amount to TWCC pursuant to the
NRGT Documents, subject to the terms and conditions of the NRGT Documents (the
“NRGT Reimbursement”); and
          (f) loans and advances by the Company to TWCC in addition to the
advance permitted by Section 10.4(e); provided that the amount of such loans and
advances which may at any time be made by the Company pursuant to this
Section 10.4(f) shall not cause the aggregate amount of all such loans and
advances outstanding to exceed $3,000,000.
          Section 10.5 Dividends and Related Distributions.
               (a) The Company shall not, and shall not permit any of its
Subsidiaries to, make or pay, or agree to become or remain liable to make or
pay, any dividend or other distribution of any nature (whether in cash,
property, securities or otherwise) on account or in respect of its shares of
capital stock, partnership interests or limited liability company interests or
on account of the purchase, redemption, retirement or acquisition of its shares
of capital stock, partnership interests or limited liability company interests
(or warrants, options or rights therefor) or make any Management Fee payment,
except that:
          (i) so long as (A) no Potential Default or Event of Default is in
existence or would result therefrom and (B) the amount at the time credited to
the Debt Service Reserve Account shall be at least equal to the Debt Service
Reserve Requirement at such time, the Company may (1) on the Closing Date, make
a distribution of $8,500,000 to Parent from the proceeds of the sale of the
Notes, (2) upon receipt by the Company of the NRGT Reimbursement in an amount
equal to or greater than $1,500,000, make a distribution of $1,500,000 to Parent
and (3) during the period of 15 Business Days next following each Payment Date,
make a distribution to Parent and make the Management Fee payment payable in
respect of the quarterly fiscal period ended on or closest to such Payment Date
(including accrued Management Fee payments, if any, for prior quarterly fiscal
periods which remain unpaid), in an amount not exceeding, in the aggregate for
such distribution and Management Fee payment (including accrued Management Fee
payments for prior periods), Excess Cash Flow as of such Payment Date; provided,
that the amount of Excess Cash Flow as of each Payment Date, and the amount so
distributable pursuant to this sub-clause (2) on the basis of the computation of
such Excess Cash Flow, shall be subject to adjustment pursuant to
Section 10.5(b); and
          (ii) any Subsidiary of the Company may make dividends and
distributions to the Company or to any other Subsidiary in respect of Equity
Interests of such Subsidiary owned by the Company or such other Subsidiary, as
the case may be.
The Company shall not and shall not permit any of its Subsidiaries to enter into
any contract or agreement which restricts in any manner the payment by any
Subsidiary of the Company of

- 50 -



--------------------------------------------------------------------------------



 



dividends or distributions to the Company or any other Subsidiary which shall
own Equity Interests of such Subsidiary; provided, however, that the Company and
TWCC may enter into the NRGT Documents, notwithstanding the potential
restrictive effect thereof on the payment of dividends and distributions by
TWCC.
               (b) The distributions and Management Fee payments made by the
Company to the Parent pursuant to sub-clause (i)(2) of Section 10.5(a) from
Excess Cash Flow as of each Payment Date in any fiscal year shall be subject to
adjustment in accordance with the further provisions of this Section 10.5(b).
Following the completion of each fiscal year of the Company, the amount of
Excess Cash Flow as of each Payment Date in such fiscal year shall be
recalculated based upon the annual audited financial statements of the Obligors
for such fiscal year. For this purpose, Available Cash and Excess Cash Flow as
of each such Payment Date shall be recomputed in accordance with the definitions
of “Available Cash” and “Excess Cash Flow” set forth in Schedule B, in each case
using the actual numbers for the applicable quarterly period derived from such
audited financial statements. Based on such recomputations, as promptly as
practicable, but in any event not later than contemporaneously with the
Company’s delivery to the holders of the Notes of its audited financial
statements for such fiscal year pursuant to Section 7.1(c), the Company shall
furnish to each such holder an Officer’s Certificate (which may be combined with
the Officer’s Certificate required to be delivered for such fiscal year pursuant
to Section 7.1(d)), (i) showing all such recomputations in respect of each
fiscal quarter in such fiscal year and demonstrating the manner in which the
same were made, and (ii) setting forth the amount of each adjustment required in
accordance with this Section 10.5(b) by reason of such recomputations in the
amount of any distribution or Management Fee payment made in such fiscal year.
All such adjustments based on audited financial information shall be made as
follows:
     (A) in the event that the audited financial information demonstrates that
Parent received monies in excess of that which it should have received for such
annual fiscal period, the Company shall cause an amount equal to such excess
monies to be paid by Parent to the Company; provided, however, that if Parent
shall not have paid the amount of any such excess monies to the Company in full,
the amount of such excess monies (or the portion thereof not so paid) shall be
deducted from the amounts which would otherwise be available for distribution to
Parent pursuant to this Section 10.5 in succeeding fiscal quarters until the
full amount of such unpaid excess monies shall have been so deducted; and
     (B) in the event that the audited financial information demonstrates that
the Company should have been permitted to make distributions or Management Fee
payments exceeding the amounts thereof actually distributed and paid in such
fiscal year (the amount of any such excess, the “Underpaid Amount”), then so
long as (x) no Potential Default or Event of Default is in existence or would
result therefrom and (y) the amount at the time credited to the Debt Service
Reserve Account shall be at least equal to the Debt Service Reserve Requirement
at such time, the Company may make a further distribution to Parent and/or make
a payment in respect of Management Fees, in an amount not

- 51 -



--------------------------------------------------------------------------------



 



exceeding, in the aggregate for such further distribution and payment in respect
of Management Fees, the Underpaid Amount.
All recomputations and adjustments pursuant to this Section 10.5(b) in respect
of any fiscal year shall be made within ten Business Days after the Company’s
delivery of its audited financial statements for such fiscal year pursuant to
Section 7.1(c).
          Section 10.6 Liquidations, Mergers, Consolidations, Acquisitions.
     Each of the Obligors shall not, and shall not permit any of its
Subsidiaries to, dissolve, liquidate or wind-up its affairs, or become a party
to any merger or consolidation, or acquire by purchase, lease or otherwise all
or substantially all of the assets or capital stock of any other Person without
the prior written consent of the Required Holders, provided that any Obligor may
consolidate or merge with any other Person or convey, transfer or lease all or
substantially all of its assets in a single transaction or series of
transactions to any Person if:
          (a) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of such Obligor as an entirety, as the case may
be, shall be a solvent corporation or limited liability company organized and
existing under the laws of the United States or any State thereof (including the
District of Columbia), and, if such Obligor is not such a corporation or limited
liability company, (i) such corporation or limited liability company shall have
executed and delivered to each holder of Notes, an agreement, reasonably
satisfactory in form and substance to the Required Holders, providing for its
assumption of the due and punctual performance and observance of each covenant
and condition of the Financing Documents to which such Obligor is a party and
(ii) such corporation or limited liability company shall have caused to be
delivered to each holder of Notes an opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof , and covering such other matters relating to such corporation
or limited liability company and such assumption as any holder of Notes may
reasonably request;
          (b) if such consolidation, merger, conveyance, transfer or lease shall
constitute or result in a Prepayment Event, the Company shall have complied with
Section 8.3 in respect thereof and shall have prepaid, or made provision
satisfactory to the holders of all Notes for the prepayment of, the Notes of
each holder thereof which shall have given a Prepayment Election Notice in
respect of such Prepayment Event pursuant to Section 8.3; and
          (c) immediately before and immediately after giving effect to such
transaction, no Potential Default or Event of Default shall have occurred and be
continuing.
No such conveyance, transfer or lease of substantially all of the assets of an
Obligor shall have the effect of releasing such Obligor or any successor
corporation or limited liability company

- 52 -



--------------------------------------------------------------------------------



 



that shall theretofore have become such in the manner prescribed in this
Section 10.6 from its liability under the Financing Documents.
          Section 10.7 Dispositions of Assets or Subsidiaries.
     Each of the Obligors shall not, and shall not permit any of its
Subsidiaries to, sell, convey, assign, lease, abandon or otherwise transfer or
dispose of, voluntarily or involuntarily, any of its properties or assets,
tangible or intangible (including sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles, with or without recourse, or of capital stock, shares of beneficial
interest, partnership interests or limited liability company interests of a
Subsidiary of such Obligor), except:
          (a) transactions involving the sale of inventory in the ordinary
course of business;
          (b) any sale, transfer or lease of assets in the ordinary course of
business which are not necessary or required in the conduct of such Obligor’s or
such Subsidiary’s business and so long as such assets do not comprise more than
5% in any calendar year of the assets of the Company and its Subsidiaries taken
as a whole;
          (c) any sale, transfer or lease of assets by such Obligor or any
Subsidiary of such Obligor to another Obligor (other than TWCC);
          (d) any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased within the
parameters of Section 10.16, provided such substitute assets are subject to the
Collateral Agent’s Prior Security Interest;
          (e) transactions permitted pursuant to Section 10.6;
          (f) participation by TWCC in the 8750 Parts Pool and participation by
the Company or any of its Subsidiaries in any other Approved Parts Pool Program;
or
          (g) any sale, transfer or lease of assets, other than those
specifically permitted pursuant to clauses (a) through (f) above, which is
approved by the Required Holders.
          Section 10.8 Affiliate Transactions.
     Each of the Obligors shall not, and shall not permit any of its
Subsidiaries to, enter into or carry out any transaction with an Affiliate of
any Obligor (including purchasing property or services from or selling property
or services to any Affiliate of any Obligor or other Person) without the prior
written consent of the Required Holders, unless such transaction (i) is not
otherwise prohibited by this Agreement, (ii) constitutes a Permitted Affiliate
Transaction and (iii) is in accordance with all applicable Law.

- 53 -



--------------------------------------------------------------------------------



 



          Section 10.9 Subsidiaries, Partnerships and Joint Ventures.
     Each of the Obligors shall not, and shall not permit any of its
Subsidiaries to, own or create directly or indirectly any Subsidiaries other
than (a) any Subsidiary of the Company which is a party to this Agreement on the
Closing Date as a Guarantor; (b) TWCC (which may continue to be a Subsidiary of
the Company); and (c) any Subsidiary (other than a Subsidiary of TWCC) formed
after the Closing Date which shall have become a party to this Agreement as a
Guarantor pursuant to a Guarantor Joinder Agreement, provided that the Required
Holders shall have consented to such formation and joinder and such Subsidiary
and the Obligors, as applicable, shall have granted and caused to be perfected
first priority Liens in favor of the Collateral Agent for the benefit of the
holders of the Notes in the assets held by, and stock of or other ownership
interests in, such Subsidiary, and otherwise complied with the provisions of
Section 9.2(a) with respect to such Subsidiary. No Obligor shall become or agree
to become (i) a general or limited partner in any general or limited
partnership, except that the Obligors may be general or limited partners in
other Obligors, (ii) a member or manager of, or hold a limited liability company
interest in, a limited liability company, except that the Obligors may be
members or managers of, or hold limited liability company interests in, other
Obligors, or (iii) a joint venturer or hold a joint venture interest in any
joint venture.
          Section 10.10 Continuation of or Change in Business.
     Each of the Obligors shall not, and shall not permit any of its
Subsidiaries to, engage in any material business other than its business of
owning and operating coal mine facilities associated with the Coal Reserves (as
the same may be extended or expanded or changed from time to time).
          Section 10.11 Plans and Benefit Arrangements.
     Each of the Obligors shall not, and shall not permit any of its
Subsidiaries to, do any of the following if the same could reasonably be
expected to result in any substantial obligation to the Company or any of its
Subsidiaries or otherwise result in a Material Adverse Change:
          (a) fail to satisfy the minimum funding requirements of ERISA and the
Internal Revenue Code with respect to any Plan;
          (b) request a minimum funding waiver from the Internal Revenue Service
with respect to any Plan;
          (c) engage in a Prohibited Transaction with any Plan, Benefit
Arrangement or Multiemployer Plan;
          (d) permit any Plan to be less than Adequately Funded;
          (e) fail to make when due any contribution to any Multiemployer Plan
that the Company or any member of the ERISA Group may be required to make under
any agreement relating to such Multiemployer Plan, or any Law pertaining
thereto;

- 54 -



--------------------------------------------------------------------------------



 



     (f) withdraw (completely or partially) from any Multiemployer Plan or
withdraw (or be deemed under Section 4062(e) of ERISA to withdraw) from any
Multiple Employer Plan;
     (g) terminate, or institute proceedings to terminate, any Plan;
     (h) make any amendment to any Plan with respect to which security is
required under Section 307 of ERISA; or
     (i) fail to give any and all notices and make all disclosures and
governmental filings required under ERISA or the Internal Revenue Code.
          Section 10.12 Fiscal Year.
     The Company shall not, and shall not permit any Subsidiary of the Company
to, change its fiscal year from the twelve-month period beginning January 1 and
ending December 31.
          Section 10.13 Issuance of Stock.
     Each of the Obligors shall not, and shall not permit any of its
Subsidiaries to, issue any additional shares of its capital stock, shares of
beneficial interest, partnership interests, limited liability company interests
or similar ownership interests, or any options, warrants or other rights in
respect thereof.
          Section 10.14 Changes in Organizational Documents.
     Each of the Obligors shall not, and shall not permit any of its
Subsidiaries to, amend in any respect its Organizational Documents (including
any provisions or resolutions relating to capital stock or other equity
interests) without providing at least 20 calendar days’ prior written notice to
the holders of the Notes and, in the event such change would be material and
adverse to the holders of the Notes as determined by the Required Holders in
their sole discretion, obtaining the prior written consent of the holders of the
Notes.
          Section 10.15 Changes in Material Contracts, Performance under Coal
Supply Contracts.
     Each of the Obligors shall not, and shall not permit any of its
Subsidiaries to, materially amend (except for Permitted Modifications), cancel,
terminate, waive or give any consent to any material violation of or release any
party from its obligations under any of the Coal Supply Contracts or any of the
other material contracts to which it is a party. Each of the Obligors shall
supply coal under its respective Coal Supply Contracts solely with coal mined
from the Obligors’ coal mines and shall not purchase coal or permit any other
Person to supply coal under or service its Coal Supply Contracts, except for
(i) Permitted Affiliate Transactions, (ii) the procurement of coal at the
request of a buyer in accordance with the explicit provisions of the Coal Supply
Contract for Colstrip 3 & 4 and (iii) for the procurement of coal by an Obligor
if (a) the price paid for such substitute coal is less than the cost that would
otherwise be incurred by such Obligor’s mine in supplying such coal, (b) such
Obligor is permitted to deliver such substitute coal under a Coal Supply
Contract for its mines and (c) the substitute coal provides a benefit to

- 55 -



--------------------------------------------------------------------------------



 



such Obligor’s mine (for example, by providing a higher quality coal to blend
with such Obligor’s mine coal) thereby enhancing the customer plant’s operations
and overall fuel blend.
          Section 10.16 Capital Expenditures and Leases.
     No Obligor shall make, or permit any of its Subsidiaries to make, any
Capital Expenditures in any fiscal year, other than Capital Expenditures made
(i) in the ordinary course of business and on terms (whether of purchase or
lease) which are usual and customary and (ii) in amounts which, when taken
together with all other Capital Expenditures made by the Obligors and their
Subsidiaries in such fiscal year, shall not exceed in the aggregate the amount
set forth for such fiscal year on Schedule 10.16; provided, that if the amount
set forth on Schedule 10.16 for any fiscal year shall exceed the aggregate
amount of Capital Expenditures made by the Obligors and their Subsidiaries in
such fiscal year, the amount of such excess may be carried forward and utilized
for Capital Expenditures in subsequent fiscal years.
          Section 10.17 Minimum Debt Service Coverage Ratio.
     The Obligors shall not permit the Debt Service Coverage Ratio to be less
than 1.30 to 1.0, calculated as of the end of each fiscal quarter based upon the
immediately preceding four fiscal quarters.
          Section 10.18 Maximum Leverage Ratio.
     The Obligors shall not permit the ratio of Consolidated Net Indebtedness of
the Company and its Subsidiaries to Consolidated EBITDA to exceed the ratio set
forth below for such period, calculated as of the end of each fiscal quarter
during each such period based upon the immediately preceding four fiscal
quarters:

          Period   Ratio
Closing Date through June 30, 2010
    3.00 to 1.00  
July 1, 2010 through December 31, 2010
    2.75 to 1.00  
January 1, 2011 through December 31, 2011
    2.50 to 1.00  
January 1, 2012 through December 31, 2012
    2.25 to 1.00  
January 1, 2013 and thereafter
    1.50 to 1.00  

SECTION 11. EVENTS OF DEFAULT.
     An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:
     (a) default in the payment or prepayment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and/or payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
     (b) default in the payment of any interest on any Note for more than five
Business Days after the same becomes due and payable; or

- 56 -



--------------------------------------------------------------------------------



 



     (c) default in the performance of or compliance with any term contained in
Section 7.1(e), Section 10 or Section 9.1(p); provided, that, with respect to
the covenants contained in Section 9.1(p), such violation or failure to comply
shall not constitute an Event of Default so long as (i) such violation or
failure to comply was immaterial to the covenants contained in Section 9.1(p)
taken as a whole, and (ii) if such violation or failure to comply is curable,
the Obligors shall cure such violation or failure to comply within 30 calendar
days following a Responsible Officer obtaining actual knowledge of the violation
or failure to comply; or
     (d) an Obligor defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) or in any other term of any Financing Document and such default
is not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default or (ii) the Company receiving written
notice of such default from any holder of a Note (any such written notice to be
identified as a “notice of default” and to refer specifically to this
paragraph (d) of Section 11); or
     (e) any representation or warranty made in writing by or on behalf of an
Obligor or by any officer of an Obligor in any Financing Document or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or
     (f) (i) any “Event of Default” shall occur or exist under the Bank Credit
Agreement or any of the other Bank Financing Documents, or (ii) the Company or
any Subsidiary of the Company is in default (as principal or as guarantor or
other surety) in the payment of any principal of or premium or make-whole amount
or interest on any Indebtedness that is outstanding in an aggregate principal
amount of at least $500,000 beyond any period of grace provided with respect
thereto, or (iii) the Company or any Subsidiary of the Company is in default in
the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least $500,000
or of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such
Indebtedness described in clauses (ii) and (iii) has been declared due and
payable (or one or more Persons are entitled to declare such Indebtedness to be
due and payable) before its stated maturity or before its regularly scheduled
dates of payment, or (iv) as a consequence of the occurrence or continuation of
any event or condition (other than the passage of time or the right of the
holder of Indebtedness to convert such Indebtedness into equity interests), the
Company or any Subsidiary of the Company has become obligated to purchase or
repay Indebtedness before its regular maturity or before its regularly scheduled
dates of payment in an aggregate outstanding principal amount of at least
$500,000, or (v) the earlier to occur of (1) an event of default (or right to
cancel or terminate such agreement prior to its stated term) by any of the
Obligors shall occur at any time under the terms of any Coal Supply Contract
(upon occurrence of any such event, a “Defaulted Agreement”) and such event of
default could result in cancellation or termination of the Defaulted Agreement
prior to its stated term, or (2) the cancellation or termination of any
Defaulted Agreement or (vi) an event of default (or a right to cancel or
terminate such agreement prior to its stated term) shall occur at any time under
the

- 57 -



--------------------------------------------------------------------------------



 



terms of any one or more of the Coal Leases which is reasonably likely to cause
a Material Adverse Change; or
     (g) the Company or any Subsidiary of the Company (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
     (h) a court or governmental authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
order or petition shall not be dismissed within 60 days; or
     (i) a final judgment or judgments for the payment of money aggregating in
excess of $1,000,000 (net of insurance coverage, provided, that (i) the
insurance carrier has acknowledged in writing its obligation to satisfy such
judgment or judgments and (ii) such insurance carrier is solvent and has a long
term debt rating which is at least ‘A2’ by Moody’s or ‘A’ by Standard & Poor’s)
are rendered against one or more of the Company and its Subsidiaries and which
judgments are not, within 45 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 45 days after the expiration
of such stay, or, notwithstanding any such bonding, stay or discharge thereof,
such judgment or judgments affect the Collateral in any material respect or, in
the aggregate, materially impair the ability of any Obligor to perform its
Obligations hereunder or under the other Financing Documents or the Bank
Financing Documents; or
     (j) Any of the following events occur, involving the Company or any member
of the ERISA Group, which event, alone or together with any other such event(s),
would, or would reasonably be expected to, result in a substantial obligation to
the Company or any of its Subsidiaries or otherwise result in a Material Adverse
Change: (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Internal Revenue Code for any plan year or part thereof or a waiver
of such standards or extension of any amortization period is sought to be
granted under Section 430 of the Internal Revenue Code; (ii) the Plans,
considered in the aggregate, shall cease to be Adequately Funded; (iii) failure
to make any contribution when due to a Multiemployer Plan; (iv) a notice of
intent to terminate shall have been or is reasonably expected to be filed with
the

- 58 -



--------------------------------------------------------------------------------



 



PBGC with respect to any Plan; (v) a Reportable Event on the basis of which the
PBGC could reasonably be expected to terminate any Plan; (vi) the PBGC shall
have instituted proceedings under ERISA Section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have given notice that a Plan
may become the subject of such proceedings; (vii) adoption of an amendment to a
Plan with respect to which security is required under ERISA Section 307;
(viii) partial or complete withdrawal under ERISA Section 4062(e), from a
Multiple Employer Plan; or (ix) partial or complete withdrawal from a
Multiemployer Plan; or
     (k) The manager shall default under or otherwise fail to perform any of its
obligations or duties under the Management Agreement; or
     (l) the Guaranty Agreement or any Security Document shall at any time or
for any reason cease to be, or is asserted by any Obligor not to be, valid,
binding or in full force and effect, or any Obligor shall disaffirm or repudiate
its obligations thereunder; or
     (m) any Lien purported to be created by any Security Document shall fail or
cease to be a valid and perfected Lien on material Collateral intended to be
subject thereto subject to no other Lien (whether ranking on a parity therewith
or prior or junior thereto) not expressly permitted by such Security Document or
the Intercreditor Agreement; or
     (n) any Obligor shall fail to maintain sufficient mine bonding capacity to
be able to conduct its operations substantially as contemplated by the mining
plans used in preparing the Financial Projections, or any Obligor shall default
in the compliance with or the performance of its surety bonding agreements and
obligations (including, but not limited to any default in the payment of
outstanding reimbursement claims owing in connection with any of the bonds
outstanding) and in either case, such default is not remedied within 30 days.
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
SECTION 12. REMEDIES ON DEFAULT, ETC.
          Section 12.1 Acceleration.
     (a) If an Event of Default with respect to the Company described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (g) or described in clause (vi) of paragraph (g) by
virtue of the fact that such clause encompasses clause (i) of paragraph (g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.
     (b) If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by

- 59 -



--------------------------------------------------------------------------------



 



notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
     (c) If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
     Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of such are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
          Section 12.2 Other Remedies.
     If any Potential Default or Event of Default has occurred and is
continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 12.1, the holder of any Note
at the time outstanding may proceed to protect and preserve the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or in any other Financing Document, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
          Section 12.3 Rescission.
     At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the holders of not less than 51% in principal
amount of the Notes then outstanding, by written notice to the Company, may
rescind and annul any such declaration and its consequences if (a) the Company
has paid all overdue interest on the Notes, all principal of and Make-Whole
Amount, if any, on any Notes that are due and payable and are unpaid other than
by reason of such declaration, and all interest on such overdue principal and
Make-Whole Amount, if any, and (to the extent permitted by applicable law) any
overdue interest in respect of the Notes, at the Default Rate, (b) neither the
Company nor any other Person shall have paid any amounts which have become due
solely by reason of such declaration, (c) all Events of Default and Potential
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Potential Default or impair any right consequent thereon.

- 60 -



--------------------------------------------------------------------------------



 



          Section 12.4 No Waivers or Election of Remedies, Expenses, etc.
     No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all reasonable costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.
SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
          Section 13.1 Registration of Notes.
     The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for and registration of transfer, the Person in whose
name any Note shall be registered shall be deemed and treated as the owner and
holder thereof for all purposes hereof, and the Company shall not be affected by
any notice or knowledge to the contrary. The Company shall give to any holder of
a Note that is an Institutional Investor and/or the Collateral Agent promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes, and all holders of Notes consent thereto.
          Section 13.2 Transfer and Exchange of Notes.
     Upon surrender of any Note at the principal executive office of the Company
for registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or such holder’s
attorney duly authorized in writing and accompanied by the address for notices
of each transferee of such Note or part thereof), the Company shall execute and
deliver within five Business Days of such surrender, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note provided, however, that the
Company shall not be obligated to effect a transfer of Notes which would
constitute a public distribution requiring registration of such Notes under
applicable federal or state securities laws or a transaction prohibited under
Section 406 of ERISA or Section 4975 of the Internal Revenue Code. Each such new
Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be

- 61 -



--------------------------------------------------------------------------------



 



transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representations set forth in Section 6.1 and
6.2.
          Section 13.3 Replacement of Notes.
     Upon receipt by the Company of evidence reasonably satisfactory to it of
the ownership of and the loss, theft, destruction or mutilation of any Note
(which evidence shall be, in the case of an Institutional Investor, notice from
such Institutional Investor of such ownership and such loss, theft, destruction
or mutilation), and
          (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $10,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or
          (b) in the case of mutilation, upon surrender and cancellation
thereof,
the Company at its own expense and within five Business Days shall execute and
deliver, in lieu thereof, a new Note, in the same principal amount as the lost,
stolen, destroyed or mutilated Note, and dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.
SECTION 14. PAYMENTS ON NOTES.
          Section 14.1 Place of Payment.
     Subject to Section 14.2, payments of principal, Make-Whole Amount, if any,
and interest becoming due and payable on the Notes shall be made in New York,
New York, at the principal office of JP Morgan Chase Bank N.A., in such
jurisdiction. The Company may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.
          Section 14.2 Home Office Payment.
     So long as a Purchaser or a Purchaser’s nominee shall be the holder of any
Note, and notwithstanding anything contained in Section 14.1 or in such Note to
the contrary, the Company will pay all sums becoming due on such Note for
principal, Make-Whole Amount, if any, and interest by the method and at the
address specified for such purpose below such Purchaser’s name in Schedule A, or
by such other method or at such other address as such Purchaser shall have from
time to time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation,

- 62 -



--------------------------------------------------------------------------------



 



reasonably promptly after any such request, to the Company at its principal
executive office or at the place of payment most recently designated by the
Company pursuant to Section 14.1. Prior to any sale or other disposition of any
Note held by such Purchaser or such Purchaser’s nominee such Purchaser will, at
such Purchaser’s election, either endorse thereon the amount of principal paid
thereon and the last date to which interest has been paid thereon or surrender
such Note to the Company in exchange for a new Note or Notes pursuant to
Section 13.2. The Company will afford the benefits of this Section 14.2 to any
Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as such Purchaser has made in this Section 14.2.
The Company shall deliver to the Collateral Agent, promptly following the
execution and delivery thereof, a copy of each agreement entered into as
contemplated by the preceding sentence with a direct or indirect transferee of
any Note together with written confirmation that such agreement constitutes an
agreement entered into pursuant to this Section 14.2.
SECTION 15. EXPENSES, ETC.
          Section 15.1 Transaction Expenses.
     Whether or not the transactions contemplated hereby are consummated, the
Company and the Guarantors jointly and severally will pay all reasonable costs
and expenses (including reasonable attorneys’ fees and disbursements of a
special counsel and, if reasonably requested by the Purchasers or the Required
Holders with respect to any relevant jurisdictions, local or other counsel
consisting, for each such jurisdiction, of a single law firm approved by the
Purchasers or the Required Holders for such jurisdiction) incurred by the
Purchasers or any holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement or the Notes or any other Financing Document (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the reasonable costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this Agreement
or the Notes or any other Financing Document or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement or the Notes or any other Financing Document, or by reason of
being a holder of any Note, (b) the reasonable costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work out
or restructuring of the transactions contemplated hereby and by the Notes or any
other Financing Document and (c) the costs and expenses incurred in connection
with the initial filing of this Agreement and all related documents and
financial information and all subsequent annual and interim filings of documents
and information related to this Agreement, with the SVO. The Company and the
Guarantors, jointly and severally, will pay, and will save the Purchasers and
each other holder of a Note harmless from, all claims in respect of any
reasonable fees, costs or expenses, if any, of brokers and finders (other than
those, if any, retained by any Purchaser).
          Section 15.2 Survival.
     The obligations of the Company and the Guarantors under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this

- 63 -



--------------------------------------------------------------------------------



 



Agreement or the Notes or any other Financing Document, and the termination of
this Agreement or any other Financing Document.
SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
     All representations and warranties contained herein and in the other
Financing Documents shall survive the execution and delivery of this Agreement
and the other Financing Documents, the purchase or transfer by any Purchaser of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of any Purchaser or any other
holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to any Financing
Document shall be deemed representations and warranties of the Company under
this Agreement. Subject to the preceding sentence, the Financing Documents
embody the entire agreement and understanding between the Purchasers and the
Obligors and supersede all prior agreements and understandings relating to the
subject matter hereof.
SECTION 17. AMENDMENT AND WAIVER.
          Section 17.1 Requirements.
     This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Obligors and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to a Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding, (i) subject
to the provisions of Section 12 relating to acceleration or rescission, change
the amount or time of any prepayment or payment of principal of, or reduce the
rate or change the time of payment or method of computation of interest or of
the Make-Whole Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17, 20
or 22.2.
          Section 17.2 Solicitation of Holders of Notes.
     (a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or any other Financing Document. The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

- 64 -



--------------------------------------------------------------------------------



 



          (b) Payment. No Obligor will directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security, to any holder of Notes as consideration
for or as an inducement to the entering into by any holder of Notes or any
waiver or amendment of any of the terms and provisions hereof or of any other
Financing Document unless such remuneration is concurrently paid, or security is
concurrently granted, on the same terms, ratably to each holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.
          Section 17.3 Binding Effect, etc.
     Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Obligors without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Potential Default
or Event of Default not expressly amended or waived or impair any right
consequent thereon. Any consent to an amendment or waiver which is given
pursuant to this Section 17 by a holder of a Note which shall have
(i) transferred at any time thereafter or agreed to transfer all or a portion of
its Notes to any Obligor or any Affiliate of any Obligor and (ii) provided such
consent as a condition to such transfer, shall be valid and binding only upon
such holder. No course of dealing between an Obligor and the holder of any Note
nor any delay in exercising any rights hereunder or under any Note shall operate
as a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.
          Section 17.4 Notes Held by an Obligor, etc.
     Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes or any other Financing Document, or have directed the
taking of any action provided herein or in the Notes or in any other Financing
Document to be taken upon the direction of the holders of a specified percentage
of the aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by an Obligor or any of its Affiliates shall be deemed not to
be outstanding.
SECTION 18. NOTICES.
     All notices and communications provided for hereunder shall be in writing
and sent (a) by telecopy if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
     (a) if to a Purchaser or a Purchaser’s nominee, to such Purchaser or
nominee at the address specified for such communications in Schedule A, or at
such other address as such Purchaser or nominee shall have specified to the
Company in writing,
     (b) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing,

- 65 -



--------------------------------------------------------------------------------



 



     (c) if to an Obligor, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, with a copy to
Wilmer Cutler Pickering Hale and Dorr LLP, 60 State Street, Boston,
Massachusetts 02109, Attn: Michael Levitin, Esq., or at such other address as
the Company shall have specified to the holder of each Note in writing, or
     (d) if to the Collateral Agent, at the address specified for such
communications to it in the Collateral Agency Agreement, or at such other
address as the Collateral Agent shall have specified to the Company and the
holders of Notes in writing.
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19. REPRODUCTION OF DOCUMENTS.
     The Financing Documents and all documents relating thereto, including,
without limitation, (a) consents, waivers and modifications that may hereafter
be executed, (b) documents received by the Purchasers at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to the Purchasers, may be
reproduced by the Purchasers by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and the Purchasers
may destroy any original document so reproduced. Each Obligor agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by any Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit an Obligor or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
SECTION 20. CONFIDENTIAL INFORMATION.
     For the purposes of this Section 20, “Confidential Information” means
information delivered to each Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to the Financing Documents that is proprietary in nature and that was
clearly marked or labeled or otherwise identified when received by such
Purchaser as being confidential information, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available. Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (i) such Purchaser’s directors, trustees,
officers, employees, agents, attorneys and Affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by such

- 66 -



--------------------------------------------------------------------------------



 



Purchaser’s Notes) and they agree to maintain such confidentiality in accordance
with this Section 20, (ii) such Purchaser’s financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which such Purchaser
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(v) any Person from which such Purchaser offers to purchase any security of the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the National Association of Insurance Commissioners or the SVO
or, in each case, any similar organization, or any nationally recognized rating
agency that requires access to information about such Purchaser’s investment
portfolio or (viii) any other Person to which such delivery or disclosure may be
necessary or appropriate (w) to effect compliance with any law, rule, regulation
or order applicable to such Purchaser, (x) in response to any subpoena or other
legal process, (y) in connection with any litigation to which such Purchaser is
a party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes and the Financing Documents.
Each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 20 as
though it were a party to this Agreement. On reasonable request by the Company
in connection with the delivery to any holder of a Note of information required
to be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 20.
SECTION 21. SUBSTITUTION OF A PURCHASER.
     Each Purchaser shall have the right to substitute any one of such
Purchaser’s Affiliates as the purchaser of the Notes that such Purchaser has
agreed to purchase hereunder, by written notice to the Company, which notice
shall be signed by both such Purchaser and such Affiliate, shall contain such
Affiliate’s agreement to be bound by this Agreement and shall contain a
confirmation by such Affiliate of the accuracy with respect to it of the
representations set forth in Section 6. Upon receipt of such notice, wherever
the word “Purchaser” is used in this Agreement (other than in this Section 21),
such word shall be deemed to refer to such Affiliate in lieu of such Purchaser.
In the event that such Affiliate is so substituted as a purchaser hereunder and
such Affiliate thereafter transfers to such Purchaser all of the Notes then held
by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word “Purchaser” is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to such Purchaser, and such Purchaser shall have all the rights of
an original holder of the Notes under this Agreement.

- 67 -



--------------------------------------------------------------------------------



 



SECTION 22. MISCELLANEOUS.
          Section 22.1 Successors and Assigns.
     All covenants and other agreements contained in this Agreement by or on
behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns (including, without limitation, any subsequent
holder of a Note) whether so expressed or not. In the event of any sale or
transfer of the Notes, the holder selling its Notes specifically acknowledges
and agrees that it is assigning its right, title and interest in the Notes and
the other Financing Documents to the transferee thereof and the transferee or
purchaser of such Notes specifically accepts the assignment by the selling or
transferring holder of all of its right, title and interest under the Notes and
the other Financing Documents.
          Section 22.2 Set Off.
     If an Event of Default shall occur and be continuing, any Purchaser or
holder of Notes to whom any Obligation is owed by any Obligor hereunder or under
any other Financing Document and any branch, Subsidiary or Affiliate of such
Purchaser or holder anywhere in the world shall have the right, in addition to
all other rights and remedies available to it, without notice to such Obligor,
to set-off against and apply pro rata to the then unpaid balance of all the
Notes and all other Obligations of the Company and the other Obligors hereunder
or under any other Financing Document any debt owing to, and any other funds
held in any manner for the account of, the Company or such other Obligor by such
Purchaser or holder or by such branch, Subsidiary or Affiliate, including all
funds in all deposit accounts (whether time or demand, general or special,
provisionally credited or finally credited, or otherwise) now or hereafter
maintained by the Company or such other Obligor for its own account (but not
including funds held in custodian or trust accounts) with such Purchaser or
holder or such branch, Subsidiary or Affiliate. Such right shall exist whether
or not any Purchaser or holder of Notes shall have made any demand under this
Agreement or any other Financing Document, whether or not such debt owing to or
funds held for the account of the Company or such other Obligor is or are
matured or unmatured and regardless of the existence or adequacy of any
Collateral, Guaranty or any other security, right or remedy available to any
Purchaser or holder.
          Section 22.3 Payments Due on Non-Business Days.
     Anything in this Agreement or the Notes to the contrary notwithstanding,
any payment of principal of or Make-Whole Amount or interest on any Note that is
due on a date other than a Business Day shall be made on the immediately
preceding Business Day.
          Section 22.4 Severability.
     Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

- 68 -



--------------------------------------------------------------------------------



 



          Section 22.5 Construction.
     Each covenant contained herein shall be construed (absent express provision
to the contrary) as being independent of each other covenant contained herein,
so that compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with any other covenant.
Where any provision herein refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person.
     For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
          Section 22.6 Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.
          Section 22.7 Governing Law.
     This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
applicable to contracts made and to be performed in said State.
          Section 22.8 Withholding.
     If any holder of Notes is a “foreign corporation, partnership or trust”
within the meaning of the Internal Revenue Code and such holder of Notes claims
exemption from, or a reduction of, U.S. withholding tax under Sections 1441 or
1442 of the Internal Revenue Code, such holder of Notes (a “Foreign Noteholder”)
agrees with and in favor of the Company to deliver to the Company:
     (i) if such holder claims an exemption from, or a reduction of, withholding
tax under a United States tax treaty, properly completed IRS Form W-8BEN before
the payment of any interest in the first calendar year and before the payment of
any interest in each third succeeding calendar year during which interest may be
paid under this Agreement;
     (ii) if such holder claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such holder, two properly completed
and executed copies of IRS Form W-8ECI before the payment of any interest is due
in the first taxable year of such holder and in each succeeding taxable year of
such holder during which interest may be paid under this Agreement, and IRS Form
W-9; and

- 69 -



--------------------------------------------------------------------------------



 



     (iii) such other form or forms as may be required under the Internal
Revenue Code or other laws of the United States as a condition to exemption
from, or reduction of, United States withholding tax.
Such Foreign Noteholder agrees promptly to notify the Company of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
     If any Foreign Noteholder claiming exemption from United States withholding
tax by filing IRS Form W-8ECI with Company sells, assigns, grants a
participation in, or otherwise transfers all or part of the Notes, such Foreign
Noteholder agrees to undertake sole responsibility for complying with the
withholding tax requirements imposed by Sections 1441 and 1442 of the Internal
Revenue Code.
     If the IRS or any other governmental authority of the United States or
other jurisdiction asserts a claim that the Company or any other Obligor did not
properly withhold tax from amounts paid to or for the account of any Foreign
Noteholder (because the appropriate form was not delivered, was not properly
executed, or because such Foreign Noteholder failed to notify the Company of a
change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason) such Foreign Noteholder
shall indemnify the Company or such other Obligor, as the case may be, fully for
all amounts paid, directly or indirectly, by the Company or such other Obligor
as tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to the Company, as
applicable, under this Section, together with all costs and expenses (including
attorneys fees and expenses). The obligation of each Foreign Noteholder under
this Section shall survive the payment of all Notes.
          Section 22.9 Environmental Indemnity.
     The Company and the Guarantors, jointly and severally, will indemnify,
protect, hold harmless and defend each Purchaser and each holder from time to
time of any Note, and their respective officers, directors, trustees, employees
and agents (collectively, “Indemnitees”), from and against any and all
liabilities, costs (including, without limitation, reasonable fees and
disbursements of attorneys, consultants and experts, and costs of investigation,
clean up, response, removal, remediation, containment, restoration, treatment
and disposal), claims, damages, demands, litigation, suits, proceedings,
actions, losses, obligations, penalties, fines, judgments, sums paid in
settlement of any of the above, and reasonable disbursements (collectively,
“Indemnified Claims”) actually incurred by any Indemnitee arising from or out
of, or in any way connected with, (i) any failure of any representation or
warranty set forth in Section 5.25 to be true and correct when made or any
failure by the Company and the Guarantors to comply with any of the covenants,
agreements, terms and conditions set forth in Section 9.1(i) or to comply with
any Environmental Law, (ii) the manufacture, generation, refining, processing,
distribution, use, sale, treatment, receipt, storage, disposal, transport,
arranging for transport or handling, or the emission, discharge, release or
threatened release into the environment, of any Regulated Substance at any time
on, in, under or above the Property or any part thereof, (iii) the presence or
suspected presence of any Regulated Substances manufactured, generated, refined,
processed, distributed, sold, treated, received, stored, disposed of,
transported, arranged to be transported or handled by the Obligors (or any of
them) or any of their respective Subsidiaries, or

- 70 -



--------------------------------------------------------------------------------



 



(iv) the migration, leaking, leaching, flowing, emitting or other movement of
any Regulated Substance from the Property, or any location containing Regulated
Substances manufactured, generated, refined, processed, distributed, sold,
treated, received, stored, disposed of, transported, arranged to be transported
or handled by the Obligors (or any of them) or any of their respective
Subsidiaries to any other property; provided, however, that neither the Company
nor any Guarantor shall have any obligation under this Section 22.9 to any
Indemnitee with respect to, and the Indemnified Claims shall not include, any of
the foregoing matters to the extent arising from (x) activities on or with
respect to Collateral by a successor owner of such Collateral, or its agent,
following the exercise by any of the Indemnitees or their agent of foreclosure
rights with respect to or control of such Collateral or (y) from the gross
negligence or willful misconduct of any of the Indemnitees (or any of their
agents). If at any time a responsible officer of any Indemnitee shall have
actual knowledge of an asserted liability for which such Indemnitee would be
entitled to indemnification hereunder, such Indemnitee shall give written notice
thereof to the Company and the Guarantors; provided, however, that no failure to
give any such notice shall relieve the Company and the Guarantors of the
obligation to provide indemnification hereunder to such Indemnitee except to the
extent that the Company and the Guarantors shall have been prevented as a
consequence from defending against or settlement of any such liability as
hereinafter required. Upon receipt of such notice, the Company and the
Guarantors shall assume full responsibility for the defense against or
settlement of any such liability, and shall consult with such Indemnitee and
advise such Indemnitee of significant developments in connection therewith;
provided, however, that (A) such Indemnitee shall be consulted as to the legal
counsel and other consultants to be employed in respect thereof and may in its
reasonable judgment veto the employment of any legal counsel or consultant not
reasonably acceptable to it and (B) if such Indemnitee shall give to the Company
and the Guarantors notice that in its good faith judgment an important business
interest (whether economic, reputational or otherwise) of such Indemnitee is
involved in any such liability or potential liability, such Indemnitee shall
have the right to control, in consultation with the Company and the Guarantors,
the defense against such liability provided such defense is reasonable and does
not impose any excessive burden or cost (monetary or otherwise) on the Company
and the Guarantors. The obligations of the Company and the Guarantors under this
Section shall survive payment of any Notes and transfer of any Notes and shall
be enforceable by each Indemnitee hereunder separately or together, without
necessity of accelerating the maturity of any Notes; and any such Indemnitee
seeking to enforce the indemnification provided for hereunder may initially
proceed directly against the Company and the Guarantors (or any of them) without
first resorting to any other rights of indemnification or otherwise that it may
have.
          Section 22.10 Jurisdiction And Process.
     The Company and each Guarantor agrees that any legal action or proceeding
arising out of or relating to this Agreement or any other Financing Document or
any other document executed in connection herewith or therewith, or any legal
action or proceeding to execute or otherwise enforce any judgment obtained
against the Company and the Guarantors, or any of them, for breach hereof or
thereof, or against any of their properties, may be brought in the courts of the
State of New York or the United States District Court for the Southern District
of New York by any Purchaser or holder of Notes or the Collateral Agent or on
behalf of any Purchaser or holder of Notes or the Collateral Agent, as such
holder, Purchaser or the Collateral Agent may elect, and each of the Company and
the Guarantors hereby irrevocably and

- 71 -



--------------------------------------------------------------------------------



 



unconditionally submits to the non-exclusive jurisdiction of such courts for
purposes of any such legal action or proceeding. The Company and the Guarantors
hereby agree that service of process in any such proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to them at their address specified in
Section 18 or at such other address of which each Purchaser and each holder of a
Note shall have been notified pursuant thereto. In addition, the Company and
each Guarantor hereby irrevocably waives to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement or any
other Financing Document executed in connection herewith or therewith brought in
the courts of the State of New York or the United States District Court for the
Southern District of New York, and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
               Section 22.11 Waiver Of Jury Trial. THE COMPANY, EACH GUARANTOR
AND EACH HOLDER OF NOTES HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
[Signature Pages follow]

- 72 -



--------------------------------------------------------------------------------



 



     Execution by a Purchaser of this Agreement and its return to the Company
shall bind such Purchaser, the Company and each of the respective Guarantors to
this Agreement.

            Very truly yours,

WESTMORELAND MINING LLC
      By:   /s/ Douglas P. Kathol         Title: Douglas P. Kathol        Name:
Vice President        WESTERN ENERGY COMPANY,
     as a Guarantor
      By:   /s/ Douglas P. Kathol         Title: Douglas P. Kathol        Name:
Vice President        DAKOTA WESTMORELAND CORPORATION,
     as a Guarantor
      By:   /s/ Douglas P. Kathol         Title: Douglas P. Kathol        Name:
Vice President        WESTMORELAND SAVAGE CORPORATION,
     as a Guarantor
      By:   /s/ Douglas P. Kathol         Title: Douglas P. Kathol        Name:
Vice President     

Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



The foregoing is hereby agreed
to as of the date thereof.



         
 
        TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA    
 
       
By
  /s/ Lisa M. Ferraro
 
Name: Lisa M. Ferraro    
 
  Title Director    
 
        NEW YORK LIFE INSURANCE COMPANY    
 
       
By
  /s/ Kathleen A. Haberkern
 
Name: Kathleen A. Haberkern    
 
  Title: Corporate Vice President    
 
        NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION     By: New York Life
Investment Management     LLC, Its Investment Manager    
 
       
By
  /s/ Kathleen A. Haberkern
 
Name: Kathleen A. Haberkern    
 
  Title: Director    
 
        NATIONWIDE MUTUAL FIRE INSURANCE COMPANY    
 
        NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY    
 
        NATIONWIDE LIFE INSURANCE COMPANY    
 
       
By
  /s/ Thomas A. Gleason
 
Name: Thomas A. Gleason    
 
  Title: Authorized Signatory    

         
 
        PRINCIPAL LIFE INSURANCE COMPANY    
By:
  Principal Global Investors, LLC
A Delaware limited liability
Company, its authorized signatory    
 
       
By
  /s/ Alan P. Kress
 
Name: Alan P. Kress    
 
  Title: Counsel    
 
       
By
  /s/ James C. Fifield
 
Name: James C. Fifield    
 
  Title: Assistant General Counsel    
 
        GENWORTH LIFE AND ANNUITY INSURANCE COMPANY    
 
       
By
  /s/ Estelle Simsolo
 
Name: Estelle Simsolo    
 
  Title: Investment Officer    
 
        GENWORTH LIFE INSURANCE COMPANY OF NEW YORK    
 
       
By
  /s/ Estelle Simsolo
 
Name: Estelle Simsolo    
 
  Title: Investment Officer    
 
        MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY    
By:
  Babson Capital Management LLC
As Investment Adviser    
 
       
By
  /s/ Emeka O. Onukwugha
 
Name: Emeka O. Onukwugha    
 
  Title: Managing Director    



Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



             
 
                C.M. LIFE INSURANCE COMPANY    
 
      By:   Babson Capital Management LLC
As Investment Sub-Advisor    
 
           
 
  By   /s/ Emeka O. Onukwugha
 
Name: Emeka O. Onukwugha    
 
      Title: Managing Director    

Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE B
DEFINITIONS
          In addition to words and terms defined elsewhere in this Agreement,
the following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:
     Account shall mean any account, contract right, general intangible, chattel
paper, instrument or document representing any right to payment for goods sold
or services rendered (including, without limitation, accounts related to
as-extracted collateral), whether or not earned by performance and whether or
not evidenced by a contract, instrument or document, which is now owned or
hereafter acquired by the Company and the Guarantors.
     Additional Collateral is defined in Section 9.1(j).
     Adequately Funded shall mean a Plan’s assets-to-liabilities relationship
described herein. A Plan is Adequately Funded if, as of the last day of the plan
year for such Plan which has most recently ended (the “Valuation Date”) and
based on an actuarial valuation made as of the first day of such plan year by
the Plan’s regular actuarial consultant, the value of the Plan’s assets as
determined under Section 412(c)(2) of the Internal Revenue Code, including any
contributions made to the Plan within eight and 1/2 months of the Valuation
Date, is not less than 90% of the Plan’s Current Liability, as determined under
Section 412(l)(7) of the Internal Revenue Code using the maximum allowable
interest rate under such subsection, and recognizing over three years any plan
change, such as any plan amendment or required statutory change in benefits (but
not changes in actuarial assumption or normal plan experience).
     Affiliate as to any Person shall mean any other Person (i) which directly
or indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds, directly or indirectly, 5% or
more of any class of the voting or other equity interests of such Person, or
(iii) 5% or more of any class of voting interests or other equity interests of
which is beneficially owned or held, directly or indirectly, by such Person.
Control, as used in this definition, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, including the power to elect a majority of the directors
or trustees or individuals holding similar positions of a corporation or trust
or other Person, as the case may be.
     Agreement means this Note Purchase Agreement, dated as of June 26, 2008, by
and between the parties hereto, including all schedules and exhibits hereto and
as amended from time to time.
     Annual Statements is defined in Section 5.9(a).
     Anti-Terrorism Order means Executive Order No. 13,244 of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as
amended.

 



--------------------------------------------------------------------------------



 



     Approved Parts Pool Program means (a) the 8750 Parts Pool and (b) any
national or regional parts pool arrangement among mine operators, generally
similar in nature to the 8750 Parts Pool, hereafter entered into by the Company
or any of its Subsidiaries with respect to long lead-time parts for any walking
draglines which (i) does not adversely affect in any material respect, the
value, or the rights of the Collateral Agent or the holders of the Notes in
respect of, the Collateral and (ii) is approved in writing by the Required
Holders.
     Authorized Officer shall mean those individuals, designated by the Company,
authorized to execute notices, reports and other documents on behalf of the
Obligors required hereunder. The Company may amend such list of individuals from
time to time by giving written notice of such amendment to the holders of the
Notes.
     Available Cash shall mean, on or as of any Payment Date, (a) the sum of
(1) Consolidated EBITDA for the fiscal quarter of the Company ended on or
closest to such Payment Date and (2) to the extent not included in such
Consolidated EBITDA, any amount representing an excess over the Debt Service
Reserve Requirement actually withdrawn from the Debt Service Reserve Account in
such quarter in compliance with Section 3.6 of the Collateral Agency Agreement
minus (b) the sum of:
     (i) Unfinanced Capital Expenditures as at the end of such quarter,
     (ii) the aggregate fees and expenses of the Collateral Agent due and
payable in such quarter,
     (iii) the aggregate amount of all interest on Consolidated Total
Indebtedness due and payable in such quarter,
     (iv) the aggregate amount of all scheduled and mandatory payments of
principal of Consolidated Total Indebtedness in such quarter,
     (v) the aggregate amount of letter of credit fees payable by the Company
and the Guarantors in such quarter,
     (vi) the aggregate amount of cash income taxes payable in such quarter on
behalf of the Obligors, and
     (vii) the amount of all deposits into the Debt Service Reserve Account
required in such quarter in order that the aggregate amount on deposit therein
shall equal the Debt Service Reserve Requirement.
     Bank Credit Agreement means the Revolving Credit Agreement between the
Company, PNC Bank, National Association, as Agent, and its Bank Lenders, dated
of even date herewith, as amended, restated, refinanced, replaced, increased or
reduced from time to time, and any successor bank credit agreement.
     Bank Financing Documents shall mean the Bank Credit Agreement and any other
agreements, instruments, certificates or documents delivered or contemplated to
be delivered hereunder or thereunder or in connection herewith or therewith, as
the same may be

- 2 -



--------------------------------------------------------------------------------



 



supplemented or amended from time to time in accordance herewith or therewith,
and Bank Financing Document shall mean any of the Bank Financing Documents.
     Bank Lenders means the banks or other lenders which are from time to time
party to the Bank Credit Agreement.
     Bank Primary Collateral shall mean that portion of the UCC Collateral in
which the Bank Lenders are granted a first priority security interest pursuant
to the Intercreditor Agreement in Accounts and Inventory.
     Benefit Arrangement shall mean at any time an “employee benefit plan,”
within the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.
     Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania or New York, New York.
     CapEx Threshold means that amount determined as (i) the proceeds to the
Company of the sale of the Notes, minus (ii) the sum of (A) the amount applied
by the Company to the prepayment of the notes of the Company outstanding under
the 2001 Note Agreement immediately prior to the Closing (B) $10,000,000,
representing the portion of the proceeds of the Notes applied or available for
application by the Company to a distribution to Parent and (C) the amount of
costs and expenses incurred in connection with the issuance of the Notes and the
making of the loans under the Bank Credit Agreement (collectively, “Transaction
Costs”), plus (iii) the aggregate amount released to the Company from the debt
service reserve account under, and the Series B Prepayment Account referred to
in, the 2001 Note Agreement (collectively, “Released Amounts”)). The CapEx
Threshold has been provisionally calculated by the Company to be (and until
finally determined as hereinafter provided shall be deemed for purposes of this
Agreement to equal) $59,000,000, such provisional calculation having been made
on the basis of assumptions reflecting information available to the Company on
the date hereof as to Transaction Costs and Released Amounts; provided, however,
that not later than the 45th day following the Closing Date, the Company shall
(i) recompute the CapEx Threshold giving effect to actual Transaction Expenses
and Released Amounts as determined on or prior to such 45th day and (ii) furnish
to each holder of Notes an Officer’s Certificate specifying the CapEx Threshold
as so recomputed and containing calculations in reasonable detail demonstrating
the manner in which it was determined. The calculation of the recomputed CapEx
Threshold set forth in such Officer’s Certificate shall be subject to
verification by the holders of the Notes, but in the absence of error (upon the
demonstration of which by any such holder will be promptly corrected by the
Company as set forth in a corrected Officer’s Certificate submitted to each such
holder), shall be presumed to be the CapEx Threshold for all purposes hereof.
     Capital Expenditures means, with respect to the Obligors and their
Subsidiaries, for any period, the sum (without duplication) of all cash
expenditures by any Obligor or any Subsidiary of an Obligor during such period
for the purchase or lease of items that would be classified as “property, plant
or equipment” or comparable items on the consolidated balance sheet of the
Company and its Subsidiaries, including without limitation all transactional
costs

- 3 -



--------------------------------------------------------------------------------



 



incurred in connection with such expenditures provided the same are capitalized,
all the foregoing as determined in accordance with GAAP; excluding any Capital
Expenditures made by TWCC from the funds advanced by the Company to TWCC
pursuant to Section 10.4(e).
     Closing is defined in Section 3.
     Closing Date is defined in Section 3.
     Coal Act shall mean Internal Revenue Code Sections 9701 through 9722, as
amended from time to time.
     Coal Leases shall mean leases presently owned or hereafter acquired by any
Obligor of mineral rights and real property interests related to the right to
mine or extract coal from the Coal Reserves (as identified by the Company to the
Collateral Agent and the holders of the Notes from time to time as mineable
reserves), including without limitation, those leases set forth on
Schedule 1.1(L).
     Coal Reserves shall mean all coal deposits which the Company by virtue of a
deed or lease has the right to mine.
     Coal Supply Contracts shall mean collectively and Coal Supply Contract
shall mean individually, all coal or lignite supply or sales agreements now or
hereafter entered into by the Company or any Obligor which provide for the sale
or provision of coal by Company or any Obligor, including without limitation,
those agreements listed on Schedule 5.21 hereto.
     Collateral shall mean that portion of the UCC Collateral, Pledged
Collateral, the Intellectual Property Collateral, Coal Supply Contracts and Real
Property in or on which the Company or the other Obligors has granted the
Collateral Agent for the benefit of the Noteholders a security interest in or
lien on pursuant to the Security Agreement (Noteholders), the Collateral
Assignment, the Pledge Agreement (Noteholders), the Patent Trademark and
Copyright Security Agreement and the Mortgages (Noteholders), such Collateral to
include, to the extent provided in the Security Documents, (i) all coal reserves
and related coal lease rights, equipment, furniture, fixtures, real property and
improvements and general intangibles and leasehold interests of the Company and
the Guarantors, (ii) the Coal Supply Contracts, (iii) the Debt Service Reserve
Account and any Debt Service Letter of Credit and (iv) all limited liability
company interests in the Company held by Parent.
     Collateral Agency Agreement shall mean that certain Collateral Agency
Agreement among the Collateral Agent, the Obligors and the Purchasers dated as
of June 26, 2008.
     Collateral Agent shall mean an institution which is holding the Collateral
on behalf of the holders of the Notes pursuant to the terms of the Collateral
Agency Agreement.
     Collateral Assignment shall mean the Collateral Assignment in the form of
Exhibit (C)(1), collaterally assigning to the extent provided for therein the
Company’s or any Subsidiary’s rights under Coal Supply Contracts.
     Company means Westmoreland Mining LLC, a Delaware limited liability
company.

- 4 -



--------------------------------------------------------------------------------



 



     Compliance Certificate shall have the meaning assigned to such term in
Section 7.1(d).
     Confidential Information is defined in Section 20.
     Consolidated EBITDA shall mean for any period of determination (i) the sum
of net income, depreciation, amortization, other nonrecurring or non-cash
charges to net income, interest expense and income tax expense minus
(ii) nonrecurring or non-cash credits to net income, in each case of the Company
and its Subsidiaries for such period determined and consolidated in accordance
with GAAP; provided, however, that for this purpose there shall be excluded from
the consolidated net income of the Company and its Subsidiaries any amounts
that, contractually or pursuant to applicable law, the Company’s Subsidiaries
are restricted from distributing to the Company.
     Consolidated Net Indebtedness shall mean, on or as of any date,
Consolidated Total Indebtedness as of such date less, the sum of (i) the amount
of funds maintained in the Debt Service Reserve Account on such date (after
giving effect to any debits and credits thereto on such date), (ii) the Net
Financed CapEx Amount as of such date, and (without duplication of the amounts
specified in clauses (i) and (ii) of this definition), (iii) if such date shall
be on or prior to December 31, 2009, unrestricted cash and cash equivalents of
the Company on such day.
     Consolidated Total Indebtedness shall mean, on or as of any date, the
principal balance of the loans and the letters of credit arising out of or under
the Bank Credit Agreement and all other Indebtedness of the Company and its
Subsidiaries for borrowed money (including without limitation, Indebtedness
evidenced by the Notes, capitalized leases and other Indebtedness), all as
determined and consolidated in accordance with GAAP as of such date.
     Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.
     Control Event is defined in Section 8.3.
     Cumulative Retained Cash Shortfall means, with respect to each Payment
Date, the greater of (a) zero and (b) the excess of:
     (i) the aggregate of the Retained Cash Shortfall Amounts for all prior
Payment Dates, if any, with respect to which there shall have been a Retained
Cash Shortfall Amount, minus
     (ii) the aggregate of the Retained Cash Makeup Amounts for all prior
Payment Dates, if any, with respect to which there shall have been a Retained
Cash Makeup Amount.
     Debt Service means, for any period, as of any date of determination, the
sum of (i) the aggregate amount of interest and regularly scheduled principal
payable on Consolidated Total Indebtedness of the Obligors during such period
(exclusive, however, of the unamortized amount

- 5 -



--------------------------------------------------------------------------------



 



of costs and expenses incurred and that will be expensed in connection with the
retirement of the Indebtedness outstanding under the 2001 Note Agreement on the
Closing Date, including make-whole expense associated with, and the amounts of
principal and interest paid with respect to, such Indebtedness) and (ii) fees
and expenses of the Collateral Agent payable during such period.
     Debt Service Coverage Ratio for any period shall mean, as of any date of
determination, a fraction (i) the numerator of which is the amount of
Consolidated EBITDA less Unfinanced Capital Expenditures for such period and
(ii) the denominator of which is Debt Service for such period.
     Debt Service Letter of Credit shall have the meaning ascribed to such term
in Section 9.1(l).
     Debt Service Reserve Account shall have the meaning ascribed to that term
in the Collateral Agency Agreement.
     Debt Service Reserve Requirement shall have the meaning ascribed to such
term in Section 9.1(l).
     Default Rate means that rate of interest per annum that is the greater of
(i) 2% above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest publicly announced by PNC Bank
National Association in Pittsburgh, Pennsylvania as its “base” or “prime” rate.
     Disclosure Documents is defined in Section 5.11.
     Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of
the United States of America.
     8750 Parts Pool means the pooling arrangement among coal mine operators,
including TWCC, with respect to long lead-time emergency spare parts for Marion
8750 walking draglines, as in affect on the date hereof, pursuant to which NRGT
owns the spare parts and provides the financial resources for participation in
such pool.
     Environmental Complaint shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.
     Environmental Laws shall mean all federal, state, local and foreign Laws
and any consent decrees, settlement agreements, judgments, orders, directives,
policies or programs issued by or entered into with an Official Body, which are
applicable to the Company or any Obligor, pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health or the
environment; (iii) employee safety in the workplace; (iv) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining,

- 6 -



--------------------------------------------------------------------------------



 



reclamation, labeling, transport, storage, collection, distribution, disposal or
release or threat of release of Regulated Substances; (v) the presence of
Contamination; (vi) the protection of endangered or threatened species; and
(vii) the protection of Environmentally Sensitive Areas.
     Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.
     Equity Interests shall mean, with respect to any Person, all of the shares
of capital stock of (or other ownership or profit interests in) such Person, all
of the warrants, options or other rights for the purchase or acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including shares or
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
     ERISA shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended or supplemented from time to time, and any successor
statute of similar import, and the rules and regulations thereunder, as from
time to time in effect.
     ERISA Group shall mean, at any time, the Company and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Company, are treated as a single employer under Section 414 of the Internal
Revenue Code.
     Event of Default shall mean any of the events described in Section 11 and
referred to therein as an “Event of Default.”
     Excess Cash Flow shall mean, on or as of any Payment Date, (i) Available
Cash as of such Payment Date minus (ii) Retained Cash with respect to such
Payment Date.
     Exchange Act means the Securities Exchange Act of 1934, as amended.
     Financial Projections shall have the meaning assigned to that term in
Section 4.27.
     Financing Documents means this Agreement, the Security Documents, the
Intercompany Subordination Agreement, the Intercreditor Agreement, the Notes and
any other instruments, certificates or documents delivered or contemplated to be
delivered hereunder or thereunder or in connection herewith or therewith, as the
same may be supplemented or amended from time to time in accordance herewith or
therewith, and Financing Document shall mean any of the Financing Documents.

- 7 -



--------------------------------------------------------------------------------



 



     Foreign Noteholder shall have the meaning assigned to that term in
Section 22.8.
     GAAP shall mean generally accepted accounting principles as are in effect
from time to time in the United States of America, and applied on a consistent
basis both as to classification of items and amounts.
     Guarantor shall mean each of the parties to this Agreement which is
designated as a “Guarantor” on the signature page hereof and each other Person
which joins this Agreement as a Guarantor after the date hereof pursuant to
Section 9.2.
     Guarantor Joinder Agreement shall mean a Guarantor Joinder and Assumption
Agreement entered into by any Person in substantially the form of Exhibit (G)(1)
pursuant to which such Person shall join in and become a party to, as an Obligor
and/or a Guarantor, as appropriate, this Agreement, the Guaranty Agreement, the
Security Documents, the Intercompany Subordination Agreement, the Management Fee
Subordination Agreement, the Intercreditor Agreement and such other Financing
Documents as such Person shall be required to join in and become a party to
pursuant to Section 9.2.
     Guaranty of any Person shall mean any obligation of such Person
guaranteeing or in effect guaranteeing any liability or obligation of any other
Person in any manner, whether directly or indirectly, including any agreement to
indemnify or hold harmless any other Person, any performance bond or other
suretyship arrangement and any other form of assurance against loss, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.
     Guaranty Agreement shall mean the Guaranty and Suretyship Agreement in
substantially the form of Exhibit (G)(2) executed and delivered by each of the
Guarantors to the holders of the Notes.
     Historical Statements shall have the meaning assigned to that term in
Section 5.9(a).
     holder means, with respect to any Note, the Person in whose name such Note
is registered in the register maintained by the Company pursuant to
Section 13.1.
     Indebtedness shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit, currency swap agreement, interest rate
swap, cap, collar or floor agreement or other interest rate management device,
(iv) any other transaction (including forward sale or purchase agreements,
futures contracts or similar financial arrangements the value of which is
dependent upon commodity rates or indices (including without limitation, any of
the foregoing used to hedge the price of coal), capitalized leases and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than 30 days past due
or, if more than 30 days past due,

- 8 -



--------------------------------------------------------------------------------



 



which are being contested in good faith and adequate reserves are made for such
debt), (v) all liabilities for borrowed money secured by any lien with respect
to property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities), or (vi) any Guaranty by such Person of
Indebtedness of a type described in clause (i) through (v) hereof of another
Person.
     Independent Director shall mean with respect to a Subsidiary a member of
the Board of Directors of the Subsidiary that is not at the time of initial
appointment to the Board of Directors or at any time while serving on the Board
of Directors or at any time within the preceding five (5) years, (a) a
stockholder, director (with the exception of serving as an independent director
of a Subsidiary or manager of the Company), officer, employee, member other than
as Special Member (as defined in the Company’s operating agreement), partner,
attorney or counsel of the Subsidiary or of an Obligor or of any member of the
Parent Group (except that he or she may be or become an independent director or
manager of any other Single Purpose Entity formed in connection with any
financing by any member of the Parent Group or any of their respective
Affiliates); (b) a customer or supplier of the Subsidiary or any of its
Affiliates; or (c) any member of the immediate family of a Person described in
(a) or (b).
     Independent Manager shall mean with respect to the Company a member of the
Board of Directors or Managers of the Company that is not at the time of initial
appointment to the Board of Directors or Managers or at any time while serving
on the Board of Directors or Managers or at any time within the preceding five
(5) years, (a) a stockholder, director (with the exception of serving as an
independent manager or director of a Subsidiary or the Company), officer,
employee, member other than as Special Member (as defined in the Company’s
operating agreement), partner, attorney or counsel of the Company or of any
Obligor or of any member of Parent Group (except that he or she may be or become
an independent director or manager of any Single Purpose Entity formed in
connection with any financing by any member of Parent Group or any of their
respective Affiliates); (b) a customer or supplier of the Company or any Obligor
or any member of the Parent Group or any Affiliate of either of them; or (c) a
member of the immediate family of any such Person described in (a) or (b).
     Institutional Investor means (a) any original purchaser of a Note, and
(b) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form.
     Intellectual Property Collateral shall mean all of the property described
in the Patent, Trademark and Copyright Security Agreement.
     Intercompany Subordination Agreement shall mean an Intercompany
Subordination Agreement in the form of Exhibit (I)(1) hereto, which is to be
executed and delivered by the Obligors and all Subsidiaries, if any.
     Intercreditor Agreement shall mean an Intercreditor Agreement in the form
of Exhibit (I)(2) hereto, which is to be executed and delivered by the
Collateral Agent, the Bank Lenders and the holders of the Notes.

- 9 -



--------------------------------------------------------------------------------



 



     Interim Statements shall have the meaning assigned to that term in
Section 5.9(a).
     Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
     Inventory shall mean any and all goods, merchandise and other personal
property, including, without limitation, goods in transit, wheresoever located
and whether now owned or hereafter acquired by the Company and the Guarantors
which are or may at any time be held as raw materials, as-extracted collateral,
finished goods, work-in-process, supplies or materials used or consumed in the
Company’s or any Guarantor’s business or held for sale or lease (but excluding
all Coal Reserves in place), including, without limitation, (a) all such
property the sale or other disposition of which has given rise to Accounts and
which has been returned to or repossessed or stopped in transit by the Company
or such Guarantor, as the case may be, and (b) all packing, shipping and
advertising materials relating to all or any such property.
     Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Obligor or
Subsidiary of a Obligor and its employees.
     Law shall mean any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award of or settlement agreement with any Official Body.
     Lien shall mean any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).
     LLC Interests shall have the meaning given to such term in Section 5.3.
     Make-Whole Amount is defined in Section 8.7.
     Management Agreement shall mean that certain Amended and Restated
Management Agreement between Parent and the Company, dated as of the Closing
Date, pursuant to which Parent provides certain management services to the
Obligors.
     Management Fee means the management fee under the terms of the Management
Agreement which amount shall not exceed $600,000 in the aggregate in any fiscal
quarter.
     Management Fee Subordination Agreement means the Management Fee
Subordination Agreement in the form of Exhibit (M)(1) to be executed and
delivered by Parent and the Company for the benefit of the holders of the Notes.
     Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity

- 10 -



--------------------------------------------------------------------------------



 



or enforceability of this Agreement or any other Financing Document, (b) is or
could reasonably be expected to be material and adverse to the business,
properties, assets, financial condition, results of operations or prospects of
the Obligors taken as a whole, (c) impairs materially or could reasonably be
expected to impair materially the ability of the Obligors taken as a whole to
duly and punctually pay or perform its Indebtedness, or (d) impairs materially
or could reasonably be expected to impair materially the ability of the
Collateral Agent or any of the holders of the Notes, to the extent permitted, to
enforce their legal remedies pursuant to this Agreement or any other Financing
Documents.
     Member Interests is defined in Section 5.2.
     Memorandum is defined in Section 5.11.
     Moody’s means Moody’s Investors Service, Inc.
     Mortgages (Noteholders) shall mean collectively, and Mortgage (Noteholders)
shall mean separately, the mortgages or deed of trust in substantially the form
of Exhibits M(2) and (M)(3) with respect to the Real Property located in the
States of Montana and North Dakota, respectively, executed and delivered by
certain of the respective Guarantors to the Collateral Agent for the benefit of
the holders of the Notes, encumbering such Real Property.
     Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Company or any member of the ERISA Group is then making or accruing an
obligation to make contributions or, within the preceding five Plan years, has
made or had an obligation to make such contributions.
     Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including the Company or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.
     Net Financed CapEx Amount means, as of any date of determination, the
greater of (i) zero and (ii) the excess, if any, on such date of (x) the CapEx
Threshold over (y) cumulative Capital Expenditures made by the Obligors and
their Subsidiaries during the period from (and including) the Closing Date to
(and including) such date of determination.
     Non-Cash Income Tax Expense shall mean deferred income taxes which are tax
expenses of the Company and its Subsidiaries to any Person (including without
limitation, any member of the Parent Group) other than payments due and payable
to governmental tax agencies on behalf of the Company or its Subsidiaries.
     Notes is defined in Section 1.
     Notices shall have the meaning assigned to that term in Section 18.
     NRGT means NRG Texas Power, LLC, a Delaware limited liability company.
     NRGT Documents shall have the meaning assigned to that term in
Section 4.28.

- 11 -



--------------------------------------------------------------------------------



 



     NRGT Liens shall mean Liens in favor of NRGT with respect to (i) the assets
of TWCC (excluding the Coal Supply Agreement between NRGT and TWCC), (ii) the
Subsidiary Shares of TWCC owned by the Company and (iii) the products and
proceeds of the property described in the foregoing clauses (i) and (ii).
     NRGT Reimbursement is defined in Section 10.4(e).
     NRGT Supplemental Agreement means that certain First Amendment to Amended
and Restated Lignite Supply Agreement, dated as of June 26, 2008, by and among
Parent, the Company, TWCC and NRGT.
     Obligations shall mean all indebtedness, liabilities and obligations of any
nature of the Company or any other Obligor, now or hereafter existing under or
pursuant to or arising out of or in connection with the Notes, this Agreement or
the other Financing Documents, in the case of each thereof as the same may be
amended, supplemented, extended, renewed or replaced and in effect from time to
time, including without limitation, (i) the payment of the principal of,
Make-Whole Amount, if any, and interest (including interest which, but for the
filing of a petition in bankruptcy with respect to the Company or another
Obligor would accrue) on the Notes, and (ii) the due performance and observance
of, and compliance with, all covenants, agreements, terms and conditions of the
Notes, this Agreement and each other Financing Document required to be observed,
performed or complied with by the Company or any other Obligor.
     Obligors shall mean the Company, the Guarantors and TWCC.
     Obligors’ Change in Control is defined in Section 8.3.
     Officer’s Certificate means a certificate of a Senior Financial Officer or
of any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
     Official Body shall mean any national, federal, state, local or other
government or political subdivision or any agency, authority, board, bureau,
central bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.
     Organizational Documents shall mean, with respect to any Person, such
Person’s articles of incorporation, certificate of incorporation, charter,
bylaws, partnership agreement, certificate of limited partnership, limited
liability company operating agreement or member agreement, any similar
organizational agreement, and any agreement among the owners or holders of the
Equity Interests in such Person.
     Parent shall mean Westmoreland Coal Company, a Delaware corporation, the
sole member of the Company.
     Parent Change in Control is defined in Section 8.3.
     Parent Group shall mean Parent and each entity in which Parent owns,
directly or indirectly through one or more intermediaries, 5% or more of any
class of the voting or other

- 12 -



--------------------------------------------------------------------------------



 



equity interests of such Person, including those entities now in existence and
hereafter created, other than the Obligors and all of their Subsidiaries.
     Partnership Interests shall have the meaning given to such term in
Section 5.3.
     Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement in substantially the form of Exhibit
(P)(1) executed and delivered by the Company and each of the Guarantors to the
Collateral Agent for the benefit of the holders of the Notes.
     Payment Date shall mean each March 31, June 30, September 30 and
December 31 hereafter, provided that if such date is not a Business Day, then on
the Business Day immediately following such date.
     PBGC shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor.
     Permitted Affiliate Transactions means: (i) the services to be provided and
fees payable under the Management Agreement pursuant to Section 10.5(a)(i)(2) of
this Agreement, (ii) any sale, transfer or lease of assets by an Obligor or a
Subsidiary of an Obligor to (A) another Obligor to the extent such transaction
is otherwise permitted by and effected in compliance with Section 10.7(b), or
(B) another Obligor (other than TWCC) to the extent such transaction is
otherwise permitted by and effected in compliance with Section 10.7(c),
(iii) upon the occurrence and during the continuance of a force majeure event
(which arises through no fault of the Obligors) under any Coal Supply Contract
and which prevents the Obligors from supplying the buyers with the requested
amount of coal thereunder, sales of coal from any member of the Parent Group to
any of the Obligors to satisfy the requests of the buyers under such Coal Supply
Contract so long as the terms and conditions of the transaction are commercially
reasonable in all respects (including at a price which enables the Obligor to
earn a reasonable profit from the transaction and otherwise on terms and
conditions no less favorable to the Obligor than those offered by independent
third parties) and so long as such supply by the member of the Parent Group is
more favorable to the Company than supply of such coal by any other Obligor able
to supply it, (iv) in the event that any buyer of coal under a Coal Supply
Contract increases its demands for coal under such agreement beyond the ability
of the Obligor to the Coal Supply Contract to satisfy such requirements, a
member of the Parent Group shall be permitted to bid on and supply coal to such
buyer, provided that such action in no way reduces the amount of coal that is to
be supplied by the Obligor under the Coal Supply Contract at such time or in the
future, (v) in the event that the Obligors have excess coal production (beyond
the needs of the buyers under the Coal Supply Contracts) available for sale to
non-Affiliate third parties, a member of the Parent Group shall be permitted to
act as a broker for the Obligors in such sales and shall be entitled to a
brokerage fee which is typical in the marketplace for providing such services
(such brokerage fees at the time of Closing would be in the range of $0.25 to
$0.50 per ton of coal sold), (vi) to the extent that any Coal Supply Contract
permits the buyer of coal thereunder to require that coal be obtained from a
source other than the Obligors, a member of the Parent Group shall be permitted
to sell coal to such buyer so long as the buyer pays the fee associated with
such activity in accordance with the Coal Supply Contract, (vii) participation
by TWCC in the 8750 Parts Pool in a manner consistent with its participation
therein prior to the date hereof,

- 13 -



--------------------------------------------------------------------------------



 



and participation by the Company or any of its Subsidiaries in any other
Approved Parts Pool Program; and (viii) participation by the Company and the
Guarantors in the Shared Services Arrangements with WRI, but only to the extent
that (A) the net amount of aggregate charges to the Company and the Guarantors
taken together for services performed by WRI pursuant to such arrangements shall
not exceed $100,000 in any monthly period, (B) the net amount of aggregate
charges to WRI for services performed by the Company and the Guarantors pursuant
to such arrangements shall not exceed $250,000 in any monthly period, and
(C) all such net amounts are paid in full, no less frequently than on a monthly
basis; provided, however, that no transaction referred to in any of the
foregoing clauses (ii) through (vii) shall constitute a Permitted Affiliate
Transaction unless it is consummated on terms and conditions that are at fair
market value and generally similar to the terms and conditions that would apply
in a comparable arm’s length transaction with an unrelated third party.
     Permitted Investments shall mean:
          (i) direct obligations of the United States of America or any agency
or instrumentality thereof or obligations backed by the full faith and credit of
the United States of America or obligations of state or local governments rated
not lower than AAA/Aaa by Standard & Poor’s or Moody’s maturing no later than
twelve months from the date of acquisition;
          (ii) commercial paper maturing in 270 days or less rated not lower
than A-1, by Standard & Poor’s or P-1 by Moody’s on the date of acquisition;
          (iii) demand deposits, time deposits or certificates of deposit
maturing within one year in commercial banks organized under the laws of the
United States or any state thereof have capital, surplus and undivided profits
aggregating at least $500,000,000 and whose obligations are rated A- or the
equivalent or better by Standard & Poor’s or A3 or better by Moody’s on the date
of acquisition, provided that the Obligors shall be permitted to maintain its
operating accounts for administrative purposes with First Interstate Bank
located in Billings, Montana;
          (iv) repurchase obligations entered into with a bank or trust
corporation meeting the standards set forth in clause (iii) above; provided that
such repurchase agreements require the physical delivery of the investments
securing the repurchase agreement, except these delivered through the Federal
Reserve Book Entry System; and
          (v) money market funds having assets in excess of $500,000,000 and
which are restricted by their respective charters to investing solely in
securities of the type permitted in clauses (i) through (iv) above.
     Permitted Liens shall mean:
          (i) Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
          (ii) pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with

- 14 -



--------------------------------------------------------------------------------



 



workmen’s compensation, unemployment insurance, old-age pensions or other social
security programs (exclusive, however, of Liens arising under ERISA);
          (iii) Liens of mechanics, materialmen, warehousemen, carriers, or
other like Liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable and Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in
default;
          (iv) good-faith pledges or deposits made, or bonds given, in the
ordinary course of business to secure performance of bids, tenders, contracts
(including any reclamation bond funds) (other than for the repayment of borrowed
money) or leases or other ordinary course obligations, not in excess of the
aggregate amount due or which may become due thereunder, or to secure statutory
obligations, or surety, appeal, indemnity, performance or other similar bonds
required in the ordinary course of business;
          (v) encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
          (vi) Liens, security interests and mortgages in favor of the
Collateral Agent for the benefit of the holders of the Notes and Liens and
security interests and mortgages for the benefit of the Bank Lenders and which
secure obligations under the Bank Financing Documents;
          (vii) Liens on property leased (and proceeds thereof) by any Obligor
or Subsidiary of an Obligor under operating leases or under capital leases
permitted pursuant to Section 10.16 securing obligations of such Obligor or
Subsidiary to the lessor under such leases;
          (viii) Purchase Money Security Interests securing Indebtedness
permitted by Section 10.1(d);
          (ix) the NRGT Liens, so long as no such Lien shall at any time extend
to or cover any assets or properties of the Company or the Guarantors or any of
their respective Subsidiaries other than the Company’s right, title and interest
in and to the Subsidiary Shares of TWCC and TWCC’s right, title and interest in
and to the assets and properties of TWCC (other than the “Assigned Proceeds” of
the “TWCC Agreement”, as defined in the Collateral Assignment); and
          (x) the following (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within 45 days of entry, and in either case they do not affect the Collateral
or, in the aggregate, materially impair the ability of any Obligor to perform
its Obligations hereunder or under the other Financing Documents:
     (1) claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that the applicable Obligor maintains
such reserves or other appropriate provisions as shall be required by GAAP and

- 15 -



--------------------------------------------------------------------------------



 



pays all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien;
     (2) claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits; and
     (3) claims or Liens of mechanics, materialmen, warehousemen, carriers, or
other statutory nonconsensual Liens.
     Permitted Modifications shall mean amendments, modifications or waivers of
Coal Supply Contracts or Coal Leases which are entered into in the ordinary
course of business (or, in the case of amendments or modifications of the Coal
Supply Agreement in effect on the date hereof between WECO and Minnesota Power,
whether or not entered into in the ordinary course of business) by the Obligors
from time to time so long as such action does not (i) negatively impact the
economics of the agreement from the Obligors’ perspective (including changing
any terms relating to price, quantity or term), (ii) adversely affect the
contemplated mining operations of the Obligors or (iii) have any reasonable
likelihood of resulting in a Material Adverse Change.
     Person shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, government or political subdivision or agency
thereof, or any other entity.
     Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.
     Pledge Agreement (Noteholders) shall mean the Pledge Agreement in
substantially the form of Exhibit (P)(2) executed and delivered by the members
of the Company, the Company and each Subsidiary of the Company (other than TWCC)
to the Collateral Agent for the benefit of the holders of the Notes.
     Pledged Collateral shall mean the property and rights of the Obligors and
of members of the Company in which security interests are to be granted under
the Pledge Agreement (Noteholders).
     Potential Default shall mean an event or condition the occurrence or
existence of which would with the mere notice, passage of time, or any
combination of the foregoing, become an Event of Default.
     Prepayment Election Notice is defined in Section 8.3.

- 16 -



--------------------------------------------------------------------------------



 



     Prepayment Event is defined in Section 8.3.
     Price Determination Event is defined in Section 7.1(k).
     Prior Security Interest shall mean a valid and enforceable perfected prior
security interest under the Uniform Commercial Code in the Collateral which is
subject only to (i) Permitted Liens (other than Permitted Liens of the types
described in clauses (iv), (vii) and (viii) of the definition of that term) and
(ii) the prior security interest under the Uniform Commercial Code in the
Accounts and Inventory of the Company and the Guarantors securing the Bank
Financing Documents.
     Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.
     Property shall mean all real property, both owned and leased, of any
Obligor or Subsidiary of a Obligor.
     Purchase Money Security Interest shall mean Liens upon tangible personal
property and proceeds thereof securing loans to any Obligor or Subsidiary of an
Obligor or deferred payments by such Obligor or Subsidiary securing not more
than 100% of the purchase price of such tangible personal property, provided
that (a) any such Lien attaches within 90 days of the acquisition of such
personal property and (b) such Lien attaches and is at all times confined solely
to such acquired personal property and proceeds thereof.
     Purchasers means the purchasers of the Notes named on Schedule A hereto and
their registered assigns.
     QPAM Exemption means PTE 84-14 issued by the United States Department of
Labor.
     Real Property shall mean the real estate owned by any of the Obligors,
which, with respect to such real estate owned by the Guarantors, shall be
encumbered by the Mortgages (Noteholders) and described on Schedule 5.8 hereto.
     Regulated Substances shall mean, without limitation, any substance,
material or waste, regardless of its form or nature, defined under Environmental
Laws as a “hazardous substance,” “pollutant,” “pollution,” “contaminant,”
“hazardous or toxic substance,” “extremely hazardous substance,” “toxic
chemical,” “toxic substance,” “toxic waste,” “hazardous waste,” “special
handling waste,” “industrial waste,” “residual waste,” “solid waste,” “municipal
waste,” “mixed waste,” “infectious waste,” “chemotherapeutic waste,” “medical
waste,” or “regulated substance” or any other material, substance or waste,
regardless of its form or nature, which otherwise is regulated by Environmental
Laws, which is the subject of an Environmental Law applicable to the Obligors or
any Subsidiary.
     Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

- 17 -



--------------------------------------------------------------------------------



 



     Reportable Event shall mean a reportable event described in ERISA
Section 4043 and regulations thereunder with respect to a Plan or Multiemployer
Plan for which written notice thereof to the PBGC is required under applicable
regulations.
     Required Holders means, at any time, the holders of more than 50% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).
     Required Environmental Notices shall mean all notices, reports, plans,
forms or other filings which pursuant to Environmental Laws, Required
Environmental Permits or at the request or direction of an Official Body either
must be submitted to an Official Body or which otherwise must be maintained.
     Required Environmental Permits shall mean all permits, licenses, bonds,
consents, programs, approvals or authorizations required under Environmental
Laws to own, occupy or maintain the Property or which otherwise are required for
the operations and business activities of the Company or the other Obligors.
     Required Mining Permits shall mean all permits, licenses, authorizations,
plans, approvals and bonds necessary under the Environmental Laws for Obligors
or any Subsidiary to continue to conduct coal mining and related operations on,
in or under the Real Property, the Property subject to the Coal Leases and any
and all other mining properties owned or leased by any such Obligor or
Subsidiary (collectively, “Mining Property”) substantially in the manner as such
operations had been authorized immediately prior to such Obligor’s or such
Subsidiary’s acquisition of its interests in the Real Property and as may be
necessary for such Obligor such Subsidiary to conduct coal mining and related
operations on, in or under the Mining Property as described in any plan of
operation.
     Responsible Officer means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.
     Retained Cash means, with respect to each Payment Date, an amount equal to
the lesser of:
     (a) Available Cash as of such Payment Date, and
     (b) the sum of (i) Targeted Retained Cash and (ii) the Cumulative Retained
Cash Shortfall, each as determined with respect to such Payment Date.
     Retained Cash Limit means, with respect to each Payment Date occurring
during the year 2011 or thereafter, an amount equal to the difference between
(i) $25,000,000 and (ii) the aggregate amount of cash and Permitted Investments
on deposit to the credit of the Debt Service Reserve Account on such Payment
Date (after giving effect to any deposits thereto and withdrawals therefrom on
such Payment Date).
     Retained Cash Makeup Amount means, for each Payment Date, if any, as to
which Retained Cash shall exceed Targeted Retained Cash, the amount of such
excess.

- 18 -



--------------------------------------------------------------------------------



 



     Retained Cash Shortfall Amount means, for each Payment Date, if any, as to
which Targeted Retained Cash shall exceed Available Cash, the amount of such
excess.
     Securities Act means the Securities Act of 1933, as amended from time to
time.
     Securities Intermediary shall have the meaning attributed thereto in the
Collateral Agency Agreement.
     Security Agreement (Noteholders) shall mean the Security Agreement in
substantially the form of Exhibit (S)(1) executed and delivered by the Company
and each of the Guarantors to the Collateral Agent for the benefit of the
holders of the Notes.
     Security Documents means (i) the Security Agreement (Noteholders), (ii) the
Pledge Agreement (Noteholders), (iii) the Guaranty Agreement, (iv) the Mortgages
(Noteholders), (v) the Collateral Assignment, (vi) the Patent, Trademark and
Copyright Security Agreement, (vii) the Collateral Agency Agreement, and
(viii) from and after the execution and delivery thereof, any additional
security agreement, pledge agreement, assignment, mortgage, deed of trust or
other security document entered into by the Company or any other Obligor
pursuant to Section 9.2.
     Senior Financial Officer means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
     Shared Services Arrangements means arrangements by and among the Company,
WECO and one or more other Guarantors, and WRI (collectively, “Participants”),
relating to the provision of certain clerical, finance, engineering, procurement
and information technology services, which:
     (a) entail part-time work by a total of no more than 12 employees of the
Participants at any one time through December 31, 2008 who perform finance,
engineering, clerical, procurement and/or information technology services, and
no more than 3 employees of the Participants at any one time thereafter who
perform solely information technology services; and
     (b) are entered into and conducted by the Participants on terms that
reflect the actual cost of such services to the performing Participant, plus a
margin of 5%.
     Single Purpose Entity shall mean with respect to the Company, an
organization which is organized solely for the purposes of carrying out the
activities described in its operating agreement as of the Closing Date and which
does not engage in any business unrelated to such activities, does not have any
assets other than those related to its interest in such activities or any
indebtedness other than as permitted by this Agreement or the other Financing
Documents, has and maintains its own separate books and records and its own
accounts, in each case which are separate and apart from the books and records
and accounts of any other Person, holds itself out as being a Person separate
and apart from any other Person, has its day-to-day operations managed
principally by a President or comparable officer who is not employed by, does
not hold any position with, and does not provide any services to the Parent
Group, and the day-to-day

- 19 -



--------------------------------------------------------------------------------



 



human resources decisions of which are made by an officer or employee who is not
employed by, does not hold any position with, and does not provide any services
to the Parent Group.
     Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc.
     Subsidiary of any Person at any time shall mean (i) any corporation or
trust of which 50% or more (by number of shares or number of votes) of the
outstanding capital stock or shares of beneficial interest normally entitled to
vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
50% or more of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person’s Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person’s Subsidiaries. Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a Subsidiary of the
Company.
     Subsidiary Shares shall have the meaning assigned to that term in
Section 5.3.
     SVO means the Securities Valuation Office of the National Association of
Insurance Commissioners or any successor to such Office.
     Swap Obligations means, with respect to any Person, payment obligations
with respect to interest rate swaps, currency swaps, forward sale or purchase
agreements, futures contracts and similar obligations obligating such Person to
make payments, whether periodically or upon the happening of a contingency
(including without limitation, any obligations arising from any of the foregoing
used to hedge the price of coal or other commodities). For the purposes of this
Agreement, the amount of any Swap Obligation shall be the amount determined in
respect thereof as of the end of the most recently ended fiscal quarter of such
Person, based on the assumption that such Swap Obligation had terminated at the
end of such fiscal quarter, and in making such determination, if any agreement
relating to such Swap Obligation provides for the netting of amounts payable by
and to such Person thereunder or if any such agreement provides for the
simultaneous payment of amounts by and to such Person, then in each such case,
the amount of such obligation shall be the net amount so determined.
     Targeted Retained Cash means, with respect to each Payment Date, the amount
set forth or determined as provided in the following table as to such Payment
Date:

      Payment Dates   Amount
each Payment Date occurring during the years 2008 and 2009
  $1,000,000
each Payment Date occurring during the year 2010
  $750,000

- 20 -



--------------------------------------------------------------------------------



 



     
each Payment Date occurring during the year 2011 and thereafter
  $1,000,000, or such lesser amount as shall cause the aggregate amount of
Retained Cash retained by the Company to equal the Retained Cash Limit with
respect to such Payment Date

     Third Party Services Payments shall mean reimbursement of the allocable
share of the actual cost (without overhead) of the goods and services procured
by the Parent Group or any member thereof from a third-party (which is not an
Affiliate of Parent) on behalf of the Company or any Obligor for services which
are of a general administrative nature and not operating type services.
     TWCC means Texas Westmoreland Coal Co., a Montana corporation.
     2001 Note Agreement shall mean the Term Loan Agreement, dated as of
April 27, 2001, as amended by amendments thereto dated as of August 15, 2001,
March 25, 2002 and March 8, 2004, respectively, between the Company, the
Guarantors, TWCC, and the institutional investors identified in Schedule A
thereto, pursuant to which the Company issued and sold, and such institutional
investors purchased, the Company’s (i) Floating Rate Senior Guaranteed Secured
Notes, Series A, due 2002, (ii) 9.39% Senior Guaranteed Secured Notes, Series B,
due 2008, (iii) 6.85% Senior Guaranteed Secured Notes, Series C, due 2011, and
(iv) Floating Rate Senior Guaranteed Secured Notes, Series D, due 2011.
     UCC Collateral shall mean the property of the Obligors in which security
interests are to be granted under the Security Agreement (Noteholders).
     Unfinanced Capital Expenditures means, as of the last day of any quarterly
fiscal period of the Company (each such last day, a “Test Date”), an amount in
Dollars equal to:
     (i) if cumulative Capital Expenditures made by the Obligors and their
Subsidiaries during the CapEx Period applicable to such Test Date are not in
excess of the CapEx Threshold, $0;
     (ii) if (x) cumulative Capital Expenditures made by the Obligors and their
Subsidiaries during the CapEx Period applicable to such Test Date are in excess
of the CapEx Threshold and (y) such cumulative Capital Expenditures for the
CapEx Period applicable to no prior Test Date shall have been in excess of the
CapEx Threshold, the amount of such excess over the CapEx Threshold; or
     (iii) if cumulative Capital Expenditures made by the Obligors and their
Subsidiaries during the CapEx Period applicable to such Test Date are in excess
of the CapEx Threshold and clause (ii) above shall not be applicable, the
aggregate amount of Capital Expenditures made by the Obligors and their
Subsidiaries during such fiscal period ended on such Test Date.

- 21 -



--------------------------------------------------------------------------------



 



For purposes of the foregoing definition, the “CapEx Period” applicable to any
Test Date means the period from and including the Closing Date to and including
such Test Date.
     Uniform Commercial Code shall have the meaning assigned to that term in
Section 5.16.
     USA Patriot Act means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
     WECO means Western Energy Company, a Montana corporation.
     WRI means Westmoreland Resources, Inc., a Delaware corporation, the owner
of the Absaloka mine in Big Horn County, Montana, and a Subsidiary of Parent.

- 22 -